Exhibit 10.1

 

 

 

EXECUTION VERSION

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 25, 2014

 

among

 

NRG YIELD OPERATING LLC,

 

as the Borrower,

 

NRG YIELD LLC,

 

as Holdings,

 

ROYAL BANK OF CANADA,
as Administrative Agent,

 

ROYAL BANK OF CANADA, GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A.,
as L/C Issuers

 

and

 

The Lenders Party Hereto

 

RBC CAPITAL MARKETS,(1)

 

as Sole Left Lead Arranger and Sole Left Lead Book Runner

 

 

 

--------------------------------------------------------------------------------

(1) RBCCM is a brand name for the capital markets businesses of Royal Bank of
Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

2

 

1.01

Defined Terms

 

2

 

1.02

Other Interpretive Provisions

 

41

 

1.03

Accounting Terms

 

41

 

1.04

Rounding

 

42

 

1.05

Times of Day

 

42

 

1.06

Letter of Credit Amounts

 

42

 

1.07

Currency Equivalents Generally

 

42

 

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

43

 

2.01

The Revolving Credit Borrowings

 

43

 

2.02

Borrowings, Conversions and Continuations of Loans

 

43

 

2.03

Letters of Credit

 

45

 

2.04

Prepayments

 

55

 

2.05

Termination or Reduction of Revolving Credit Commitments

 

57

 

2.06

Repayment of Loans

 

58

 

2.07

Interest

 

58

 

2.08

Fees

 

59

 

2.09

Computation of Interest and Fees

 

59

 

2.10

Evidence of Debt

 

60

 

2.11

Payments Generally; Administrative Agent’s Clawback

 

60

 

2.12

Sharing of Payments by Lenders

 

62

 

2.13

Increase in Revolving Credit Facility

 

63

 

2.14

Defaulting Lenders.

 

67

 

2.15

Extensions of Loans.

 

69

 

2.16

Pro Rata Shares of Revolving Credit Facilities

 

72

 

2.17

Refinancing Facilities

 

73

 

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

75

 

3.01

Taxes

 

75

 

3.02

Illegality

 

80

 

3.03

Inability to Determine Rates

 

80

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

81

 

3.05

Compensation for Losses

 

83

 

3.06

Mitigation Obligations; Replacement of Lenders

 

83

 

3.07

Survival

 

84

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

84

 

4.01

Conditions of Initial Credit Extension

 

84

 

4.02

Conditions to all Credit Extensions

 

86

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

87

 

5.01

Existence, Qualification and Power

 

87

 

i

--------------------------------------------------------------------------------


 

 

5.02

Authorization; No Contravention

 

87

 

5.03

Governmental Authorization

 

88

 

5.04

Binding Effect

 

88

 

5.05

Financial Statements; No Material Adverse Effect

 

88

 

5.06

Litigation

 

89

 

5.07

No Default

 

89

 

5.08

Ownership of Properties

 

89

 

5.09

Environmental Compliance

 

89

 

5.10

Insurance

 

90

 

5.11

Taxes

 

91

 

5.12

ERISA Compliance

 

91

 

5.13

Subsidiaries; Equity Interests; Loan Parties

 

91

 

5.14

Margin Regulations; Investment Company Act

 

92

 

5.15

Disclosure

 

92

 

5.16

Compliance with Laws

 

92

 

5.17

Energy Regulatory Matters

 

93

 

5.18

Intellectual Property; Licenses, Etc.

 

94

 

5.19

Solvency

 

94

 

5.20

Casualty, Etc.

 

94

 

5.21

Labor Matters.

 

94

 

5.22

Collateral Documents

 

94

 

5.23

OFAC

 

95

 

5.24

Restricted Payments

 

95

 

5.25

PATRIOT Act, Etc.

 

95

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

95

 

6.01

Financial Statements

 

95

 

6.02

Certificates; Other Information

 

96

 

6.03

Notices

 

98

 

6.04

Payment of Obligations

 

99

 

6.05

Preservation of Existence, Etc.

 

99

 

6.06

Maintenance of Properties

 

99

 

6.07

Maintenance of Insurance

 

99

 

6.08

Compliance with Laws

 

99

 

6.09

Books and Records

 

100

 

6.10

Inspection Rights

 

100

 

6.11

Use of Proceeds

 

100

 

6.12

Covenant to Give Security

 

100

 

6.13

Compliance with Environmental Law

 

104

 

6.14

Further Assurances

 

104

 

6.15

Maintenance of Energy Regulatory Authorizations and Status

 

104

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

105

 

7.01

Liens

 

105

 

7.02

Indebtedness

 

107

 

7.03

Investments

 

111

 

7.04

Fundamental Changes

 

113

 

ii

--------------------------------------------------------------------------------


 

 

7.05

Dispositions

 

114

 

7.06

Restricted Payments

 

115

 

7.07

Change in Nature of Business

 

116

 

7.08

Transactions with Affiliates

 

116

 

7.09

Burdensome Agreements

 

117

 

7.10

Use of Proceeds

 

117

 

7.11

Financial Covenants

 

118

 

7.12

Sanctions

 

118

 

7.13

Amendments of Organization Documents

 

118

 

7.14

Accounting Changes

 

118

 

7.15

Prepayments, Etc. of Indebtedness

 

118

 

7.16

Amendment, Etc. of Indebtedness

 

119

 

7.17

Holding Company

 

119

 

7.18

Swap Contracts

 

119

 

7.19

Sales and Lease-Backs

 

119

 

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

119

 

8.01

Events of Default

 

119

 

8.02

Remedies upon Event of Default

 

123

 

8.03

Application of Funds

 

123

 

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

124

 

9.01

Appointment and Authority

 

124

 

9.02

Rights as a Lender

 

125

 

9.03

Exculpatory Provisions

 

125

 

9.04

Reliance by Administrative Agent

 

126

 

9.05

Delegation of Duties

 

126

 

9.06

Resignation of Administrative Agent

 

127

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

128

 

9.08

No Other Duties, Etc.

 

128

 

9.09

Administrative Agent May File Proofs of Claim

 

128

 

9.10

Collateral Matters

 

129

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

 

129

 

9.12

Effectiveness of Resignation of Administrative Agent

 

129

 

 

 

 

 

ARTICLE X CONTINUING GUARANTY

 

131

 

10.01

Guarantee of Secured Obligations

 

131

 

10.02

Limitation on Obligations Guaranteed

 

132

 

10.03

Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc.

 

132

 

10.04

Rights of Reimbursement, Contribution and Subrogation

 

134

 

10.05

Payments

 

136

 

10.06

Subordination of Other Obligations

 

136

 

10.07

Financial Condition of Borrower and Guarantors

 

136

 

10.08

Bankruptcy, Etc.

 

136

 

10.09

Duration of Guaranty

 

137

 

10.10

Reinstatement

 

137

 

10.11

Keepwell

 

137

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI MISCELLANEOUS

 

137

 

11.01

Amendments, Etc.

 

137

 

11.02

Notices; Effectiveness; Electronic Communications

 

140

 

11.03

No Waiver; Cumulative Remedies; Enforcement

 

142

 

11.04

Expenses; Indemnity; Damage Waiver

 

142

 

11.05

Payments Set Aside

 

145

 

11.06

Successors and Assigns

 

145

 

11.07

Treatment of Certain Information; Confidentiality

 

149

 

11.08

Right of Setoff

 

150

 

11.09

Interest Rate Limitation

 

151

 

11.10

Counterparts; Integration; Effectiveness

 

151

 

11.11

Survival of Representations and Warranties

 

151

 

11.12

Severability

 

152

 

11.13

Replacement of Lenders

 

152

 

11.14

Governing Law; Jurisdiction; Etc.

 

153

 

11.15

Waiver of Jury Trial

 

154

 

11.16

No Advisory or Fiduciary Responsibility

 

154

 

11.17

Electronic Execution of Assignments and Certain Other Documents

 

155

 

11.18

USA PATRIOT Act

 

155

 

11.19

ENTIRE AGREEMENT

 

155

 

11.20

Amended and Restated Credit Agreement

 

155

 

 

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

 

Revolving Credit Commitments and Applicable Revolving Credit Percentages

2.03

 

LC Commitments

5.03

 

Certain Authorizations

5.06

 

Litigation

5.13

 

Subsidiaries and Other Equity Investments; Loan Parties; Project Companies

5.17(a)

 

Generation Portfolio Companies

5.24

 

Contractual Obligations Limiting Restricted Payments

6.16

 

Post-Closing Obligations

7.01

 

Existing Liens

7.02(a)

 

Existing Project-Level Indebtedness

7.02(d)

 

Existing Indebtedness

7.03(f)

 

Existing Investments

7.09

 

Burdensome Agreements

9.12

 

Agency Assignment Actions

11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A

 

Committed Loan Notice

B-1

 

Revolving Credit Note

B-2

 

Incremental Term Loan Note

C

 

Compliance Certificate

D-1

 

Assignment and Assumption

D-2

 

Administrative Questionnaire

E

 

Amended and Restated Security Agreement

F

 

Opinion — Counsel to Loan Parties

G

 

Collateral Questionnaire

H

 

Subordination Agreement

I

 

Counterpart Agreement

J

 

Pari Passu Intercreditor Agreement

K

 

Second Lien Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
April 25, 2014, among NRG Yield Operating LLC, a Delaware limited liability
company (the “Borrower”), NRG Yield LLC, a Delaware limited liability company
(“Holdings”), each other Guarantor (as defined herein) from time to time party
hereto, each Lender from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”), ROYAL BANK OF CANADA, as Administrative Agent,
and ROYAL BANK OF CANADA, GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A., as
L/C Issuers.

 

PRELIMINARY STATEMENTS:

 

Immediately prior to the effectiveness of this Agreement, the Borrower,
Holdings, the lenders party thereto (including certain of the Lenders), Bank of
America, as administrative agent and as an issuing bank thereunder, and the
other financial institutions party thereto were party to the Credit Agreement,
dated as of July 22, 2013 (as amended, restated, supplemented or otherwise
modified prior to the Closing Date, the “Existing Credit Agreement”), pursuant
to which the lenders party thereto (including certain of the Lenders) agreed,
subject to the terms and conditions thereof, to extend credit to the Borrower
thereunder in the form of a revolving credit facility (including a letter of
credit facility thereunder).

 

The Obligations (as defined in the Existing Credit Agreement) were guaranteed
pursuant to the Guaranty (as defined in the Existing Credit Agreement) and
secured pursuant to the Collateral Documents by a legal, valid, binding and
enforceable security interest and a fully perfected Lien in favor of the
Administrative Agent (as defined in the Existing Credit Agreement), for the
ratable benefit of the Secured Parties (as defined in the Existing Credit
Agreement), in the Collateral and the proceeds thereof.

 

The Borrower has requested that the Revolving Credit Lenders (as defined in the
Existing Credit Agreement) and the other Lenders party hereto agree, and such
Revolving Credit Lenders (as defined in the Existing Credit Agreement) and other
Lenders have agreed, subject to the terms and conditions hereof, to extend
credit to the Borrower hereunder in the form of a revolving credit facility
(including a letter of credit facility hereunder) in an aggregate principal
amount of $450,000,000 as of the date hereof, and the Lenders have indicated
their willingness to lend and the L/C Issuers (as defined herein) have indicated
their willingness to issue letters of credit for the account of the Borrower, in
each case, on the terms and subject to the conditions set forth herein.

 

The revolving credit facility (including the letter of credit facility
thereunder) under the Existing Credit Agreement will, on the terms and subject
to the conditions set forth herein, be replaced on the Closing Date with the
revolving credit facility (including the letter of credit facility hereunder)
under this Agreement in an aggregate principal amount of $450,000,000 as of the
date hereof, on the terms and subject to the conditions set forth herein.  In
addition, on the Closing Date, the Borrower will pay any fees and other
obligations accrued thereon to the Closing Date.

 

It is the intent of the parties hereto that (i) this Agreement shall be deemed
to be the Credit Agreement for all purposes under the Collateral Documents and
all extensions of credit under this Agreement (including issuances of Letters of
Credit) shall constitute extensions of

 

1

--------------------------------------------------------------------------------


 

credit under the Credit Agreement (as defined in each of the Collateral
Documents) for all purposes under the Collateral Documents and no further
designation shall be required to be made so that the Obligations, including all
extensions of credit under this Agreement (regardless when made or incurred),
will be deemed Secured Obligations (as defined in the Collateral Documents) and
(ii) the Obligations under this Agreement will henceforth be guaranteed pursuant
to the Guaranty and secured pursuant to the Collateral Documents by a legal,
valid, binding and enforceable security interest and a fully perfected Lien in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, in the Collateral and the proceeds thereof.

 

In addition, Bank of America desires to resign as Administrative Agent under the
Existing Credit Agreement and each of the other Loan Documents, RBC desires to
succeed Bank of America as Administrative Agent under the Credit Agreement and
each of the other Loan Documents, and Bank of America desires to assign its
rights (other than with respect to actions taken or omitted to be taken prior to
the effectiveness of this Agreement), responsibilities, duties and obligations
under the Loan Documents to RBC, in each case as further set forth herein.

 

The Lenders and the Loan Parties (a) desire to acknowledge Bank of America’s
resignation as Administrative Agent under the Credit Agreement and each of the
other Loan Documents, (b) desire to appoint RBC as Administrative Agent under
the Credit Agreement and each of the other Loan Documents and (c) desire to
acknowledge the assignment by Bank of America of its rights (other than with
respect to actions taken or omitted to be taken prior to the effectiveness of
this Agreement), responsibilities, duties and obligations, to RBC, in each case
as further set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Account Control Agreements” means each amended and restated account control
agreement entered into by each applicable Loan Party, the Administrative Agent,
and the applicable depositary bank party thereto.

 

“Acquisition Period” means, upon the Borrower’s election pursuant to Section
6.02(f), the period beginning with the closing date for a Qualified Acquisition
(a “Qualified Acquisition Closing Date”) and ending on the earlier of (x) the
last day of the first full fiscal quarter following such Qualified Acquisition
Closing Date in which the Borrower Leverage Ratio is equal to or less than
5.50:1.00, (y) the last day of the third full fiscal quarter following such
Qualified Acquisition Closing Date and (z) the date on which the Borrower
notifies the Administrative Agent that it desires to end the Acquisition Period
for such Qualified Acquisition; provided, however, that (i) no Acquisition
Period may become effective if the Borrower fails to timely elect such
Acquisition Period pursuant to the terms of Section 6.02(f), (ii) no more than
one Acquisition Period may be elected with respect to any particular Qualified
Acquisition, (iii) once any Acquisition Period is in effect, the next
Acquisition Period may not commence until the

 

2

--------------------------------------------------------------------------------


 

termination of such Acquisition Period then in effect and (iv) in no event shall
Acquisition Periods for one or more Qualified Acquisitions extend beyond six (6)
consecutive fiscal quarters.

 

“Act” has the meaning specified in Section 11.18.

 

“Additional L/C Issuer” means any one or more Lenders or Affiliates thereof that
have been appointed by the Borrower (and which has accepted its appointment) as
an L/C Issuer pursuant to Section 2.03(m).

 

“Administrative Agent” means RBC in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  For purposes of Section
7.08, “Affiliate” shall also include any Person that directly or indirectly owns
10% or more of any class of Equity Interests of the Person specified.

 

“Agency Assignment” has the meaning specified in Section 9.12.

 

“Agency Rights” has the meaning specified in Section 9.12.

 

“Agent” means each of (i) the Administrative Agent and (ii)  any other Person
appointed under the Loan Documents to serve in an agent or similar capacity.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Annual Projections” has the meaning specified in Section 6.01(c).

 

“Applicable Percentage” means (a) in respect of any Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of such Revolving Credit Facility represented by
such Revolving Credit Lender’s Revolving Credit Commitment at such time, (b) in
respect of the Incremental Term Loans of any Series, with respect to any
Incremental Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the aggregate principal amount of all Incremental Term
Loans of such Series then outstanding represented by such Incremental Term Loan
Lender’s Incremental Term Loans of such Series at such time and (c) in respect
of the Facilities

 

3

--------------------------------------------------------------------------------


 

collectively, the percentage (carried out to the ninth decimal place) of the
Facilities represented by such Lender’s outstanding Incremental Term Loans and
Revolving Credit Commitments, taken together, at such time.  If the commitment
of each Revolving Credit Lender to make Revolving Credit Loans under a Revolving
Credit Facility and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments under a Revolving Credit Facility have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of such
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of such Revolving Credit Facility
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility established on the Closing Date is set forth opposite
the name of such Revolving Credit Lender on Schedule 2.01 or in the Assignment
and Assumption in respect of such Revolving Credit Facility pursuant to which
such Revolving Credit Lender becomes a party hereto, as applicable.

 

 “Applicable Rate” and “Applicable Fee Rate” means, in respect of (x) (i)
Revolving Credit Loans issued under the Revolving Credit Facility established on
the Closing Date, the percentage per annum determined by reference to the
Borrower Leverage Ratio in effect from time to time as set forth below and (ii)
Revolving Credit Loans made under an Incremental Revolving Credit Commitment
that constitute a separate Revolving Credit Facility, the applicable percentages
per annum set forth in the relevant Incremental Amendment, (y) any Series of
Incremental Term Loans or any separate Class of Incremental Revolving Loans, the
applicable percentages per annum set forth in the relevant Incremental Amendment
and (z) the Applicable Fee Rate, a percentage per annum determined by reference
to the Borrower Leverage Ratio in effect from time to time as set forth below.

 

Pricing
Level

 

Borrower
Leverage
Ratio

 

Applicable Rate for
Eurodollar Rate Loans
and Letter of Credit
Fees

 

Applicable Rate for
Base Rate Loans

 

Applicable Fee Rate

 

1

 

<  3.50:1.00

 

2.25

%

1.25

%

0.375

%

2

 

> 3.50:1.00 but < 4.50:1.00

 

2.50

%

1.50

%

0.50

%

3

 

> 4.50:1.00

 

2.75

%

1.75

%

0.50

%

 

Any increase or decrease in the Applicable Rate or the Applicable Fee Rate
resulting from a change in the Borrower Leverage Ratio shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a); provided, however, that
(a) if a Compliance Certificate is not delivered when due in accordance with
such Section or (b) while any Event of Default exists, then in each case, upon
the request of the Required Revolving Credit Lenders, Pricing Level 3 shall
apply in respect of clause (x) above as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate or the Applicable Fee Rate for any period
shall be subject to the provisions of Section 2.07(d).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facilities (considered collectively) at such
time.

 

“Appropriate Lender” means, at any time, (a) with respect to a given Revolving
Credit Facility or any Series of Incremental Term Loans, a Lender that has a
Commitment with respect to such Facility or holds a Revolving Credit Loan or an
Incremental Term Loan, respectively, at such time and (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means RBC Capital Markets,(2) in its capacity as sole lead arranger
and sole book runner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 31, 2013, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Parent and its consolidated Subsidiaries,
including the notes thereto.

 

 “Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

--------------------------------------------------------------------------------

(2)  RBCCM is a brand name for the capital markets businesses of Royal Bank of
Canada and its affiliates.

 

5

--------------------------------------------------------------------------------


 

“Availability Period” means, in respect of any Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date of such Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments in respect of such Revolving Credit Facility
pursuant to Section 2.05 and (iii) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

 

“Available Cash” means, as of any date of determination, an amount equal to (a)
the sum of (i) the Distributed Cash received by the Borrower after the Closing
Date, (ii) the aggregate amount of contributions to the common capital of the
Borrower received in cash after the Closing Date (other than as a result of the
exercise of the Cure Right) and (iii) $399,000,000, minus (b) any amounts
thereof used to make Investments pursuant to Section 7.03(c)(iii)(B) prior to
such date and after the Closing Date, minus (c) the aggregate amount of
Restricted Payments made by the Borrower prior to such date and after the
Closing Date pursuant to Section 7.06(f) minus (d) prepayments or repayments of
Indebtedness pursuant to Section 7.15(b).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by RBC as its “prime rate”
for U.S. Dollars in the United States and (c) the Eurodollar Rate for an
Interest Period of one month as in effect on such day plus 1.00%.  The “prime
rate” is a rate set by RBC based upon various factors including RBC’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by RBC shall take effect
at the opening of business on the day specified in the public announcement of
such change.

 

“Base Rate Loan” means a Revolving Credit Loan, an Incremental Revolving Credit
Loan or an Incremental Term Loan that bears interest based on the Base Rate.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Cash Flow” means, at any date of determination, an amount equal to the
Distributed Cash received by the Borrower during the most recently completed
Measurement Period; provided that if the Borrower has acquired or disposed of
any Equity Interests in a Project Company or the Borrower or any of its
Subsidiaries (including any Project Company) has acquired or disposed of any
property with a value in excess of $5,000,000 at any time after the first day of
such Measurement Period, the determinations of Borrower Cash Flow shall be made
giving pro forma effect to such acquisition or disposition as if such
acquisition or disposition had occurred on the first day of such Measurement
Period.

 

6

--------------------------------------------------------------------------------


 

“Borrower Interest Coverage Ratio” means, as of any date of determination, the
ratio of (a) Borrower Cash Flow to (b) Interest Charges, in each case, for the
most recently completed Measurement Period.

 

“Borrower Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Debt as of such date (net of up to $50,000,000 of cash that
constitutes Borrower Cash Flow from a Measurement Period other than the most
recently completed Measurement Period) to (b) Borrower Cash Flow for the most
recently completed Measurement Period.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, an Incremental Borrowing, an
Extended Borrowing or a Refinancing Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capitalized Leases” means, with respect to any Person, all leases that have
been or are required to be, in accordance with GAAP (but only as in effect on
the date hereof, and not giving effect to any changes to GAAP occurring after
the date hereof), recorded as capitalized leases on the balance sheet of such
Person.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of the Company Group Parties:

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System and (ii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 90 days from the
date of acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-2” (or the then equivalent grade) by Moody’s or at least “A-2”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 12 months from the date of acquisition thereof;

 

7

--------------------------------------------------------------------------------


 

(d)                                 Investments in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have one of the two highest ratings
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; and

 

(e)                                  United States dollars, Euros, any other
currency of countries members of the Organization for Economic Co-operation and
Development or, in the case of any foreign Subsidiary, any local currencies held
by it from time to time.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depositary, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person designated by the Borrower as such that,
either (a) on the Closing Date, is a party to a Cash Management Agreement with a
Loan Party and is an Agent, an Arranger, a Lender or an Affiliate of the
foregoing, or (b) at the time it enters into a Cash Management Agreement with a
Loan Party, is an Agent, an Arranger, a Lender or an Affiliate of the foregoing,
in the case of each of clauses (a) and (b), its capacity as a party to such Cash
Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a “controlled foreign corporation” under Section 957 of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 Equity Investor shall cease to own, directly
or indirectly, at least 35% of the equity securities of Parent entitled to vote
for members of the board of directors or equivalent governing body of Parent on
a fully-diluted basis (and taking into account all

 

8

--------------------------------------------------------------------------------


 

such securities that such “person” or “group” has the right to acquire pursuant
to any option right); or

 

(b)                                 the first day on which a majority of the
members of the board of directors of Parent are not Continuing Directors; or

 

(c)                                  Parent and Equity Investor collectively
shall cease to, directly or indirectly, own and control legally and beneficially
all of the Equity Interests in Holdings; or

 

(d)                                 Holdings shall cease to directly own and
control legally and beneficially all of the Equity Interests in the Borrower.

 

“Class” means (i) with respect to Revolving Credit Lenders, Revolving Credit
Lenders with Revolving Credit Commitments and Revolving Credit Loans that expire
on the same Maturity Date, (ii) with respect to Incremental Term Loan Lenders,
Incremental Term Loan Lenders with Incremental Term Loan Commitments and
Incremental Term Loans that expire on the same Maturity Date, (iii) with respect
to the Lenders under any Extended Facility, Lenders with Extended Commitments
and Extended Loans that expire on the same Maturity Date, (iv) with respect to
Refinancing Lenders, Refinancing Lenders with Refinancing Commitments and
Refinancing Loans that expire on the same Maturity Date, (v) with respect to
Revolving Credit Commitments and Revolving Credit Loans, respectively, Revolving
Credit Commitments and Revolving Credit Loans (as applicable) that mature on the
same Maturity Date, (vi) with respect to Incremental Term Loan Commitments and
Incremental Term Loans, respectively, Incremental Term Loan Commitments and
Incremental Term Loans (as applicable) that mature on the same Maturity Date,
(vii) with respect to Extended Commitments and Extended Loans, respectively,
Extended Commitments and Extended Loans (as applicable) that mature on the same
Maturity Date and (viii) with respect to Refinancing Commitments and Refinancing
Loans, respectively, Refinancing Commitments and Refinancing Loans (as
applicable) that mature on the same Maturity Date.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Closing Date Projections” means the projections of Parent and its Subsidiaries
for the period of fiscal year 2014 through and including fiscal year 2018
delivered to the Administrative Agent prior to the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, each of the
Security Agreement Supplements, security agreements, pledge agreements, Account
Control Agreements, Securities Account Control Agreements, or other similar
agreements delivered to

 

9

--------------------------------------------------------------------------------


 

the Administrative Agent pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create or
perfect a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Collateral Questionnaire” means a certificate in the form of Exhibit G that
provides information with respect to the personal or mixed property of each Loan
Party.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Commitment” means a Revolving Credit Commitment, an Incremental Revolving
Credit Commitment, an Incremental Term Loan Commitment, an Extended Commitment
or a Refinancing Commitment, as the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Group Parties” means each direct and indirect Subsidiary of the
Borrower, other than any Project Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Contingent Obligations” means indemnities and other contingent Obligations that
pursuant to their express terms survive repayment in full of principal and
interest on the Loans and termination of the Commitments under this Agreement.

 

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Parent who (a) was a member of the board of directors of
Parent on the Closing Date or (b) was nominated for election or elected to such
board of directors with the approval of a majority of the Continuing Directors
who were members of such board of directors at the time of such nomination or
election.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Indebtedness” means Indebtedness of the Borrower or Holdings in an
amount equal to the aggregate amount of cash contributions (other than in
respect of Permitted Cure Securities) made after the Closing Date to Borrower
(or, without duplication, to Holdings and contributed to Borrower) in exchange
for Equity Interests (other than Permitted Cure Securities) of Borrower or
Holdings, as applicable.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

10

--------------------------------------------------------------------------------


 

“Controlled Account” means each deposit account or securities account that is
subject to an Account Control Agreement or Securities Account Control Agreement
in form and substance reasonably satisfactory to the applicable L/C Issuer.

 

“Convertible Senior Notes” means (a) the unsecured Convertible Senior Notes due
2019 issued by Parent in an aggregate principal amount of US $345,000,000 (the
“Original Convertible Senior Notes”) and (b) any amendments, modifications,
replacements or refinancings of the Indebtedness described in the foregoing
clause (a) or any Indebtedness incurred pursuant to this clause (b) from time to
time (the “Permitted Refinancing Convertible Senior Notes”); provided that
(i) the aggregate principal amount (or accreted value, if applicable) of such
Permitted Refinancing Convertible Senior Notes does not exceed the aggregate
outstanding principal amount (or accreted value, if applicable) of the
Indebtedness being amended, modified, replaced or refinanced (plus all accrued
interest and original issue discount in the nature of interest on such
Indebtedness and the amount of all expenses and premiums, underwriting,
issuance, commitment, syndication and other similar fees, costs and expenses
incurred in connection therewith), (ii) such Permitted Refinancing Convertible
Senior Notes have a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Original Convertible Senior Notes,
(iii) the Permitted Refinancing Convertible Senior Notes have a Stated Maturity
on or later than the maturity date of the Original Convertible Senior Notes,
(iv) the obligations in respect of such Permitted Refinancing Convertible Senior
Notes shall continue to be unsecured and (v) the primary obligor in respect of
such Permitted Refinancing Convertible Senior Notes shall be the Parent.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit I delivered by a Subsidiary pursuant to Section 6.12(d).

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cure Amount” has the meaning specified in Section 8.01.

 

“Cure Period” has the meaning specified in Section 8.01.

 

“Cure Right” has the meaning specified in Section 8.01.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate or the Eurodollar
Rate (as applicable or, if neither is directly applicable, the Base Rate), plus
(ii) the relevant Applicable Rate, plus (iii) 2%

 

11

--------------------------------------------------------------------------------


 

per annum; and (b) when used with respect to Letter of Credit Fees, a rate equal
to the relevant Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender (a) that has failed to timely fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it on the terms set forth herein for such payment, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith reasonable determination that one or
more conditions precedent to funding (which conditions precedent, together with
the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, (b) that has otherwise failed to timely pay
over to the Administrative Agent, any L/C Issuer or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) on the terms set forth herein for such
payment, unless the subject of a good faith dispute, (c) that has notified the
Borrower, the Administrative Agent or any L/C Issuer in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith reasonable determination that a condition
precedent to funding (which condition precedent, together with the applicable
default, if any, shall be specifically identified in such writing or public
statement) cannot be satisfied), (d) that has failed, within two Business Days
after written request by the Administrative Agent, the Borrower or the
applicable L/C Issuer, to confirm in writing to the Administrative Agent, such
L/C Issuer, and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (d) upon receipt of such written confirmation by
the Administrative Agent, the applicable L/C Issuer and the Borrower), or (e) in
respect of which the Administrative Agent has received notification that such
Lender is, or has a direct or indirect parent company that is, (i) insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors or (ii) the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or that a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Discharge of the Secured Obligations” means and shall have occurred when
(i) all Secured Obligations shall have been paid in full in cash and all other
obligations under the Loan Documents shall have been performed (other than
(a) those constituting Contingent Obligations as to which no claim has been
asserted and (b) obligations and liabilities under Secured Cash

 

12

--------------------------------------------------------------------------------


 

Management Agreements and Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made), (ii) no Letters of Credit shall be outstanding (other
than Letters of Credit which have been Cash Collateralized or as to which other
arrangements reasonably satisfactory to the applicable L/C Issuer shall have
been made) and (iii) all Commitments shall have terminated or expired.

 

“Disclosed Litigation” has the meaning set forth in Section 5.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the Latest Maturity Date of all Classes of Loans and
Commitments.  Notwithstanding the preceding sentence, any Equity Interests that
would constitute Disqualified Equity Interests solely because the holders of the
Equity Interests have the right to require the Borrower to repurchase such
Equity Interests upon the occurrence of a change of control or an asset sale
will not constitute Disqualified Equity Interests if the terms of such Equity
Interests provide that the Borrower may not repurchase or redeem any such Equity
Interests pursuant to such provisions unless such repurchase or redemption
complies with Section 7.06.  The amount of Disqualified Equity Interests deemed
to be outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower may become obligated to pay upon the maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Equity
Interests, exclusive of accrued dividends.

 

“Distributed Cash” means, without duplication, internally generated cash and
Cash Equivalents distributed by the Project Companies and the Guarantors (other
than Holdings and the Borrower), directly or indirectly, to the Borrower in
respect of the Equity Interests of the Project Companies and the Guarantors
(other than Holdings and the Borrower) owned, directly or indirectly, by the
Borrower (other than dividends or other distributions that are funded, directly
or indirectly, with substantially concurrent cash Investments, or cash
Investments that were not intended to be used by a Project Company or a
Guarantor for capital expenditures or for operational purposes, by the Borrower
or any of its Subsidiaries in a Project Company or a Guarantor), excluding
(a) the proceeds of any extraordinary receipts (including cash payments or
proceeds received (i) from any Disposition by the Borrower or any of its
Subsidiaries, (ii) under any casualty insurance policy in respect of a covered
loss thereunder or (iii) as a result of the taking of any assets of the Borrower
or any of its Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case in excess
of $2,000,000 and (b) any cash that is derived from (i) cash grants and similar
items to the Project Companies and the Guarantors, (ii) any incurrence of
Indebtedness by Project Companies and the

 

13

--------------------------------------------------------------------------------


 

Guarantors, (iii) any issuance of Equity Interests by Project Companies and the
Guarantors or (iv) any capital contribution to the Project Companies and the
Guarantors.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia, but excluding (i) any direct or indirect subsidiary of
a CFC and (ii) any Foreign Subsidiary Holding Company.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Engagement Letter” means the Senior Secured Credit Facility Engagement Letter,
dated March 19, 2014, among Holdings, the Borrower and RBC Capital Markets.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, or
governmental regulations relating to pollution and the protection of the
environment, including natural resources such as flora and fauna, or the release
of any materials into the environment, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Investor” means NRG Energy, Inc., a Delaware corporation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

14

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan of the Borrower or any ERISA
Affiliate is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.

 

“Eurodollar Rate” means,

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or any comparable or successor rate as required, which rate is
approved by the Administrative Agent, as currently published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
approximately 11:00 a.m., London time determined on such date for U.S. Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Agreement” means the Exchange Agreement dated as of the Original
Closing Date by and among Equity Investor, Parent and Holdings and each of the
other parties thereto from time to time, as amended, supplemented or otherwise
modified from time to time; provided that any amendments or modifications that
would be materially adverse to the interests of the Lenders in their capacity as
such shall require the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned).

 

15

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor would
otherwise have become effective with respect to such related Swap Obligation but
for such Guarantor’s failure to constitute an “eligible contract participant” at
such time.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its net income (however denominated), and franchise taxes imposed on it (in lieu
of net income taxes), by the United States or by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or as a result of any
present or former connection between such Lender or L/C Issuer or the
Administrative Agent and such jurisdiction (other than any connection arising
solely from executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under, receiving or
perfecting a security interest under, receiving payments under, and/or
enforcing, any Loan Document, or selling or assigning an interest in any Loan,
Commitment or Loan Document), (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction described in clause
(a), (c) any backup withholding tax that is required by the Code to be withheld
from amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 11.13), any United States
federal withholding tax that (i) is required to be imposed on amounts payable to
such Lender pursuant to the Laws in force at the time such Lender becomes a
party hereto (or designates a new Lending Office) or (ii) in the case of a
Foreign Lender, is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 3.01, (e) any United States federal
withholding taxes imposed under FATCA and (f) any United States federal
withholding tax that is required by the Code to be withheld from amounts payable
to the Administrative Agent attributable to the Administrative Agent’s failure
to comply with Section 3.01(g) (other than amounts payable to the Administrative
Agent that should reasonably be considered, as determined in good faith by the
Borrower, as payments under Treas. Reg. 1.1441-1T(b)(2)(iv)(B)(2)(or any
successor provision that is substantively comparable)).

 

“Existing Class” has the meaning specified in Section 2.15.

 

“Existing Commitments” has the meaning specified in Section 2.15.

 

16

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

 

“Existing Loans” has the meaning specified in Section 2.15.

 

“Existing Project-Level Indebtedness” means the Indebtedness of the Project
Companies existing on the Closing Date listed on Schedule 7.02(a).

 

“Existing Security Agreement” means the Pledge and Security Agreement, dated as
of the Original Closing Date, among the Borrower, Holdings, Bank of America as
administrative agent, and the other parties thereto, as amended, restated,
supplemented or otherwise modified prior to the Closing Date.

 

“Exposure” means, as to any Lender at any time, the aggregate principal amount
at such time of its outstanding Loans and such Lender’s participation in L/C
Obligations at such time.

 

“Extended Borrowing” means a borrowing of Extended Loans.

 

“Extended Commitments” has the meaning specified in Section 2.15.

 

“Extended Facility” means, at any time, as the context may require, the
aggregate amount of the Lenders’ Extended Commitments and/or Extended Loans of a
given Class at such time and, in each case, but without duplication, the Credit
Extensions made thereunder.

 

“Extended Loans” has the meaning specified in Section 2.15.

 

“Extended Maturity Date” has the meaning specified in Section 2.15.

 

“Extension” has the meaning specified in Section 2.15.

 

“Extension Amendments” has the meaning specified in Section 2.15.

 

“Extension Offer” has the meaning specified in Section 2.15.

 

“Facility” means a Revolving Credit Facility, an Incremental Term Loan Facility,
an Extended Facility or a Refinancing Facility as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such

 

17

--------------------------------------------------------------------------------


 

transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to RBC on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means the letter agreement, dated March 19, 2014, among Holdings,
the Borrower, RBC and RBC Capital Markets.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of January 31, 2014, among the Borrower, Holdings, Bank of America as
administrative agent and the financial institutions listed on the signature
pages thereto.

 

“First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section III of the First Amendment.

 

“Flood Insurance Laws” has the meaning specified in Section 6.12.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company” means any Subsidiary of the Borrower that
has no material assets other than the equity interests of one or more CFCs.

 

“FPA” means the Federal Power Act of 1935, as amended.

 

“FPA-Jurisdictional Generation Portfolio Companies” has the meaning specified in
Section 5.17.

 

“FPA MBR Authorizations, Exemptions and Waivers” has the meaning specified in
Section 5.17.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Credit Lenders or Cash Collateralized in accordance with the
terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

18

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Generation Portfolio Companies” means the entities listed on Schedule
5.17(a) and the owner of any other facility that either (i) generates electric
energy and sells electric energy, capacity or ancillary services at wholesale or
(ii) generates thermal energy for sale (in the form of steam, hot water, chilled
water, or other forms), in which the Borrower directly or indirectly owns,
controls or holds the power to vote 10% or more of the outstanding voting
securities in such owner or facility.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Grantor” has the meaning specified in the Security Agreement.

 

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case, in the ordinary course of business,
or customary and reasonable indemnity obligations in effect on the Closing Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability (after giving effect
to

 

19

--------------------------------------------------------------------------------


 

any indemnities, rights of contribution, subrogation or other similar rights in
favor of such guarantor) in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guarantors” means Holdings and each Company Group Party (unless, in the case of
a Company Group Party that is not wholly owned by a Loan Party or Affiliate
thereof, such Company Group Party’s Organization Documents prohibit the
guarantee by such Company Group Party of the Obligations pursuant to the
Guaranty or the granting of a security interest by such Company Group Party to
secure the Obligations), whether owned on the Closing Date or thereafter
acquired, other than any Foreign Subsidiary.

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Secured Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, and all other substances or wastes of any
nature, in each case regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person designated by the Borrower as such that, at the
time it enters into an interest rate Swap Contract permitted under Article VII,
is an Agent, an Arranger, a Lender or an Affiliate of the foregoing, in its
capacity as a party to such Swap Contract.

 

“Holdings” has the meaning specified in the introductory paragraph hereto.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Increase Effective Date” has the meaning specified in Section 2.13.

 

“Incremental Amendment” means an amendment to this Agreement, executed by the
Borrower, each Incremental Revolving Credit Lender or Incremental Term Loan
Lender providing an Incremental Revolving Credit Commitment or an Incremental
Term Loan Commitment, as applicable, and the Administrative Agent.

 

“Incremental Borrowing” means a borrowing of Incremental Revolving Credit Loans
or Incremental Term Loans, as the context requires.

 

“Incremental Commitments” has the meaning specified in Section 2.13.

 

“Incremental Equivalent Debt” has the meaning specified in Section 7.02(p).

 

“Incremental Facility” means, at any time, as the context may require, the
aggregate amount of the Incremental Revolving Credit Lenders’ Incremental
Revolving Credit Commitments and/or the Incremental Term Loan Lenders’
Incremental Term Loan

 

20

--------------------------------------------------------------------------------


 

Commitments at such time and, in each case, but without duplication, the Credit
Extensions made thereunder.

 

“Incremental Loan” means an extension of credit by an Incremental Revolving
Credit Lender or an Incremental Term Loan Lender to the Borrower under
Section 2.13 in the form of an Incremental Revolving Credit Loan or an
Incremental Term Loan.

 

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.13.

 

“Incremental Revolving Credit Lender” has the meaning specified in Section 2.13.

 

“Incremental Revolving Credit Loans” means a Revolving Credit Loan made pursuant
to an increase to the existing Revolving Credit Facility or a Revolving Credit
Loan made pursuant to a separate Class of Revolving Credit Commitments, as the
context requires.

 

“Incremental Term Loan Commitments” has the meaning specified in Section 2.13.

 

“Incremental Term Loan Facility” means, at any time, the aggregate amount of the
Incremental Term Loan Lenders’ Incremental Term Loan Commitments of a given
Series at such time.

 

“Incremental Term Loan Facility Amount” has the meaning specified in
Section 2.13.

 

“Incremental Term Loan Lender” has the meaning specified in Section 2.13.

 

“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a given Series shall become due and payable in full hereunder, as
specified in the applicable Incremental Amendment (except to the extent extended
pursuant to Section 2.15), including by acceleration or otherwise.

 

“Incremental Term Loans” has the meaning specified in Section 2.14.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business

 

21

--------------------------------------------------------------------------------


 

and not past due for more than 180 days after the date on which such trade
account was created);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person and all
Synthetic Debt of such Person;

 

(g)                                  all obligations in respect of any
Disqualified Equity Interests; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Charges” means, for any Measurement Period, the excess of (A) the sum
of (a) cash interest, cash premium payments, cash debt discount and other
similar cash fees and charges in connection with borrowed money or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) cash interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as cash interest in accordance with GAAP, in
each case, of or by the Borrower and the Guarantors on a standalone basis for
the most recently completed Measurement Period over (B) any cash interest income
received by the Borrower and the Guarantors on a standalone basis during such
Measurement Period; provided that, for so long as the Borrower guarantees the
Indebtedness represented by the Convertible Senior Notes, (x) the items referred
to in the preceding clause (A) of the Parent in respect of the Convertible
Senior Notes shall be included in the preceding clause (A) and (y) the items
referred to in the preceding clause (A) of the Borrower in respect of the Parent
CSN Proceeds Loan shall be excluded from the preceding clause (A) to the extent
they do not exceed the amount calculated pursuant to clause (x) of this proviso.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date in respect
thereof; provided, however, that if any Interest Period for a Eurodollar Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also

 

22

--------------------------------------------------------------------------------


 

be Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date in respect
thereof.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months
thereafter (in each case, subject to availability) (or twelve months or shorter,
if available to all applicable Lenders), as selected by the Borrower in its
Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date applicable to such Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  Except as otherwise expressly
provided in this Agreement, the amount of an Investment will be the fair market
value of such Investment determined at the time the Investment is made and
without giving effect to subsequent changes in value.  Notwithstanding anything
to the contrary herein, in the case of any Investment made by the Borrower or a
Company Group Party in a Person substantially concurrently with a cash
distribution by such Person to the Borrower or such Company Group Party, as the
case may be (a “Concurrent Cash Distribution”), then the amount of such
Investment shall be deemed to be the fair market value of the Investment, less
the amount of the Concurrent Cash Distribution.

 

“IP Rights” means Intellectual Property (as defined in the Security Agreement).

 

“IPO” means the initial public offering and distribution of certain of the
Equity Interests of Parent pursuant to an effective registration statement under
the Securities Act of 1933.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

23

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower or in favor of such L/C Issuer and
relating to such Letter of Credit.

 

“Kennedy Project Companies” means PESD Energy, LLC, a Delaware limited liability
company, FUSD Energy, LLC, a Delaware limited liability company, Wildcat Energy,
LLC, a Delaware limited liability company, Continental Energy, LLC, a Delaware
limited liability company, Longhorn Energy, LLC, a Delaware limited liability
company, El Mirage Energy, LLC, a Delaware limited liability company, Vail
Energy, LLC, a Delaware limited liability company, Monster Energy, LLC, a
Delaware limited liability company, and SCWFD Energy, LLC, a Delaware limited
liability company.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or binding judicial precedents or authorities, including the
binding interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit for the account of the Borrower pursuant to Section 2.03, in an
aggregate face amount at any one time outstanding not to exceed the amount set
forth opposite such L/C Issuer’s name on Schedule 2.03 under the caption “L/C
Commitment”, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means each of RBC, Goldman Sachs Bank USA, Bank of America, and any
Additional L/C Issuers, each in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer(s) of Letters of Credit hereunder.  Any
reference to “L/C Issuer” herein shall be to the applicable L/C issuer, as
appropriate.

 

“L/C Obligations” means, as at any date of determination (determined without
duplication), the aggregate amount available to be drawn under all outstanding
Letters of Credit

 

24

--------------------------------------------------------------------------------


 

plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings. 
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven Business Days
prior to the fifth anniversary of the Closing Date (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $450,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Revolving Credit Loan, an Incremental Revolving Loan, an
Incremental Term Loan, an Extended Loan or a Refinancing Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter, (e) each Issuer Document and (f) any
subordination agreement entered into pursuant to Section 7.02(n).

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Management Services Agreement” means the Management Services Agreement dated as
of the Original Closing Date by and among Equity Investor, Parent, Holdings and
the Borrower, as amended, supplemented or otherwise modified from time to time;
provided that any

 

25

--------------------------------------------------------------------------------


 

amendments or modifications that would be materially adverse to the interest of
the Lenders in their capacity as such shall require the prior written consent of
the Administrative Agent (such consent not to be unreasonably withheld, delayed
or conditioned).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, properties, liabilities or
financial condition of the Loan Parties and their respective Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any material Loan Document, or of the
ability of any Loan Party to perform its material obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any material Loan Document to which it is a party.

 

“Material Project Companies” has the meaning specified in Section 8.01(e).

 

“Maturity Date” means, (i) with respect to the Revolving Credit Facility
established on the date hereof, except to the extent extended pursuant to
Section 2.15, the date that is five (5) years following the Closing Date
(ii) with respect to any other Revolving Credit Facility established pursuant to
Section 2.13, except to the extent extended pursuant to Section 2.15, the
maturity date with respect thereto set forth in the Incremental Amendment
pursuant to which such Revolving Credit Facility is established, (iii) with
respect to any Incremental Term Loans, each Incremental Term Loan Maturity Date
applicable thereto, (iv) with respect to any Extended Loans, the final maturity
date as specified in the applicable Extension Amendment and (v) with respect to
any Refinancing Loans, the final maturity date as specified in the applicable
Refinancing Amendment; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Measurement Period” means, at any date of determination, the period of the most
recently completed four fiscal quarters of the Borrower ended on or prior to
such date or, if fewer than four consecutive fiscal quarters of the Borrower
have been completed since the Original Closing Date, the fiscal quarters of the
Borrower that have been completed since the Original Closing Date; provided that
(a) for purposes of determining an amount of any item included in the
calculation of a financial ratio or financial covenant for the fiscal quarter
ended March 31, 2014, such amount for the Measurement Period then ended shall
equal such item for the two fiscal quarters then ended multiplied by two and
(b) for purposes of determining an amount of any item included in the
calculation of a financial ratio or financial covenant for the fiscal quarter
ended June 30, 2014, such amount for the Measurement Period then ended shall
equal such item for the three fiscal quarters then ended multiplied by 4/3.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure when any Revolving Credit Lender is a Defaulting
Lender, an amount equal to 100% of the Fronting Exposure at such time (provided
that if such amount is insufficient to cover any other amounts due in respect of
Letters of Credit hereunder, an additional amount equal to such deficiency),
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.03(g)(i)(A) or
(B), an amount equal to

 

26

--------------------------------------------------------------------------------


 

100% of the Outstanding Amount of all L/C Obligations and, with respect to Cash
Collateral provided in accordance with the provisions of Section 2.03(g)(i)(C),
the amount required pursuant to Section 8.02(c) (provided that if such amount is
insufficient to cover any other amounts due in respect of Letters of Credit
hereunder, an additional amount equal to such deficiency) and (iii) otherwise,
an amount determined by the Administrative Agent and the applicable L/C Issuer
in their reasonable judgment exercised in good faith.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in Section 6.12.

 

“Mortgaged Property” has the meaning specified in Section 6.12.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to make
contributions or during the preceding five plan years has made or been obligated
to make contributions or with respect to which the Borrower has current or
contingent liability as a result of being considered a single employer with any
ERISA Affiliate.

 

“Net Cash Proceeds” means, with respect to the incurrence or issuance of any
Indebtedness by any Loan Party or any Company Group Party, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the fees, underwriting discounts and commissions, taxes,
and other reasonable and customary out-of-pocket costs and expenses incurred by
such Loan Party or such Company Group Party in connection therewith.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning specified in Section 11.01.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-FPA-Jurisdictional Generation Portfolio Companies” has the meaning
specified in Section 5.17.

 

“Non-FPA Sales Authorizations” has the meaning specified in Section 5.17.

 

“Non-Refinanced Commitments” has the meaning specified in Section 2.17.

 

“Non-Refinanced Loans” has the meaning specified in Section 2.17.

 

“Note” means a promissory note made by the Borrower (x) in favor of a Revolving
Credit Lender evidencing Revolving Credit Loans or Incremental Revolving Credit
Loans made by such Revolving Credit Lender, substantially in the form of
Exhibit B-1 or (y) in favor of an Incremental Term Loan Lender, evidencing
Incremental Term Loans made by such Incremental Term Loan Lender, substantially
in the form of Exhibit B-2.

 

27

--------------------------------------------------------------------------------


 

“NPL” means the National Priorities List under CERCLA.

 

“O&M Obligations” has the meaning set forth in the definition of “Permitted
Operating Guarantees”.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case (including those acquired by
assumption), whether absolute or contingent, due or to become due, now existing
or hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that “Obligations” shall exclude all Excluded Swap Obligations.

 

“Obligee Guarantor” has the meaning specified in Section 10.06.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Closing Date” means July 22, 2013.

 

“Original Convertible Senior Notes” has the meaning set forth in the definition
of “Convertible Senior Notes”.

 

“Other Permitted Guarantees” means unsecured guarantees by the Loan Parties of
obligations of Project Companies that do not constitute Permitted Operating
Guarantees, which obligations were incurred in the ordinary course of business
of the Project Companies, and any indemnification obligations (or similar
obligations and guarantees) made by a Project Company or a Company Group Party
that is a direct or indirect parent company of such Project Company that has
entered into a Permitted Tax Equity Financing in favor of its Tax Equity Partner
in respect of representations and warranties not covered by clause (B) of the
definition of “Permitted Operating Guarantees”; provided that the amount
guaranteed pursuant to Other Permitted Guarantees shall not exceed the sum of
(a) $35,000,000 and (b) the amount of unrestricted cash that is received by and
retained at the Borrower and subject to a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the

 

28

--------------------------------------------------------------------------------


 

execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document.

 

“Outstanding Amount” means (in each case, determined without duplication)
(a) with respect to Revolving Credit Loans, Incremental Revolving Credit Loans
and Incremental Term Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Credit Loans, Incremental Revolving Credit Loans and
Incremental Term Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Parent” means NRG Yield, Inc., a Delaware corporation.

 

“Parent CSN Proceeds Loan” means unsecured Indebtedness incurred by the Borrower
and owed to the Parent in an aggregate principal amount not to exceed the net
proceeds of any Convertible Senior Notes issued by the Parent, the payment terms
in respect of which shall be substantially similar to (or more favorable to the
Borrower than) the payment obligations of the Parent under such Convertible
Senior Notes.

 

“Pari Passu Intercreditor Agreement” means a Pari Passu Intercreditor Agreement
substantially in the form of Exhibit J.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PATRIOT Act” has the meaning specified in Section 4.01(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
to which the Borrower contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years, or with respect to which the Borrower has current or contingent liability
as a result of being considered a single employer with any ERISA Affiliate.

 

“Permitted Cure Security” means Equity Interests issued by Holdings having no
mandatory redemption, repurchase or similar requirements prior to 91 days after
the Latest Maturity Date of all Classes of Loans or Commitments then in effect,
and upon which all dividends or distributions (if any) shall be payable solely
in additional shares of such equity security.

 

29

--------------------------------------------------------------------------------


 

“Permitted Guarantees” means Permitted Operating Guarantees and Other Permitted
Guarantees.

 

“Permitted Operating Guarantees” means (A) unsecured guarantees by the Loan
Parties of (i) customary contractual obligations of the Project Companies which
have been incurred in the ordinary course of business on fair and reasonable
terms substantially as favorable to such Person as would be obtained at the time
in a comparable arm’s length transaction in respect of the operation and
maintenance of the energy generating, transmission or distribution assets, and
assets related thereto, owned or leased by such Person (collectively, “O&M
Obligations”), but excluding (a) obligations constituting Indebtedness (unless
such obligations which otherwise would have constituted O&M Obligations are
Indebtedness solely due to clause (d) of the definition of Indebtedness),
(b) obligations in respect of fuel procurement and financial obligations which
are not reasonably related to the daily operations and maintenance of such
energy generating, transmission or distribution assets, or assets related
thereto and (c) obligations to acquire, construct or remediate assets (including
obligations in respect of capital expenditures and other capital improvements)
(clauses (a) through (c), “Excluded Obligations”) and (ii) obligations of
Project Companies in respect of surety bonds incurred in the ordinary course of
business with respect to O&M Obligations or remediation obligations in respect
of the energy generating, transmission and distribution assets, and assets
related thereto, owned or leased by such Person and (B) indemnification
obligations (or similar obligations and guarantees) made by a Project Company or
a Company Group Party that is a direct or indirect parent company of such
Project Company that has entered into a Permitted Tax Equity Financing in favor
of its Tax Equity Partner in respect of representations and warranties with
respect to (1) O&M Obligations of such Project Company (other than Excluded
Obligations) and (2) upstream transfers that adversely affect the tax status of
such Project Company, in each case made by (x) such Project Company or (y) a
Company Group Party that is a direct or indirect parent company of such Project
Company, in each case pursuant to any definitive documentation in respect of the
applicable Permitted Tax Equity Financing.

 

“Permitted Prior Liens” means (a) in the case of Equity Interests, the Liens
described in clauses (b) and (i) of Section 7.01 and (b) in the case of all
other Collateral, the Liens described in clauses (b), (d), (e), (f), (g), (i),
(j), (n) and (p) of Section 7.01.

 

“Permitted Refinancing Convertible Senior Notes” has the meaning set forth in
the definition of “Convertible Senior Notes”.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any Company Group Party issued in exchange for, or the net proceeds of which are
used to refund, refinance, replace, defease or discharge, other Indebtedness of
such Person (other than intercompany Indebtedness); provided that (a) the
principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on such Indebtedness
and the amount of all expenses and premiums, underwriting, issuance, commitment,
syndication and other similar fees, costs and expenses incurred in connection
therewith); (b) such Permitted Refinancing Indebtedness has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of the Indebtedness being extended, refinanced, renewed, replaced,

 

30

--------------------------------------------------------------------------------


 

defeased or refunded; (c) if the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded is subordinated in right of payment to
the Obligations, such Permitted Refinancing Indebtedness is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; (d)(i) if the
Stated Maturity of the Indebtedness being refinanced is earlier than the Latest
Maturity Date, the Permitted Refinancing Indebtedness has a Stated Maturity no
earlier than the Stated Maturity of the Indebtedness being refinanced or (ii) if
the Stated Maturity of the Indebtedness being refinanced is on or later than the
Latest Maturity Date, the Permitted Refinancing Indebtedness has a Stated
Maturity at least 91 days later than the Latest Maturity Date; (e) (i) if such
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
is secured, the terms of the security documents of such Permitted Refinancing
Indebtedness shall be no more favorable to the secured parties in respect of
such Permitted Refinancing Indebtedness than the terms of the security documents
of such Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded or (ii) if such Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded is unsecured, the obligations in respect of such
Permitted Refinancing Debt shall be unsecured; and (f) (x) if such Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded constitutes
Indebtedness of (i) the Borrower, such Permitted Refinancing Indebtedness shall
constitute Indebtedness of the Borrower and (ii) any Company Group Party, such
Permitted Refinancing Indebtedness shall constitute Indebtedness of such Company
Group Party and (y) no additional obligors or guarantors shall be added in
respect of such Permitted Refinancing Indebtedness that were not obligors or
guarantors of the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded.

 

“Permitted Tax Equity Financing” means a tax equity financing entered into
solely in connection with the acquisition (or refinancing) by a Project Company
(and/or a Company Group Party that is a direct or indirect parent company of
such Project Company) of energy generating, transmission or distribution assets
(and any assets related thereto).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PGC” has the meaning specified in Section 5.17(e).

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, but for the avoidance of doubt, excluding any Multiemployer Plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Possessory Collateral” has the meaning specified in Section 9.12.

 

31

--------------------------------------------------------------------------------


 

“Project Companies” means (a)(i) each entity listed on Part (e) of Schedule 5.13
(x) that, other than with respect to the Kennedy Project Companies (solely to
the extent that such Kennedy Project Companies collectively shall have total
assets of less than 20,000,000), is subject to the applicable terms of and any
applicable covenants contained in (which shall, at a minimum, include
limitations on debt and liens of such entities) any Project-Level Indebtedness
binding upon such Person and (y) that is not Holdings or the Borrower and
(ii) each entity listed on Part (f) of Schedule 5.13 that (w) is not Holdings or
the Borrower, (x) owns an entity listed on Part (e) of such Schedule, (y) is
subject to the applicable terms of and any applicable covenants contained in
(which shall, at a minimum, include limitations on debt and liens of such
entities) any Project-Level Indebtedness binding upon such Person and
(z) together with all other entities listed on such Part (f), has no
Indebtedness other than up to $7,000,000 of unsecured Indebtedness, (b) any new
direct or indirect Subsidiary of any Loan Party which, after the Closing Date,
is created or acquired by any Loan Party in accordance with the terms hereof, is
the direct owner or lessee or is intended to become the owner, lessee or
developer of energy generating, transmission or distribution assets, or assets
related thereto, or of any other power or energy facility, or any assets
relating to any of the foregoing and is subject to the applicable terms of and
any applicable covenants contained in (which shall, at a minimum, include
limitations on debt and liens of such entities) any Project-Level Indebtedness
binding upon such Person or expected to become binding upon such Person within
one hundred eighty (180) days (or such longer period not to exceed 270 days as
is reasonably acceptable to the Administrative Agent) following its formation or
acquisition by any Loan Party, (c) if so elected by the Borrower by written
notice to the Administrative Agent, any direct parent (other than Holdings or
the Borrower) of any Subsidiary described in the foregoing clause (b) which is
subject to the applicable terms of and any applicable covenants contained in
(which shall, at a minimum, include limitations on debt and liens of such
entities) (or if not subject to such terms and covenants, where certain actions
or omissions by such parent would cause a default of its Subsidiary’s
Project-Level Indebtedness) any Project-Level Indebtedness binding upon such
Person or expected to become binding upon such Person within one hundred eighty
(180) days (or such longer period not to exceed 270 days as is reasonably
acceptable to the Administrative Agent) following its formation or acquisition
by any Loan Party, (d) any Subsidiary of the Project Companies described in the
foregoing clauses (a), (b) and (c), (e) NRG Solar Apple LLC, (f) any holding
company that is the direct or indirect parent company of one or more Project
Companies, which holding company (x) is acquired by a Loan Party pursuant to an
acquisition permitted by Section 7.03(g) and (y) is the obligor in respect of
Indebtedness that is outstanding at the time of such acquisition, which
Indebtedness effectively prohibits such holding company from becoming a
Guarantor under the Loan Documents and (g) any holding company that (1) is the
direct or indirect parent company of one or more Project Companies, (2) is
acquired by a Loan Party pursuant to an acquisition permitted by
Section 7.03(g), (3) provides operations or maintenance services or guarantees
thereof in respect of such Project Companies and (4) is not created or formed,
and did not begin providing such services, in contemplation of or in connection
with such acquisition permitted by Section 7.03(g); provided that (x) in each
such case, the Indebtedness (if any) referred to in such clause shall prohibit
such person from becoming a Guarantor under the Loan Documents and (y) in the
case of each of the foregoing clauses other than clause (f), any Liens or
Indebtedness incurred by such Persons shall be in favor of the applicable
secured parties under the Project-Level Indebtedness binding upon such Person or
its Subsidiary which is the borrower under the applicable Project-Level
Indebtedness.

 

32

--------------------------------------------------------------------------------


 

“Projections” means the Annual Projections and the Closing Date Projections.

 

“Project-Level Indebtedness” means (a) Existing Project-Level Indebtedness,
(b) any additional Indebtedness (including, for purposes of this definition
solely when used in clauses (b) and (c) of the definition of Project Companies,
trade accounts payable created in the ordinary course of business and not past
due for more than 180 days after the date on which such trade account was
created) of any Project Companies incurred after the Closing Date and (c) any of
the foregoing that is extended, renewed, replaced or refinanced from time to
time.

 

“Project-Level Indebtedness Documents” means each of the agreements,
instruments, undertakings and other documents evidencing Project-Level
Indebtedness.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“PUCT” has the meaning specified in Section 5.17(e).

 

“PUHCA” means the Public Utility Holding Company Act of 2005.

 

“PURPA” means the Public Utility Regulatory Policies Act of 1978, as amended.

 

“Qualified Acquisition” means any one or more transactions (i) pursuant to which
the Borrower acquires, for an aggregate purchase price of not less than
$200,000,000, a controlling interest (or, if it shall already own a controlling
interest in such Person, an additional interest) in excess of 50% of, or
property or assets of, or of an operating division or business unit of, any
other Person and (ii) which is designated by the Borrower by written notice to
the Administrative Agent as a Qualified Acquisition in accordance with
Section 6.02(f).

 

“Qualified Acquisition Closing Date” has the meaning set forth in the definition
of “Acquisition Period”.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RBC” means Royal Bank of Canada and its successors.

 

“Reduction Amount” has the meaning set forth in Section 2.04(b)(iv).

 

“Refinancing Amendment” has the meaning specified in Section 2.17.

 

“Refinancing Borrowing” means a borrowing of Refinancing Loans.

 

“Refinancing Commitments” has the meaning specified in Section 2.17.

 

33

--------------------------------------------------------------------------------


 

“Refinancing Effective Date” has the meaning specified in Section 2.17.

 

“Refinancing Facility” means, at any time, as the context may require, the
aggregate amount of the Refinancing Lenders’ Refinancing Commitments and/or
Refinancing Loans at such time and, in each case, but without duplication, the
Credit Extensions made thereunder.

 

“Refinancing Lender” has the meaning specified in Section 2.17.

 

“Refinancing Loans” has the meaning specified in Section 2.17.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Regulation T” means Regulation T of the Board of Governors as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board of Governors as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board of Governors as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors,
controlling persons, members, successors and assigns of such Person and of such
Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing or
conversion or continuation of Loans, a Committed Loan Notice and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Incremental Term Loan Lenders” means, as of any date of determination,
with respect to each Series of Incremental Term Loans, Incremental Term Loan
Lenders holding more than 50% of such Series on such date; provided that the
portion of such Series of Incremental Term Loans held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Incremental Term Loan Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender

 

34

--------------------------------------------------------------------------------


 

for purposes of this definition) and (b) aggregate unused Commitments; provided
that the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest.

 

“Retained Rights” has the meaning specified in Section 9.12.

 

“Revolving Credit Borrowing” means a borrowing consisting of one or more
simultaneous Revolving Credit Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01.

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01 and (b) purchase participations in L/C Obligations, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Revolving Credit Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption, Incremental Amendment, Extension Amendment or Refinancing Amendment
pursuant to which such Revolving Credit Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

35

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments of a given Class at such
time. For the avoidance of doubt, any Incremental Revolving Credit Commitments
may constitute part of an existing Class of Revolving Credit Commitments
constituting a Revolving Credit Facility or may constitute a new Revolving
Credit Facility, provided that there may be no more than two Revolving Credit
Facilities in effect at any time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or that has Revolving Credit Loans or risk
participations in L/C Obligations outstanding at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

“RoFo Agreement” means the Right of First Offer Agreement dated as of the
Original Closing Date by and between Equity Investor and Parent, as amended,
supplemented or otherwise modified from time to time; provided that any
amendments or modifications that would be materially adverse to the interest of
the Lenders in their capacity as such shall require the prior written consent of
the Administrative Agent (such consent not to be unreasonably withheld, delayed
or conditioned).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, the Office of
Foreign Assets Control), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement substantially in the form of Exhibit K.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank and that
is designated by the Borrower as such.

 

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between the Borrower and any Hedge Bank
and that is designated by the Borrower as such.

 

“Secured Obligations” has the meaning specified in the Security Agreement.

 

36

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each Indemnitee,
and each co-agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to Section 9.05.

 

“Securities Account Control Agreements” means each amended and restated
securities account control agreement entered into by a Loan Party, the
Administrative Agent, and the applicable securities intermediary party thereto.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Series” has the meaning specified in Section 2.13.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts and liabilities as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, and after taking into
account any indemnification, contribution, subrogation and other similar rights.

 

“South Trent” has the meaning specified in Section 5.17(b).

 

“Stated Maturity” means, with respect to the final installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and will not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,

 

37

--------------------------------------------------------------------------------


 

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, foreign exchange and/or currency hedges, swaps, collars,
caps or other similar currency derivatives, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) swaps, caps, collars, puts,
calls, floors, futures, options, spots, forwards, power purchase or sale
agreements, emissions credit purchase or sales agreements, power transmission
agreements, netting agreements, commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any energy, generation capacity or fuel, or any other energy
commodity, service or risk, price or price indices for any such commodities and
(c) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“SWIFT” has the meaning specified in Section 2.03(f).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

38

--------------------------------------------------------------------------------


 

“Tax Equity Partner” means any tax equity partner that has entered into a joint
venture agreement, limited liability company agreement or similar arrangement
with a Project Company (and/or a Company Group Party that is a direct or
indirect parent company of such Project Company) in connection with the
consummation of a Permitted Tax Equity Financing.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Thermal Utilities” means Generation Portfolio Companies, Project Companies, or
Company Group Parties that are regulated as public utilities by state public
utility commissions, but only with regard to their production and sale of
thermal energy in the form of steam and chilled water.

 

“Threshold Amount” means $50,000,000.

 

“Total Assets” means, as at any date of determination, the tangible assets of
the Loan Parties determined on a consolidated basis and without duplication.

 

“Total Debt” means, as of any date of determination, for the Borrower and the
Guarantors, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder constituting indebtedness for borrowed money) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments constituting Indebtedness, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services constituting Indebtedness, (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower and the Guarantors and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or any Guarantor is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower and the Guarantors.  Notwithstanding anything
herein to the contrary, (i) the undrawn amount of any Letters of Credit that are
outstanding shall be excluded and not be given any effect in the calculation of
Total Debt and (ii) for so long as the Borrower guarantees the Indebtedness
represented by the Convertible Senior Notes, the Parent CSN Proceeds Loan shall
not constitute Total Debt, except to the extent the aggregate principal amount
of the Parent CSN Proceeds Loan exceeds the aggregate principal amount
guaranteed by the Borrower in respect of the Indebtedness represented by the
Convertible Senior Notes (in which case the amount of such excess shall
constitute Total Debt in addition to the amount guaranteed by the Borrower in
respect of the Indebtedness represented by the Convertible Senior Notes).

 

“Total Outstandings” means (without duplication) the aggregate Outstanding
Amount of all Loans and L/C Obligations.

 

39

--------------------------------------------------------------------------------


 

“Total Revolving Credit Outstandings” means (without duplication) the aggregate
Outstanding Amount of all Revolving Credit Loans and L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents to which they are or are intended to be a party, (b) the
replacement of the revolving credit facility (including the letter of credit
facility thereunder) under the Existing Credit Agreement with the Revolving
Credit Facility established on the date hereof (including the letter of credit
facility hereunder) under this Agreement and the amendment and restatement of
the Existing Credit Agreement in the form of this Agreement and (c) the payment
of the fees and expenses incurred in connection with the consummation of the
foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unencumbered Company Group Parties” means Company Group Parties that have not
issued Guarantees pursuant to Section 7.02(j) hereof.

 

“Unencumbered Total Assets” means, as at any date of determination, the assets
of the Loan Parties which are not subject to Liens (other than, for the
avoidance of doubt, Liens granted in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to Section 7.01(a) and Liens permitted
by Sections 7.01(c), (g), (j), (l) and (o)), determined on a consolidated basis
and without duplication.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Voidable Transfer” has the meaning specified in Section 10.10.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect of the Indebtedness, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse

 

40

--------------------------------------------------------------------------------


 

between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied in a manner consistent with
that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification Section 825-10 (or any other Financial Accounting Standard having a

 

41

--------------------------------------------------------------------------------


 

similar result or effect) to value any Indebtedness or other liabilities of
Parent or any Subsidiary thereof at “fair value”, as defined therein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of Parent
and its Subsidiaries or to the determination of any amount for Parent and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that Parent is required
to consolidate pursuant to FASB Interpretation No. 46 — Consolidation of
Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as if
such variable interest entity were a Subsidiary as defined herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time.

 

1.07                        Currency Equivalents Generally.  Any amount
specified in this Agreement (other than in Articles II, IX and X) or any of the
other Loan Documents to be in Dollars shall also include the equivalent of such
amount in any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative

 

42

--------------------------------------------------------------------------------


 

Agent if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Revolving Credit Borrowings.  Subject to the
terms and conditions set forth herein, each Revolving Credit Lender with
Commitments in respect of a particular Revolving Credit Facility severally
agrees to make loans in Dollars (each such loan, a “Revolving Credit Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period for such Revolving Credit Facility, in an aggregate amount not to exceed
at any time outstanding the amount of such Revolving Credit Lender’s Revolving
Credit Commitment in respect of such Revolving Credit Facility; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Lenders’ Revolving Credit Commitments at such time and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment.  Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01.  Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.  Each
Borrowing of Revolving Credit Loans shall be made on a pro rata basis as among
the Revolving Credit Commitments under each of the Revolving Credit Facilities
then in effect, considered collectively.

 

2.02                        Borrowings, Conversions and Continuations of Loans. 
(a)  Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
notice (which notice may, subject to Section 3.05 hereof, be revoked by the
Borrower)  to the Administrative Agent, which may be given by telephone.  Each
such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans and (ii) one Business Day prior to
the requested date of any Borrowing of Base Rate Loans.  Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Except as provided in Section 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolving Credit Borrowing, an Incremental Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Revolving Credit Loans, Incremental Revolving Credit Loans or
Incremental Term Loans are to be converted and (v) if applicable, the duration
of the applicable Interest

 

43

--------------------------------------------------------------------------------


 

Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage under the applicable Facility in respect of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a).  In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 p.m.
on the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of RBC with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date a Committed Loan Notice with
respect to a Revolving Credit Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of an Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in RBC’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than five (5) Interest Periods in
effect at any one time.

 

(f)                                   Any Refinancing Loans shall be borrowed
pursuant to and in accordance with Section 2.17.

 

44

--------------------------------------------------------------------------------


 

2.03                        Letters of Credit.  (a)  The Letter of Credit
Commitment.  (i) Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until thirty days prior to the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower, Holdings or any of their respective Subsidiaries that are
Guarantors hereunder (and otherwise, subject to the approval of the applicable
Subsidiary by the applicable L/C Issuer) and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b) and (2) to
honor complying presentations under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) the Total Revolving Credit Outstandings shall not exceed the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Commitments at such
time, (x) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment,
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (z) the Outstanding Amount of the L/C Obligations in respect
of Letters of Credit issued by any given L/C Issuer shall not exceed such L/C
Issuer’s L/C Commitment.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and fully
reimbursed.  Notwithstanding anything in this Section 2.03, or otherwise herein
to the contrary, Goldman Sachs Bank USA shall not be required to have
outstanding more than ten Letters of Credit.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Credit Lenders and the applicable L/C Issuer have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders and the applicable L/C Issuer have approved such expiry
date.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from

 

45

--------------------------------------------------------------------------------


 

any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $500,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars;

 

(E)                                such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or

 

(F)                                 a default of any Revolving Credit Lender’s
obligations to fund under Section 2.03(c) exists or any Revolving Credit Lender
is at such time a Defaulting Lender hereunder, unless such L/C Issuer has
entered into reasonably satisfactory arrangements with the Borrower or such
Revolving Credit Lender to eliminate such L/C Issuer’s risk with respect to such
Revolving Credit Lender.

 

(iv)                              No L/C Issuer shall be under any obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto Extension Letters of Credit.  (i) Subject to
Section 4.02, each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
during the period specified in Section 2.03(a) (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by such L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer.  Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least three Business Days (or such later date and time as the Administrative
Agent and such L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof (including a final expiration date in the
case of an Auto-Extension Letter of Credit); (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the form of such letter of credit (which
shall be in compliance with the requirements of this Section 2.03)

 

46

--------------------------------------------------------------------------------


 

and the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may require. 
Additionally, (x) the Borrower shall furnish to each L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require and
(y) each L/C Issuer shall furnish to the Administrative Agent periodic reports
and reconciliation statements with respect to outstanding Letters of Credit and
such other documents and information pertaining thereto, as the Administrative
Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless such L/C Issuer has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of an L/C Credit Extension, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment constituting an L/C Credit Extension, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices, and notify the Administrative Agent thereof on the
same day of each such issuance or amendment.  The satisfaction of the conditions
contained in Section 4.02 is not applicable to amendments to Letters of Credit
not constituting an L/C Credit Extension.  Immediately upon the issuance of each
Letter of Credit and notification thereof by such L/C Issuer to the
Administrative Agent, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, regardless of whether the
conditions set forth in Section 4.02 have been satisfied, purchase from such L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by any L/C Issuer in
its sole discretion, the Borrower shall not be required to make a specific
request to the applicable L/C Issuer for

 

47

--------------------------------------------------------------------------------


 

any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Credit Lenders
have elected not to permit such extension or (2) from the Administrative Agent,
any Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.  (i) Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the applicable L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 1:00 p.m. on the Business Day immediately following any payment by
such L/C Issuer under a Letter of Credit, provided that the Borrower received
notice of such payment from such L/C Issuer or the Administrative Agent on or
prior to 4:00 p.m. on the date of such payment, and if not, on the second
succeeding Business Day (each such date, an “Honor Date”), the Borrower shall
reimburse such L/C Issuer in an amount equal to the amount of such drawing. 
Interest shall be payable on any such amounts from the date on which the
relevant drawing is made until reimbursement in full at a rate equal to
(i) until the second succeeding Business Day following the date of the relevant
notice, the greater of (A) the rate applicable to Base Rate Loans under the
Revolving Credit Facility set forth in clause (x) of the definition of
Applicable Rate and (B) the rate applicable to Base Rate Loans under any other
Revolving Credit Facility then in effect and (ii) thereafter, the rate set forth
in Section 2.07(b).  If the Borrower fails to so reimburse such L/C Issuer by
such time, such L/C Issuer shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitment and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice); provided, however, that no Default or
Event of Default shall result as a result of the Borrower failing to reimburse
the relevant L/C Issuer to the extent of Revolving Credit Loans available to be
provided pursuant to

 

48

--------------------------------------------------------------------------------


 

this Section 2.03(c) (and actually so provided).  Any notice given by any L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to such L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice) cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of such L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Credit Lender in satisfaction of its participation obligation
under this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such amount shall be solely for the account of
such L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse any L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against such L/C Issuer,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing, including without limitation,
any of the events specified in Section 2.03(e); provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice).  For the
avoidance of doubt, each Revolving Credit Lender’s obligation to fund its
participation in any L/C Borrowing shall not be subject to the conditions set
forth in Section 4.02.  The making of an L/C Advance

 

49

--------------------------------------------------------------------------------


 

shall satisfy the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit to the extent of such L/C Advance so made and received by the L/C Issuer.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of any L/C Issuer any
amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer (acting through the Administrative Agent)
shall be entitled to recover from such Revolving Credit Lender, on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of such L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be prima facie evidence thereof.

 

(d)                                 Repayment of Participations.  (i) At any
time after any L/C Issuer has made a payment under any Letter of Credit and has
received from any Revolving Credit Lender such Revolving Credit Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Credit Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of any L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Revolving Credit Lender shall pay to
the Administrative Agent for the account of such L/C Issuer its Applicable
Revolving Credit Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse each L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

50

--------------------------------------------------------------------------------


 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any of its Subsidiaries may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), any L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by any L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
any L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 waiver by any L/C Issuer of any requirement
that exists for such L/C Issuer’s protection and not the protection of the
Borrower or any waiver by any L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(vi)                              honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vii)                           any payment made by any L/C Issuer in respect of
an otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries, other than payment of the applicable
Obligations in full in cash.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against any L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

51

--------------------------------------------------------------------------------


 

(f)                                   Role of L/C Issuer.  Each Revolving Credit
Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, no L/C Issuer shall have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Revolving Credit Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Required Revolving Credit Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(vii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against any L/C
Issuer, and each L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of all documents specified in such Letter of Credit strictly
complying with the terms and conditions of a Letter of Credit.  In furtherance
and not in limitation of the foregoing, each L/C Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
Each L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(g)                                  Cash Collateral.

 

(i)                                     Certain Credit Support Events.  If
(A) any L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, (B) as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (C) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (D) any Revolving Credit Lender shall be a
Defaulting Lender, the Borrower shall immediately (in the case of
clause (C) above) or within one Business Day (in all other cases) following any
request by the Administrative Agent or any L/C Issuer, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined,
in the case of Cash

 

52

--------------------------------------------------------------------------------


 

Collateral provided pursuant to clause (D) above, after giving effect to
Section 2.14(a)(iv) and any Cash Collateral provided by the Defaulting Lender). 
Additionally, if the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds the Letter of
Credit Sublimit then in effect, then, within two Business Days after receipt of
such notice, the Borrower shall provide Cash Collateral for the Outstanding
Amount of the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(ii)                                  Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.03(g)(iii).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Lenders or any L/C Issuer as herein
provided or the depositary or intermediary institution in respect of such Cash
Collateral and the relevant Controlled Accounts, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
Controlled Accounts at RBC.  The Borrower shall pay promptly upon written demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(iii)                               Application.  Notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, Cash
Collateral provided under any of this Section 2.03 or Sections 2.04, 2.14 or
8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(iv)                              Release.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or to secure other
obligations shall be released promptly (i) following the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) if there exists excess Cash Collateral; provided, however, the Borrower and
the applicable L/C Issuer may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

 

53

--------------------------------------------------------------------------------


 

(h)                                 Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the applicable L/C Issuer and
the Borrower when a Letter of Credit is issued or when it is amended with the
consent of the beneficiary thereof, the rules of the ISP shall apply to such
Letter of Credit and as to all matters not governed thereby, the law of the
State of New York.  Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrower for, and no L/C Issuer’s rights and remedies against
the Borrower shall be impaired by, any action or inaction of such L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender in accordance with its Applicable Revolving Credit Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate in respect of its Revolving Credit Facility times the daily
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, while any
Event of Default under Sections 8.01(a), (f) or (g) exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers.  The Borrower shall pay directly to
each L/C Issuer for its own account a fronting fee with respect to each Letter
of Credit issued by it, at the rate per annum specified in the Fee Letter or
such other fee letter as may be entered into by the Borrower and such L/C Issuer
in respect thereof, computed on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall
be due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  In addition, the Borrower shall pay directly to each L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

54

--------------------------------------------------------------------------------


 

(k)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for Holdings
and its Subsidiaries.  Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of Holdings or any of its
Subsidiaries, each of the Borrower, Holdings and the Subsidiary parties that are
Guarantors hereunder, shall be obligated to reimburse the applicable L/C Issuer
for any and all drawings under such Letter of Credit.  Each of the Borrower and
the Guarantors hereunder hereby acknowledges that the issuance of Letters of
Credit in support of Holdings or any of its Subsidiaries inures to the benefit
of the Borrower, Holdings and the Guarantors, and that each of the Borrower’s,
Holdings’ and the Guarantors’ business derives substantial benefits from the
businesses of Holdings or such Subsidiaries.

 

(m)                             Additional L/C Issuers.  The Borrower may, at
any time and from time to time, add one or more Additional L/C Issuers as an L/C
Issuer without replacing a current L/C Issuer, in each instance, upon 5 Business
Days prior written notice to the current L/C Issuer(s) and the Administrative
Agent.  The appointment by the Borrower of an Additional L/C Issuer as L/C
Issuer and such Additional L/C Issuer’s acceptance of such appointment shall be
evidenced by a written agreement among the Borrower, the Administrative Agent,
the current L/C Issuer(s) and such Additional L/C Issuer, which agreement shall
be reasonably satisfactory to such parties.  The Administrative Agent shall
notify the Revolving Credit Lenders of the appointment of any Additional L/C
Issuer.  From and after the effective date of the appointment of an Additional
L/C Issuer, (i) such Additional L/C Issuer shall have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit to be issued by it thereafter, (ii) references herein to the term “L/C
Issuer” shall be deemed to refer to such Additional L/C Issuer or to any
previous L/C Issuer or to such Additional L/C Issuer and all previous L/C
Issuers or to any or all current L/C Issuers or to any or all current L/C
Issuers and previous L/C Issuers, as the context shall require and (iii) to the
extent the context shall require, references herein to the term “Letter of
Credit” or “Letters of Credit” shall be deemed to refer to a Letter of Credit or
Letters of Credit issued or to be issued by the applicable L/C Issuer.  In the
event that at any time the Borrower desires the issuance of a Letter of Credit
and there shall be more than one L/C Issuer (other than an L/C Issuer not
required to issue additional Letters of Credit pursuant to Section 2.03(a)),
then the Borrower may select which such L/C Issuer will issue such Letter of
Credit.  The Lenders and the L/C Issuers hereby irrevocably authorize the
Administrative Agent to enter into technical or immaterial (in the reasonable
view of the Administrative Agent) amendments to this Agreement and the other
Loans Documents with the applicable Loan Parties and the L/C Issuers as may be
necessary or advisable in order to effectuate the inclusion of an Additional L/C
Issuer as an L/C Issuer (including amendments to Schedule 2.03 to change the
amount of the L/C Commitment of any L/C Issuer).  All such amendments entered
into with the applicable Loan Parties by the Administrative Agent and the L/C
Issuers hereunder shall be binding and conclusive on all Lenders.

 

2.04                        Prepayments.  (a)  Optional.  The Borrower may, upon
notice (which notice, subject to Section 3.05, may state that such prepayment is
conditioned upon the effectiveness of other credit facilities or any other
event, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied) to the Administrative Agent, at any time or from
time to time

 

55

--------------------------------------------------------------------------------


 

voluntarily prepay Loans in whole or in part without premium or penalty (other
than, in the case of any Incremental Term Loans, any premium contained in the
applicable Incremental Amendment); provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
one Business Day prior to any date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans. 
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility).  Prepayments of Revolving Credit Loans shall be made on
a pro rata basis across all Revolving Credit Facilities.  Subject to the first
sentence in this Section 2.04(a), if such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided, that a
notice of termination of the Revolving Credit Commitments and prepayment of
Revolving Credit Loans delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05 and any prepayment of a Base Rate Loan shall
be accompanied by all accrued interest on the amount prepaid if such prepayment
is accompanied by a termination of the Revolving Credit Commitments (in the case
of a prepayment of Revolving Credit Loans) or if such prepayment is of all
outstanding Incremental Term Loans (in the case of a prepayment of Incremental
Term Loans).  All payments made pursuant to this Section 2.04(a) shall be
applied (i) on a pro rata basis to each Lender holding Loans of the applicable
Facility (or, in the case of Revolving Credit Loans, the Revolving Credit
Facilities collectively) being prepaid and (ii) in the case of any Incremental
Term Loans, in direct order of maturity of installments thereof required
pursuant to the applicable Incremental Amendment.

 

(b)                                 Mandatory.  (i) Upon the incurrence or
issuance by any Loan Party or any Company Group Party of any Indebtedness (other
than Indebtedness not prohibited to be incurred or issued pursuant to Section
7.02), the Borrower shall prepay an aggregate principal amount of Loans (and, to
the extent provided herein, Cash Collateralize L/C Obligations) in an amount
equal to 100% of all Net Cash Proceeds received by any Loan Party or Company
Group Party therefrom, immediately upon receipt thereof by such Loan Party or
such Company Group Party (such prepayments to be applied as set forth in clause
(iii) below).

 

(ii)                                  If for any reason the Total Revolving
Credit Outstandings at any time exceed the Revolving Credit Commitments at such
time, the Borrower shall immediately prepay Revolving Credit Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

 

56

--------------------------------------------------------------------------------


 

(iii)                               Prepayments made pursuant to Section 2.04(b)
shall be applied first, to the Incremental Term Loans held by all Incremental
Term Loan Lenders in accordance with their Applicable Percentages (allocated to
principal repayment installments thereof as set forth in the applicable
Incremental Amendment) (other than in the case of a prepayment pursuant to
Section 2.04(b)(ii), in which such prepayment will be applied first to the
following clause second (and shall not be applied to clause first)), second to
the L/C Borrowings, third, ratably to the outstanding Revolving Credit Loans and
Incremental Revolving Credit Loans held by all Revolving Credit Lenders and
Incremental Revolving Credit Lenders, respectively, in accordance with their
Applicable Revolving Credit Percentages, and, fourth, to Cash Collateralize the
remaining L/C Obligations; and, in the case of prepayments of the Revolving
Credit Facility required pursuant to clause (i) of this Section 2.04(b), the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Revolving Credit Loans and Incremental Revolving Credit Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full (the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Borrower for use in the ordinary course of its business, and the Revolving
Credit Commitments shall be automatically and permanently reduced on a pro rata
basis as among the Revolving Credit Facilities by the Reduction Amount as set
forth in Section 2.05(b)(i).  Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the applicable L/C Issuer or the Revolving Credit
Lenders, as applicable.  Amounts to be applied pursuant to this Section 2.04(b)
to the mandatory prepayment of Incremental Term Loans, Incremental Revolving
Credit Loans, Extended Loans, Refinancing Loans and Revolving Credit Loans shall
be applied, as applicable, first to reduce outstanding Base Rate Loans and any
amounts remaining after such application shall be applied to prepay Eurodollar
Rate Loans.

 

2.05                        Termination or Reduction of Revolving Credit
Commitments.  (a)  Optional.  The Borrower may, upon notice to the
Administrative Agent, terminate the Revolving Credit Facility or the Letter of
Credit Sublimit, or from time to time permanently reduce the Revolving Credit
Commitments on a pro rata basis as among the Revolving Credit Facilities or the
Letter of Credit Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. three Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Commitments or (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit.

 

(b)                                 Mandatory.  (i) The Revolving Credit
Commitments shall be automatically and permanently reduced on a pro rata basis
as among the Revolving Credit Facilities on each date on which the prepayment of
Revolving Credit Loans outstanding thereunder is required to be made pursuant to
Section 2.04(b)(i) by an amount equal to the applicable Reduction Amount.

 

57

--------------------------------------------------------------------------------


 

(ii)                                  If after giving effect to any reduction or
termination of Revolving Credit Commitments under this Section 2.05, the Letter
of Credit Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess.

 

(c)                                  Application of Revolving Credit Commitment
Reductions; Payment of Fees.  The Administrative Agent will promptly notify the
Lenders of any termination or reduction of the Letter of Credit Sublimit or the
Revolving Credit Commitments under this Section 2.05.  Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Revolving Credit Lender’s Applicable
Percentage of such reduction amount.  All fees in respect of the Revolving
Credit Facility accrued until the effective date of any termination of the
Revolving Credit Commitments shall be paid on the effective date of such
termination.

 

2.06                        Repayment of Loans.

 

(a)                                 In the event any Incremental Term Loans are
made, such Incremental Term Loans shall be repaid as set forth in the applicable
Incremental Amendment.

 

(b)                                 The Borrower shall repay to the Lenders on
the Maturity Date for the applicable Facility the aggregate principal amount of
all Loans under such Facility outstanding on such date.

 

2.07                        Interest.  (a)  Subject to the provisions of Section
2.07(b), (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b)                                 (i)  While any Event of Default under
Sections 8.01(a), 8.01(f) or 8.01(g) exists, the Borrower shall pay interest on
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

(d)                                 If, as a result of any restatement of or
other adjustment to the financial statements of Parent, Holdings or the Borrower
or for any other reason, the Borrower, Holdings or the Lenders determine that
(i) the Borrower Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Borrower
Leverage

 

58

--------------------------------------------------------------------------------


 

Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or any L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Sections 2.03(c)(iv), 2.03(j) or
2.07(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

2.08                        Fees.  In addition to certain fees described in
Sections 2.03(i) and (j):

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Fee Rate times the actual daily amount by which the
aggregate amount of the Revolving Credit Lenders’ Revolving Credit Commitments
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii)
the Outstanding Amount of L/C Obligations.  The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.

 

(b)                                 Other Fees.  The Borrower shall pay to the
applicable Lenders and Arrangers and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter and in the Engagement Letter.  Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever, except as expressly set
forth in the Fee Letter.

 

2.09                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans when the Base Rate is determined by RBC’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be prima facie evidence thereof for all
purposes.

 

59

--------------------------------------------------------------------------------


 

2.10                        Evidence of Debt.  (a)  The Credit Extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.10(a), each Revolving Credit Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Revolving Credit
Lender of participations in Letters of Credit.  In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Revolving Credit Lender in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.

 

2.11                        Payments Generally; Administrative Agent’s
Clawback.  (a)  General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 (i) Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon

 

60

--------------------------------------------------------------------------------


 

such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the applicable L/C Issuer, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Appropriate Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall prima facie evidence
thereof.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

61

--------------------------------------------------------------------------------


 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 11.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner; provided, however, that the Loan Parties will not be liable for
increased costs under Sections 3.02 or 3.04 of this Agreement as a result of any
Lender changing the place from, or the manner in which, it obtains funds.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.12                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations in respect of any of the Facilities due
and payable to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to (ii)
the aggregate amount of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations in respect of
any of the Facilities owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations in respect of the Facilities then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

 

62

--------------------------------------------------------------------------------


 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest;

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant; and

 

(iii)                               for the avoidance of doubt, the provisions
of this Section will not apply to payments made under Sections 2.08, 2.13, 3.01,
3.02, 3.04, 3.05, 11.04, 11.06, and pursuant to any other terms or conditions in
any Loan Document expressly providing for payments to specific Lenders, Agents
or other Persons.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.  Notwithstanding anything herein to the contrary,
the sharing provisions referred to herein shall not apply to any payments
received in connection with the purchase of Incremental Term Loans by the
Borrower in accordance with the provisions providing for the purchase thereof as
set forth in the applicable Incremental Amendment.

 

2.13                        Increase in Revolving Credit Facility.

 

(a)                                 Provided there exists no Event of Default at
such time, upon written notice to the Administrative Agent, the Borrower may
from time to time elect to request, prior to the Maturity Date, an increase in
the existing Revolving Credit Facility or the establishment of a new Revolving
Credit Facility (provided that there shall be no more than two Revolving Credit
Facilities in effect at any time) (the “Incremental Revolving Credit
Commitments”) and/or to incur new term loan commitments (the “Incremental Term
Loan Commitments” and, together with the Increment Revolving Credit Commitments,
the “Incremental Commitments”), by an amount determined by the Borrower (for all
such requests taken together) not exceeding (i) in the case of Incremental
Revolving Credit Commitments, $200,000,000 and (ii) in the case of Incremental
Term Loan Commitments, the greater of (x) $230,000,000 and (y) the Borrower Cash
Flow for the most recently ended Measurement Period multiplied by two minus
(z) the aggregate principal amount of any Incremental Equivalent Debt incurred
pursuant to Section 7.02(p); provided that the amount incurred pursuant to
clause (y) shall not exceed $500,000,000 in the aggregate (the “Incremental Term
Loan Facility Amount”); provided that any such request for Incremental
Commitments shall be in a minimum amount of $10,000,000.

 

(b)                                 Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which the Borrower proposes that the
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, shall be effective, which shall be a date not less than five
(5) Business Days after the date on which such notice is delivered to the

 

63

--------------------------------------------------------------------------------


 

Administrative Agent (unless the Administrative Agent otherwise agrees to a
shorter period) and (ii) the identity of each Lender or other Person (which
shall be an Eligible Assignee) (each, an “Incremental Revolving Credit Lender”
or “Incremental Term Loan Lender,” as applicable) to whom the Borrower proposes
any portion of such Incremental Revolving Credit Commitments or Incremental Term
Loan Commitments, as applicable, be allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments, as applicable, may elect or decline, in its sole discretion, to
provide an Incremental Revolving Credit Commitment or Incremental Term Loan
Commitment.  Any Incremental Term Loans made on an Increase Effective Date shall
be designated as a separate series (a “Series”) of Incremental Term Loans for
all purposes of this Agreement or, if made on terms identical to any existing
Series of Incremental Term Loans, may constitute a part of such Series of
Incremental Term Loans.  The Borrower may designate any Incremental Revolving
Credit Commitments made on an Increase Effective Date as a separate Revolving
Credit Facility for all purposes of this Agreement or, if made on terms
identical to an existing Revolving Credit Facility, such Incremental Revolving
Credit Commitments may constitute a part of such Revolving Credit Facility;
provided that there shall be no more than two Revolving Credit Facilities in
effect at any time.

 

(c)                                  The Administrative Agent shall promptly
notify the Borrower and the Lenders of (x) the Incremental Revolving Credit
Commitments and the Incremental Revolving Credit Lenders or the Incremental Term
Loan Commitments and the Incremental Term Loan Lenders, as applicable and (y) in
the case of each notice to any Revolving Credit Lender, the respective interests
in such Revolving Credit Lender’s Revolving Credit Loans, in each case subject
to the assignments contemplated by this Section 2.13.  Each Incremental
Revolving Credit Lender and Incremental Term Loan Lender shall be subject to the
requirements set forth in Section 3.01.

 

(d)                                 On any Increase Effective Date on which
Incremental Revolving Credit Commitments are effected pursuant to an increase to
the existing Revolving Credit Facility, subject to the satisfaction of the terms
and conditions in this Section 2.13, (i) each of the existing Revolving Credit
Lenders shall assign to each of the Incremental Revolving Credit Lenders, and
each of the Incremental Revolving Credit Lenders shall purchase from each of the
existing Revolving Credit Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Credit Loans outstanding
on such Increase Effective Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Revolving Credit Loans
will be held by existing Revolving Credit Lenders and such Incremental Revolving
Credit Lenders ratably in accordance with their Revolving Credit Commitments
after giving effect to the addition of such Incremental Revolving Credit
Commitments to the Revolving Credit Commitments, (ii) each Incremental Revolving
Credit Commitment shall be deemed for all purposes a Revolving Credit Commitment
and each Incremental Revolving Credit Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (iii) each Incremental Revolving
Credit Lender shall become a Revolving Credit Lender with respect to the
Incremental Revolving Credit Commitment and all matters relating thereto.  The
Incremental Revolving Credit Commitments shall become Revolving Credit
Commitments under this Agreement pursuant to an Incremental Amendment and, as
appropriate, amendments to the other Loan Documents.  Such amendment may,
without the consent of any other Revolving Credit Lender, effect such amendments
to this Agreement and the other Loan Documents as may be

 

64

--------------------------------------------------------------------------------


 

necessary, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.13.

 

(e)                                  On any Increase Effective Date on which a
separate Class of Incremental Revolving Credit Loans shall become effective,
(i) all outstanding Revolving Credit Loans then outstanding under any Revolving
Credit Facility on such date shall be prepaid on such date (and may, subject to
the satisfaction of the condition set forth herein, be reborrowed on such date
(provided that such Borrowing shall be made on a ratable basis across all
Revolving Credit Facilities)) and (ii) subject to the satisfaction of terms and
conditions to be mutually agreed between the Administrative Agent and the
Incremental Revolving Credit Lenders providing such Incremental Revolving Credit
Commitments (and including the terms and conditions in this Section 2.13),
(x) each Incremental Revolving Credit Lender of such Class shall agree to make
Incremental Revolving Credit Loans to the Borrower from time to time in an
amount equal to its Incremental Revolving Credit Commitment and (y) each
Incremental Revolving Credit Lender of such Class shall become a Lender
hereunder with respect to its Incremental Revolving Credit Commitment of such
Class and the Incremental Revolving Credit Loans made pursuant thereto.

 

(f)                                   On any Increase Effective Date on which
any Incremental Term Loan Commitments of any Series are effective, subject to
the satisfaction of terms and conditions to be mutually agreed between the
Administrative Agent and the Incremental Term Loan Lenders providing such
Incremental Term Loans (and including the terms and conditions in this
Section 2.13), (i) each Incremental Term Loan Lender of such Series shall make a
Loan to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Loan Commitment of such Series and (ii) each Incremental Term
Loan Lender of such Series shall become a Lender hereunder with respect to its
Incremental Term Loan Commitment and the Incremental Term Loans of such Series
made pursuant thereto.

 

(g)                                  The terms and provisions of the Incremental
Revolving Credit Loans, Incremental Revolving Credit Commitments, Incremental
Term Loans and Incremental Term Loan Commitments of any Series shall be,
(i) except as otherwise set forth herein, as agreed in the Incremental Amendment
and, as appropriate, any necessary amendments to the other Loan Documents,
executed by the Borrower, the applicable Incremental Revolving Credit Lenders
and Incremental Term Loan Lenders providing such Incremental Revolving Credit
Commitments and Incremental Term Loan Commitments, respectively, and the
Administrative Agent and (ii) subject to the limitations in clauses (A) and
(B) below, not more restrictive, taken as a whole, to the Borrower and the other
Loan Parties than those applicable to any other Facility at the time of
incurrence of such Incremental Facility, unless such other terms (1) apply only
after the Latest Maturity Date of each other Facility at the time of incurrence
of such Incremental Facility, (2) shall also apply to the existing Revolving
Credit Facility (which such application shall not require the consent of the
Revolving Credit Lenders or the Administrative Agent if so reasonably determined
by the Borrower) or (3) in the case of Incremental Term Loans and Incremental
Term Loan Commitments, relate only to mandatory prepayments, premiums (including
make-whole provisions), interest, fees or (subject to the foregoing) maturity or
amortization.  In any event, (A) the Weighted Average Life to Maturity of all
Incremental Loans of any Class or Series shall be no shorter than 75% of the
remaining time to the Latest Maturity Date of the Revolving Credit Facility in
effect at the time of incurrence thereof, (B) the applicable Maturity Date for
any such Incremental Facility shall be no shorter than the Latest Maturity Date
of the existing Revolving

 

65

--------------------------------------------------------------------------------


 

Credit Facility at the time of incurrence of such Incremental Loans, (C) any
Incremental Revolving Credit Commitments (and the Revolving Credit Loans made
thereunder) included in an existing Revolving Credit Facility shall have the
same terms as the Revolving Credit Commitments and Revolving Credit Loans of
such Revolving Credit Facility, (D) any Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans that will constitute a separate Revolving
Credit Facility may have different terms than the existing Revolving Credit
Facility and (E) the establishment of a Revolving Credit Facility with a later
Maturity Date than the existing Revolving Credit Facility shall not affect the
Letter of Credit Expiration Date unless expressly agreed in writing by the
applicable L/C Issuer and the Incremental Revolving Credit Lenders providing
such Incremental Revolving Credit Commitments.

 

(h)                                 Each Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, the Borrower and the lenders providing the relevant
Incremental Facility, to effect the provisions of this Section 2.13 (including,
in the case of any Incremental Term Loans or Incremental Term Loan Commitments,
to provide for additional mandatory prepayments not already included herein and
debt buyback provisions on customary terms).

 

(i)                                     As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent (x)
reaffirmation agreements of the Loan Parties which reaffirm the Guaranty and
Liens provided pursuant to the Loan Documents and (y) a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except to the extent any such representation and warranty
itself is qualified by “materiality”, “Material Adverse Effect” or any similar
qualifier, in which case, it shall be true and correct in all respects) on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.13, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; provided that to the extent that such Incremental Term Commitments
will be used concurrently with the initial provision of such commitment to
finance any Investment permitted pursuant to Section 7.03(g), then such
representations and warranties shall be limited to customary “SunGard”
representations and warranties (including those with respect to the target
contained in the acquisition or merger agreement to the extent failure of such
representations and warranties to be true and correct permits the Borrower or
relevant Affiliate thereof not to consummate the transactions contemplated
thereby) and (B) no Event of Default (except in the case of any Incremental Term
Loan Commitments used concurrently with the initial provision of such commitment
to finance any Investment permitted pursuant to Section 7.03(g), in which case
no Event of Default shall exist at the time of entering into a binding agreement
in respect of such Investment).  The Borrower shall deliver or cause to be
delivered legal opinions which are similar to those delivered on the Closing
Date pursuant to Section

 

66

--------------------------------------------------------------------------------


 

4.01(a)(v) (or otherwise in form and substance reasonably satisfactory to the
Administrative Agent) and any other documents reasonably requested by the
Administrative Agent in connection with any such transaction.

 

(j)                                    This Section 2.13 shall supersede any
provisions in Section 2.12 or 11.01 to the contrary.

 

2.14                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Required Lenders”, “Required Revolving Credit Lenders” and “Required
Incremental Term Loan Lenders” and Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuers; third,
to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.03(g); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.03(g); sixth, to the payment of any amounts owing to the Lenders
or the L/C Issuers as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any L/C Issuer against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans under a given
Facility or L/C Borrowings in respect of

 

67

--------------------------------------------------------------------------------


 

which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders under such Facility on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders under such Facility
pro rata in accordance with the Commitments under such Facility without giving
effect to Section 2.14(a)(iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.08(a) for any period during which such
Revolving Credit Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which such Revolving Credit
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.03(g).

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) such reallocation does not cause
the aggregate Revolving

 

68

--------------------------------------------------------------------------------


 

Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from such Revolving Credit Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the L/C Issuers agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Revolving Credit Lenders
in accordance with their Applicable Revolving Credit Percentages (without giving
effect to Section 2.14(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

2.15                        Extensions of Loans.

 

(a)                                 The Borrower may from time to time, pursuant
to the provisions of this Section 2.15, agree with one or more Lenders holding
Loans and Commitments of any Class (“Existing Class”) to extend the maturity
date and to provide for other terms consistent with this Section 2.15 (each such
modification, an “Extension”) pursuant to one or more written offers (each an
“Extension Offer”) made from time to time by the Borrower to all Lenders under
any Class that is proposed to be extended under this Section 2.15, in each case
on a pro rata basis (based on the relative outstanding Commitments of each
Lender in such Class (or if no such Commitments are outstanding, the amount of
Loans of each Lender in such Class)) and on the same terms to each such Lender. 
In connection with each Extension, the Borrower will provide notification to the
Administrative Agent (for distribution to the Lenders of the applicable Class),
no later than 30 days prior to the maturity of the applicable Class or Classes
to be extended of the requested new maturity date for the extended Loans and
Commitments of each such Class (each an “Extended Maturity Date”) and the due
date for Lender responses.  In connection with any Extension, each Lender of the
applicable Class wishing to participate in such Extension shall, prior to such
due date, provide the Administrative Agent with a written notice thereof in a
form reasonably satisfactory to the Administrative Agent.  Any Lender that does
not respond to an Extension Offer by the applicable due date shall be deemed to
have rejected such Extension.  In connection with any Extension, the Borrower
shall agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.15.

 

69

--------------------------------------------------------------------------------


 

(b)                                 After giving effect to any Extension, the
Commitments so extended shall cease to be a part of the Class that they were a
part of immediately prior to the Extension and shall be a new Class hereunder;
provided that at no time shall there be more than six (6) different classes of
Commitments; provided further that, (i) all borrowings and all prepayments of
Revolving Credit Loans shall continue to be made on a ratable basis among all
Revolving Credit Lenders, based on the relative amounts of their Revolving
Credit Commitments, until the repayment of the Revolving Credit Loans
attributable to the non-extended Revolving Credit Commitments on the relevant
Maturity Date, (ii) all prepayments of Incremental Term Loans shall continue to
be made on a ratable basis among all Incremental Term Loan Lenders, based on the
relative amounts of their Incremental Term Loan Commitments, until the repayment
of the Incremental Term Loans attributable to the non-extended Incremental Term
Loans on the relevant Maturity Date, (iii) the allocation of the participation
exposure with respect to any then-existing or subsequently issued or made Letter
of Credit as between the Revolving Credit Commitments of such new “Class” and
the remaining Revolving Credit Commitments shall be made on a ratable basis in
accordance with the relative amounts thereof until the Maturity Date relating to
such non-extended Revolving Credit Commitments has occurred, (iv) no termination
of Extended Revolving Credit Commitments and no repayment of Extended Revolving
Credit Loans accompanied by a corresponding permanent reduction in Extended
Revolving Credit Commitments shall be permitted unless such termination or
repayment (and corresponding reduction) is accompanied by at least a pro rata
termination or permanent repayment (and corresponding pro rata permanent
reduction), as applicable, of all other Classes of Revolving Credit Loans and
Revolving Credit Commitments with an earlier Maturity Date (or all such
Revolving Credit Commitments and related Revolving Credit Loans shall have
otherwise been terminated and repaid in full) and (v) with respect to Letters of
Credit, the Maturity Date with respect to the Revolving Credit Commitments
cannot be extended without the prior written consent of the L/C Issuers, and the
availability of the L/C Commitments cannot be extended without the prior written
consent of the applicable L/C Issuer.  If the Outstanding Amount exceeds the
Revolving Credit Commitment as a result of the occurrence of the Maturity Date
with respect to any Class of Revolving Credit Commitments while an extended
Class of Revolving Credit Commitments remains outstanding, the Borrower shall
make such payments as are necessary in order to eliminate such excess on such
Maturity Date.

 

(c)                                  The consummation and effectiveness of each
Extension shall be subject to the following both before and after giving effect
thereto:

 

(i)                                     the Commitments of any Lender extended
pursuant to any Extension (“Extended Commitments” and the loans thereunder,
“Extended Loans”) shall have the same terms as the Class of Commitments subject
to the related Extension Amendment (“Existing Commitments” and the loans
thereunder, “Existing Loans”); except (A) the final maturity date of any
Extended Commitments and Extended Loans of a Class to be extended pursuant to an
Extension shall be later than the Maturity Date of the Class of Existing
Commitments and Existing Loans subject to the related Extension Amendment, and
the Weighted Average Life to Maturity of any Extended Commitments and Extended
Loans of a Class to be extended pursuant to an Extension shall be no shorter
than the Weighted Average Life to Maturity of the Class of Existing Commitments
and Existing Loans subject to the related Extension Amendment; (B) the all-in
pricing (including, without limitation, with respect to margins, fees and
premiums)

 

70

--------------------------------------------------------------------------------


 

with respect to the Extended Commitments and Extended Loans may be higher or
lower than the all-in pricing (including, without limitation, margins, fees and
premiums) for the Existing Commitments and Existing Loans; (C) the revolving
credit Commitment fee rate with respect to the Extended Revolving Credit
Commitments may be higher or lower than the revolving credit Commitment fee rate
for Existing Revolving Credit Commitments; (D) no repayment of any Extended
Revolving Credit Loans and no cancellation of any Extended Revolving Credit
Commitments shall be permitted unless such repayment or cancellation, as
applicable, is accompanied by an at least pro rata repayment or cancellation, as
applicable, of all earlier maturing Revolving Credit Loans and Revolving Credit
Commitments (including previously extended Revolving Credit Loans and Revolving
Credit Commitments) (or all earlier maturing Revolving Credit Loans and
Revolving Credit Commitments (including previously extended Revolving Credit
Loans and Revolving Credit Commitments) shall otherwise be or have been
terminated and repaid in full); (E) no repayment of any Extended Term Loans
shall be permitted unless such repayment is accompanied by an at least pro rata
repayment of all earlier maturing Incremental Term Loans (including previously
extended Incremental Term Loans) (or all earlier maturing Incremental Term Loans
(including previously extended Incremental Term Loans) shall otherwise be or
have been terminated and repaid in full), (F) the Extended Commitments may
contain a “most favored nation” provision for the benefit of Lenders holding
Extended Commitments; and (G) the other terms and conditions applicable to
Extended Commitments and Extended Loans may be different than those with respect
to the Existing Commitments and Existing Loans, so long as such terms and
conditions only apply after the Latest Maturity Date in effect at the time of
the Extension; provided further, each Extension Amendment may, without the
consent of any Lender other than the applicable extending Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
give effect to the provisions of this Section 2.15, including any amendments
necessary to treat the applicable Loans and/or Commitments of the extending
Lenders as a new “Class” of loans and/or commitments hereunder; provided
however, no Extension Amendment may provide for any Class of Extended
Commitments and Extended Loans to be secured by any Collateral or other assets
of any Loan Party that does not also secure the Existing Commitments and
Existing Loans;

 

(ii)                                  all documentation in respect of such
Extension shall be consistent with the foregoing; and

 

(iii)                               a minimum amount in respect of such
Extension (to be determined in the Borrower’s discretion and specified in the
relevant Extension Offer, but in no event less than $25,000,000, unless another
amount is agreed to by the Administrative Agent) shall be satisfied.

 

Any Lender that does not elect to participate in an Extension shall be deemed to
be a Non-Extending Lender and subject to being replaced pursuant to
Section 11.13.

 

(d)                                 For the avoidance of doubt, it is understood
and agreed that the provisions of Section 2.12 and Section 11.01 will not apply
to Extensions of Commitments and Loans

 

71

--------------------------------------------------------------------------------


 

pursuant to Extension Offers made pursuant to and in accordance with the
provisions of this Section 2.15, including to any payment of interest or fees in
respect of any Extended Commitments and Extended Loans that have been extended
pursuant to an Extension at a rate or rates different from those paid or payable
in respect of Loans of any other Class, in each case as is set forth in the
relevant Extension Offer.

 

(e)                                  The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments (collectively, “Extension
Amendments”) to this Agreement and the other Loan Documents as may be necessary
in order to establish new Classes of Commitments and Loans created pursuant to
an Extension, in each case on terms consistent with this Section 2.15.  Without
limiting the foregoing, in connection with any Extension, (i) the appropriate
Loan Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Loan Document that the Administrative Agent
reasonably requests to be amended to reflect an Extension that has a maturity
date prior to the latest Extended Maturity Date so that such maturity date is
extended to the then latest Extended Maturity Date (or such later date as may be
advised by counsel to the Administrative Agent) and (ii) the Borrower shall
deliver board resolutions, secretary’s certificates and officer’s certificates
as reasonably be requested by the Administrative Agent in connection therewith
and a legal opinion of counsel reasonably acceptable to the Administrative Agent
(x) as to the enforceability of such Extension Amendment and (y) as to such
other matters reasonably requested by the Administrative Agent.

 

(f)                                   Promptly following the consummation and
effectiveness of any Extension, the Borrower will furnish to the Administrative
Agent (who shall promptly furnish to each Lender) written notice setting forth
the Extended Maturity Date and material economic terms of the Extension and the
aggregate principal amount of each Class of Loans and Commitments after giving
effect to the Extension and attaching a copy of the fully executed Extension
Amendment.

 

2.16                        Pro Rata Shares of Revolving Credit Facilities.  All
Revolving Credit Loans shall be made, and all participations in Letters of
Credit purchased, by Revolving Credit Lenders simultaneously and proportionately
to their respective Revolving Credit Commitments in respect of all Revolving
Credit Facilities then in effect (considered collectively), it being understood
that no Revolving Credit Lender shall be responsible for any default by any
other Revolving Credit Lender in such other Revolving Credit Lender’s obligation
to make a Revolving Credit Loan requested hereunder or to purchase a
participation required hereby nor shall any Revolving Commitment of any
Revolving Credit Lender be increased or decreased as a result of a default by
any other Revolving Credit Lender in such other Revolving Credit Lender’s
obligation to make a Revolving Credit Loan requested hereunder or purchase a
participation required hereby. All prepayments of Revolving Credit Loans shall
be made and applied on a pro rata basis to the Revolving Credit Lenders across
all Revolving Credit Facilities.  No termination of Revolving Credit Commitments
and no repayment of Revolving Credit Loans accompanied by a corresponding
permanent reduction in Revolving Credit Commitments shall be permitted unless
such termination or repayment (and corresponding reduction) is accompanied by at
least a pro rata termination or permanent repayment (and corresponding pro rata
permanent reduction), as applicable, of all other Classes of Revolving Credit
Loans and Revolving Credit Commitments (or all such Revolving Credit Commitments
and related Revolving Credit Loans shall have otherwise been terminated and
repaid in full), in each case other than with respect to any termination of
Revolving Credit Commitments or repayment of Revolving Credit Loans

 

72

--------------------------------------------------------------------------------


 

accompanied by a corresponding permanent reduction in Revolving Commitments on
the Maturity Date of the relevant Revolving Credit Facility.

 

2.17                        Refinancing Facilities.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, so long as no Default or Event of Default has occurred and is
continuing, the Borrower may at any time and from time to time by written notice
to the Administrative Agent elect to establish one or more additional Classes of
Incremental Term Loans, Revolving Credit Loans and/or unused Revolving Credit
Commitments under this Agreement (“Refinancing Loans” and/or “Refinancing
Commitments”), which Refinancing Loans and Refinancing Commitments will
refinance, pursuant to a voluntary prepayment in accordance with
Section 2.04(a), all or any portion of any Class of Loans and Commitments,
respectively, then outstanding under this Agreement (any portion thereof that is
not so refinanced, the “Non-Refinanced Loans” and “Non-Refinanced
Commitments”).  Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Loans
and/or Refinancing Commitments shall be made, which shall be a date not less
than five (5) Business Days after the date on which such notice is delivered to
the Administrative Agent (or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion); provided that:

 

(i)                                     before and after giving effect to the
borrowing of such Refinancing Loans and/or the incurrence of such Refinancing
Commitments on the Refinancing Effective Date, each of the conditions set forth
in Section 4.02 shall be satisfied to the extent required by the relevant
Refinancing Amendment governing such Refinancing Loans and/or Refinancing
Commitments;

 

(ii)                                  the Refinancing Loans may have different
amortization payments and maturity dates than the other Loans and the
Refinancing Commitments may have longer (but not shorter) availability periods
than the Availability Period; provided that the final maturity date and weighted
average life to maturity of such Refinancing Loans shall not be prior to or
shorter than that applicable to the Loans being refinanced thereby;

 

(iii)                               all other terms applicable to such
Refinancing Loans and Refinancing Commitments (other than provisions relating to
original issue discount, upfront fees and interest rates, which shall be as
agreed between the Borrower and the Refinancing Lenders providing such
Refinancing Loans and Refinancing Commitments) shall be identical to the terms
applicable to the Loans and Commitments, respectively, being refinanced thereby
(except to the extent such covenants and other terms (a) apply solely to any
period after the latest stated final maturity of the Loans in effect on the
Refinancing Effective Date immediately prior to the borrowing of such
Refinancing Loans and the incurrence of such Refinancing Commitments or (b) are
otherwise added for the benefit of the other Lenders hereunder);

 

(iv)                              the Borrower shall deliver or cause to be
delivered legal opinions which are similar to those delivered on the Closing
Date pursuant to Section 4.01(a)(v) (or otherwise in form and substance
reasonably satisfactory to the Administrative Agent) and

 

73

--------------------------------------------------------------------------------


 

any other customary documents reasonably requested by the Administrative Agent
in connection with any such transaction;

 

(v)                                 the Loan Parties and the Administrative
Agent shall enter into such amendments to the Collateral Documents as may be
requested by the Administrative Agent (which shall not require any consent from
any Lender) in order to ensure that the Refinancing Loans and the Refinancing
Commitments are provided with the benefit of the applicable Collateral Documents
on a pari passu basis with the other Obligations and shall deliver such other
customary documents and certificates in connection therewith as may be
reasonably requested by the Administrative Agent;

 

(vi)                              the proceeds of Refinancing Loans and the
Refinancing Commitments shall be applied, substantially concurrently with the
incurrence thereof, to the refinancing of the outstanding Loans and Commitments
so refinanced;

 

(vii)                           the principal amount of Refinancing Loans and
the Refinancing Commitments does not exceed the principal amount of Loans and
Commitments, respectively, being refinanced thereby except by an amount equal to
unpaid accrued interest and premium thereon plus other amounts owing or unpaid
related to such Loans and Commitments being refinanced and fees and expenses
incurred in connection with such refinancing (including, underwriting,
commitment, syndication and similar fees);

 

(viii)                        there shall be no obligor in respect of such
Refinancing Loans and Refinancing Commitments that is not a Loan Party, and the
Borrower shall be the borrower of such Refinancing Loans; and

 

(ix)                              Refinancing Loans that are term loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the other term loans hereunder in any prepayment
hereunder and Refinancing Loans that are revolving credit loans shall
participate on a pro rata basis with all other revolving credit loans hereunder
in any prepayment hereunder.

 

(b)                                 The Borrower may approach any Lender or any
other Person that would be an Eligible Assignee pursuant to Section 11.06 to
provide all or a portion of the Refinancing Loans or Refinancing Commitments (a
“Refinancing Lender”); provided that any Lender offered or approached to provide
all or a portion of the Refinancing Loans or Refinancing Commitments may elect
or decline, in its sole discretion, to provide a Refinancing Loan and/or
Refinancing Commitment.  Any Refinancing Loans and Refinancing Commitments with
the same terms made on any Refinancing Effective Date shall be designated a
Class of Refinancing Loans and Refinancing Commitments for all purposes of this
Agreement; provided that any Refinancing Loans and any Refinancing Commitments
may, to the extent provided in the applicable Refinancing Amendment, be
designated as an increase in any previously established Class of Loans and/or
Commitments if it has the same terms as such previously established Class of
Loans and/or Commitments in all respects.

 

(c)                                  The Refinancing Loans and Refinancing
Commitments shall be established pursuant to an amendment to this Agreement
among the Loan Parties, the Administrative Agent

 

74

--------------------------------------------------------------------------------


 

and the Refinancing Lenders providing such Refinancing Loans and Refinancing
Commitments (a “Refinancing Amendment”) which shall be consistent with the
provisions set forth in this Section 2.17 (but which shall not require the
consent of any other Lender).

 

(d)                                 The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the applicable Loan Parties as may be necessary or advisable
in order to effectuate the transactions contemplated by this Section 2.17.  Each
Refinancing Amendment shall be binding on the Lenders, the Loan Parties and the
other parties hereto.  In addition to any other terms and changes required or
permitted by this Section 2.17, each Refinancing Amendment establishing a
Class of Refinancing Loans and/or Refinancing Commitments to refinance
Incremental Term Loans shall amend the scheduled amortization payments provided
under any Incremental Amendment with respect to the related Non-Refinanced Loans
and/or Non-Refinanced Commitments to reduce each scheduled installment for such
Non-Refinanced Loans and Non-Refinanced Commitments to an aggregate amount equal
to the product of (1) the original aggregate amount of such installment with
respect to the corresponding Loans and Commitments being refinanced thereby,
multiplied by (2) a fraction, the numerator of which is the aggregate principal
amount of such related Non-Refinanced Loans and Non-Refinanced Commitments and
(y) the denominator of which is the aggregate principal amount of such Loans and
Commitments being refinanced thereby prior to the effectiveness of such
Refinancing Amendment (it being understood that the amount of any installment
payable with respect to any individual Non-Refinanced Loan or Non-Refinanced
Commitment shall not be reduced as a result thereof without the consent of the
holder of such individual Non-Refinanced Loan or Non-Refinanced Commitment). 
This Section 2.17(d) shall supersede any provisions in Section 11.01 to the
contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.  (a)  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of the Borrower or any other Loan Party hereunder or
under any other Loan Document shall to the extent permitted by applicable Laws
be made free and clear of and without deduction or withholding for any Taxes. 
If, however, applicable Laws require the Borrower, any other Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower, such
other Loan Party or the Administrative Agent, as the case may be, upon the basis
of the information and documentation to be delivered pursuant to subsection (e)
below.

 

(ii)                                  If the Borrower, any other Loan Party or
the Administrative Agent shall be required by applicable Law to withhold or
deduct any Taxes, including United States Federal withholding Taxes, from any
payment under any Loan Document, then (A) it shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation received pursuant to subsection (e) below, (B) it shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Law and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower or other Loan Party, as the case may be, shall be
increased as necessary so

 

75

--------------------------------------------------------------------------------


 

that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Tax Indemnifications.  (i) Without limiting
the provisions of subsection (a) or (b) above, the Loan Parties shall, and do
hereby, jointly indemnify the Administrative Agent, each Lender and each L/C
Issuer, and shall make payment in respect thereof within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower, any other Loan Party or the Administrative Agent or paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that if the Loan Parties reasonably believe that such Taxes were not
correctly or legally asserted, the Administrative Agent, such Lender or such L/C
Issuer, as applicable, will use reasonable efforts to cooperate with the Loan
Parties to obtain a refund of such Taxes so long as such efforts would not, in
the sole good faith determination of the Administrative Agent, such Lender or
such L/C Issuer, as applicable, result in any additional costs, expenses or
risks or be otherwise disadvantageous to it; provided further that the Loan
Parties shall not be required to compensate the Administrative Agent, any Lender
or any L/C Issuer pursuant to this Section 3.01(c) for any interest and
penalties that would not have arisen but for the failure of the Administrative
Agent, such Lender or such L/C Issuer, as applicable, to furnish written notice
of the applicable claim for Indemnified Taxes or Other Taxes within 180 days
after the date the Administrative Agent, such Lender or such L/C Issuer first
receives written notice thereof.  A certificate as to the amount of any such
payment or liability delivered to the Borrower or any other Loan Party by a
Lender or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a), (b) or (c)(i) above, each Lender and each L/C Issuer shall, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or such
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, pursuant to this Section 3.01. 
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be,

 

76

--------------------------------------------------------------------------------


 

under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or an L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower (or any other Loan Party) or the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)                                  Status of Lenders; Tax Documentation. 
(i) Each Lender and L/C Issuer shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable Laws and
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Loan Parties or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction and (C) such Lender’s or such L/C Issuer’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to it pursuant to the Loan Documents or
otherwise to establish such Lender’s or such L/C Issuer’s status for withholding
Tax purposes in the applicable jurisdiction.  Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), Section 3.01(e)(ii)(B)(I), Section 3.01(e)(ii)(B)(II),
Section 3.01(e)(ii)(B)(III), Section 3.01(e)(ii)(B)(IV) and
Section 3.01(e)(iv) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender and L/C Issuer that is a U.S.
Person shall deliver to the Borrower and the Administrative Agent, on or prior
to the date it becomes a party to this Agreement, two accurate and complete
originally executed copies of Internal Revenue Service Form W-9 (or successor
form) or such other documentation or information prescribed by applicable Laws
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent, as the case may be, to
establish an exemption from United States federal backup withholding; and

 

77

--------------------------------------------------------------------------------


 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of United States
federal withholding tax with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower and the Administrative Agent, on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

 

(I)                                   two accurate and complete originally
executed copies of Internal Revenue Service Form W-8BEN (or successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)                              two accurate and complete originally executed
copies of Internal Revenue Service Form W-8ECI or W-8EXP (or successor form),

 

(III)                         two accurate and complete originally executed
copies of Internal Revenue Service Form W-8IMY (or successor form) and all
required supporting documentation,

 

(IV)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10-percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) two accurate and complete originally executed
copies of Internal Revenue Service Form W-8BEN (or successor form), or

 

(V)                               executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               Each Lender shall promptly (A) update any
form or certification previously delivered pursuant to this Section 3.01(e) that
expires or becomes obsolete or inaccurate in any respect or notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any

 

78

--------------------------------------------------------------------------------


 

jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.

 

(iv)                              If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 3.01(e)(iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an L/C
Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion,  exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.  Notwithstanding
anything to the contrary in this Section 3.01(f), in no event will the
Administrative Agent, any Lender or any L/C Issuer be required to pay any amount
to the Borrower pursuant to this Section 3.01(f) the payment of which would
place the Administrative Agent, such Lender or such L/C Issuer, as the case may
be, in a less favorable net after-Tax position than it would have been in if the
Tax subject to indemnification (or with respect to which additional amounts were
paid) and giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 

79

--------------------------------------------------------------------------------


 

(g)           Status of Administrative Agent; Tax Documentation.  RBC, as the
Administrative Agent, and, if legally entitled to do so, any successor or
supplemental Administrative Agent that is not a United States person under
Section 7701(a)(30) of the Code and which is acting as Administrative Agent
through a U.S. branch described in Treasury Regulation
Section 1.1441-1(b)(2)(iv)(A), shall deliver to the Borrower two duly completed
copies of Internal Revenue Service Form W-8IMY certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of a trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a United States person with respect to such payments
(and the Borrower and the Administrative Agent agree to so treat the
Administrative Agent as a United States person with respect to such payments as
contemplated by Treasury Regulation Section 1.1441-1(b)(2)(iv)(A)), with the
effect that the Borrower can make payments to the Administrative Agent without
deduction or withholding of any Taxes imposed by the United States.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted in writing that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on written notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such written
notice, the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent) convert all Eurodollar Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If in connection with any request for
a Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan (in each case
with respect to clause (a) above, “Impacted Loans”), or (b) the Administrative
Agent or the Required Lenders determine that for any reason  the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify in writing the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the

 

80

--------------------------------------------------------------------------------


 

Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans,  in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof; provided that nothing in this paragraph shall affect any
right that the Borrower may otherwise have to revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), or convert
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein, in each case in accordance with and subject to the terms of
this Agreement, it being understood and agreed that the Administrative Agent may
not establish an alternative interest rate pursuant to this Section 3.03 in
respect of Base Rate Loans, or Eurodollar Rate Loans to be converted into Base
Rate Loans pursuant to the last sentence of the preceding paragraph of this
Section 3.03.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.  (a)  Increased
Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;

 

(ii)           subject any Lender or any L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer); or

 

81

--------------------------------------------------------------------------------


 

(iii)          impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, and
describing in reasonable detail the calculation thereof, and providing
reasonable documentation to support the request as specified in subsection (a),
(b) or (e) of this Section and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay such Lender or such L/C Issuer,
as the case may be, the amount shown as due on any such certificate within 30
days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive,

 

82

--------------------------------------------------------------------------------


 

then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 30 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

 

3.05        Compensation for Losses.  Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.  (a)  If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a written notice pursuant to Section 3.02, then such Lender or
such L/C Issuer shall, as applicable, use reasonable efforts (which shall not
require such Lender or such L/C Issuer to incur an unreimbursed loss or
unreimbursed cost or

 

83

--------------------------------------------------------------------------------


 

expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden reasonably
deemed by it to be significant) to mitigate or reduce the additional amounts
payable, which reasonable efforts may include designating a different Lending
Office for funding or booking its Loans hereunder or assigning its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer, such change or other measure
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07        Survival.  All of the Loan Parties’ obligations and all of the
Lenders’, L/C Issuers’ and Administrative Agent’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, any assignment of rights by (or the replacement
of) a Lender and resignation of the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The effectiveness of this
Agreement and the obligation of each L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction or waiver in
accordance with Section 11.01 of the following conditions precedent, in addition
to each of the conditions set forth in Section 4.02, on or prior to April 25,
2014:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or electronically transmitted copies of originals (followed
as soon as reasonably practicable by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          an amended and restated pledge and security agreement, in
substantially the form of Exhibit E (the “Security Agreement”), duly executed by
each Loan Party, together with:

 

84

--------------------------------------------------------------------------------


 

(A)          certificates representing the Pledged Equity referred to therein
accompanied by undated stock or other transfer powers executed in blank and
instruments evidencing the Pledged Debt endorsed in blank,

 

(B)          proper financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions required to perfect the Liens
created under the Security Agreement, covering the Collateral described in the
Security Agreement,

 

(C)          completed results of a search of the UCC  filings made with respect
to the Persons in the jurisdictions contemplated by the Collateral
Questionnaire, dated on or before the Closing Date, listing all effective
financing statements that name any Loan Party as debtor disclosed by such search
and evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements are permitted by Section 7.01 or have
been or will be contemporaneously released or terminated, and

 

(D)          evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement required to perfect
(subject to Section 4.7(b) of the Security Agreement, in the case of IP Rights)
the Liens created under the Security Agreement (including receipt of duly
executed payoff letters and UCC-3 termination statements);

 

(iv)          (A) a certificate of the secretary or assistant secretary of each
Loan Party dated the Closing Date, certifying (I) that attached thereto is a
true and complete copy of each Organization Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State (or equivalent Governmental Authority) of the state or jurisdiction of its
organization, and a certificate as to the good standing of each Loan Party and
each Company Group Party as of a recent date, from such Secretary of State,
(II) that attached thereto is a true and complete copy of resolutions duly
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party, (III) as to the incumbency and specimen signature
of each officer executing any Loan Document and (B) a certificate of another
Responsible Officer as to the incumbency and specimen signature of the secretary
or assistant secretary executing the certificate pursuant to clause (A) above;

 

(v)           a favorable opinion of Kirkland & Ellis LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Revolving Credit lender,
in form and substance reasonably satisfactory to the Administrative Agent;

 

(vi)          a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(vii)         the Closing Date Projections;

 

85

--------------------------------------------------------------------------------


 

(viii)        certificates attesting to the Solvency of the Loan Parties, taken
as a whole after giving effect to the Transaction, from the chief financial
officer of Holdings; and

 

(ix)          a completed Collateral Questionnaire dated the Closing Date and
executed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby.

 

(b)           (i) All fees required to be paid to the Administrative Agent and
the Arrangers on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date, including
pursuant to the Engagement Letter and the Fee Letter, shall have been paid.

 

(c)           The Borrower shall have paid all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent directly to
such counsel to the extent invoiced within two Business Days prior to the
Closing Date.

 

(d)           At least 3 Business Days prior to the Closing Date, the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”) that has been requested at least ten (10) days prior to the
Closing Date.

 

(e)           The Administrative Agent and the Arrangers shall have received
from Parent the Audited Financial Statements referred to in Section 5.05(a) and
the unaudited financial statements referred to in Section 5.05(b) (it being
understood that the audited financial statements filed on Form 10-K with the SEC
shall satisfy the condition set forth in this clause (e)).

 

(f)            No event, circumstance or change shall have occurred since the
date of the Audited Financial Statements that has resulted, or could reasonably
be expected to result in, either in any case or in the aggregate, a Material
Adverse Effect or a material adverse change in, or material adverse effect upon,
the operations, business, properties, liabilities or financial condition of the
Project Companies taken as a whole.

 

Without limiting the generality of the provisions of clause (f) of Section 9.03,
for purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

86

--------------------------------------------------------------------------------


 

(a)           The representations and warranties of the Loan Parties contained
in Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or any similar qualifier, in which case, it shall be true and
correct in all respects) on and as of the date of such Credit Extension (except
as may otherwise be limited in connection with an Incremental Term Loan
Commitment pursuant to Section 2.13(i)), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof (except as may
otherwise be limited in connection with an Incremental Term Loan Commitment
pursuant to Section 2.13(i)).

 

(c)           The Administrative Agent and, if applicable, the applicable L/C
Issuer shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each of the Loan Parties represents and warrants to the Administrative Agent and
the Lenders that:

 

5.01        Existence, Qualification and Power.  Each Loan Party and each of
their respective Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not

 

87

--------------------------------------------------------------------------------


 

(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03        Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection (subject
to Section 4.7(b) of the Security Agreement in the case of IP Rights) or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) the
authorizations, approvals, actions, notices and filings listed on Schedule 5.03,
which will be sought, (ii) any immaterial actions, consents, approvals,
registrations or filings, (iii) any additional filings in connection with any IP
Rights acquired after the date hereof and (iv) approvals, consents, exemptions,
authorizations, or other actions by, or notices to, or filings with, FERC or
state regulatory authorities under the FPA or state laws respecting the rates
of, or the financial or organizational regulation of, public utilities that may
be required in connection with the exercise of certain foreclosure remedies
allowed under the Loan Documents.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as the enforceability
hereof or thereof may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other laws now or hereafter in effect
relating to creditors’ rights generally (including specific performance) and
(b) general equitable principles (whether considered in a proceeding in equity
or at law), and to the discretion of the court before which any proceeding may
be brought.

 

5.05        Financial Statements; No Material Adverse Effect.  (a)  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present, in all material respects, the financial
condition of Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

 

(b)           The unaudited consolidated balance sheets of Parent and its
Subsidiaries dated September 30, 2013, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present, in all material respects, the
financial

 

88

--------------------------------------------------------------------------------


 

condition of Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

(d)           The Projections were prepared in good faith upon accounting
principles consistent with the Audited Financial Statements and upon assumptions
that are reasonable at the time made and at the time the related Projections are
made available to the Administrative Agent and the Arrangers, it being
understood that the Projections are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control (and that may be material) and that no assurance can be given
that any Projection will be realized.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Loan Party or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document or the consummation of the Transaction or (b) except as
specifically disclosed in Schedule 5.06 or in SEC filings made prior to the
Closing Date (the “Disclosed Litigation”), either individually or in the
aggregate, if there is a reasonable possibility of an adverse determination and
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

5.07        No Default.  No Default has occurred and is continuing or would
result from the consummation of the Transactions.

 

5.08        Ownership of Properties.  Each Loan Party and each of their
respective Subsidiaries has good record and marketable title in all property
used in the ordinary conduct of its business, except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.09        Environmental Compliance.

 

(a)           Each Loan Party and their respective Subsidiaries is in compliance
in all material respects with the requirements of all Environmental Laws and all
orders, writs, injunctions and decrees applicable to it or to its material
properties under Environmental Law, except in such instances in which (a) such
requirement of Environmental Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

(b)           Each of the Loan Parties and their respective Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has

 

89

--------------------------------------------------------------------------------


 

reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(c)           (i) None of the properties currently or formerly owned or operated
by any Loan Party or any of their respective Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party, any of their respective Subsidiaries or, to the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of their respective Subsidiaries; (iii) there is no asbestos
or asbestos-containing material on any property currently owned or operated by
any Loan Party or any of their respective Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any of their
respective Subsidiaries that in each case referred to in clauses (i) through
(iv) above individually or in the aggregate has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

(d)           Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, in each case that individually or in the aggregate has had,
or could reasonably be expected to have, a Material Adverse Effect; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of their respective Subsidiaries have been disposed of in
a manner not reasonably expected to result in liability to any Loan Party or any
of their respective Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.

 

(e)           There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened in writing, at law,
in equity, in arbitration or before any Governmental Authority under any
Environmental Law, by or against any Loan Party or any of its Subsidiaries or
against any of their properties, either individually or in the aggregate, in
respect of which there is a reasonable possibility of an adverse determination
and which, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, the representations and warranties set forth in this
Section 5.09 are the sole representations and warranties in any Loan Document
with respect to environmental matters, including those relating to Environmental
Laws or Hazardous Materials.

 

5.10        Insurance.  The properties of the Loan Parties and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by

 

90

--------------------------------------------------------------------------------


 

companies engaged in similar businesses and owning similar properties in
localities where the Loan Party or its applicable Subsidiary operates.

 

5.11        Taxes.  Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Loan Parties and each of their respective Subsidiaries have filed all Federal,
state and other Tax returns and reports required to be filed, and have paid all
Federal, state and other Taxes levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed Tax assessment against the Loan Parties or any of their respective
Subsidiaries that would, if made, have a Material Adverse Effect.  Neither any
Loan Party nor any Subsidiary thereof is party to any Tax sharing agreement.  No
Tax liability with respect to any of the Loan Parties or their respective
Subsidiaries could reasonably be expected to result in, either in any case or in
the aggregate, a Material Adverse Effect.

 

5.12        ERISA Compliance.  (a)  Except as could not reasonably be expected
to have a Material Adverse Effect: (i) each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws;
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of the Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification; and (iii) the Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code.

 

(b)           There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Except as could not reasonably be expected to have a Material
Adverse Effect: (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither the Borrower nor any ERISA Affiliate has
incurred any liability that remains outstanding (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Section 4201 of ERISA with respect to a Multiemployer
Plan; and (iv) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA.

 

5.13        Subsidiaries; Equity Interests; Loan Parties; Project Companies.  As
of the Closing Date no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and to the extent constituting shares in a corporation, if any, are
non-assessable and are owned by a Loan Party in the amounts specified on
Part (a) of

 

91

--------------------------------------------------------------------------------


 

Schedule 5.13, in the case of Pledged Equity, free and clear of all Liens except
Permitted Prior Liens.  As of the Closing Date no Loan Party has any equity
investments in any other Person other than those specifically disclosed in
Part (b) of Schedule 5.13.  All of the outstanding Equity Interests in the
Borrower have been validly issued, are fully paid and are owned by Holdings in
the amounts specified on Part (c) of Schedule 5.13 free and clear of all Liens
(other than Liens set forth in Sections 7.01(a) and (c)) except those created
under the Collateral Documents.  Set forth on Part (d) of Schedule 5.13 is a
complete and accurate list of all Loan Parties, showing as of the Closing Date
its jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number.

 

As of the Closing Date, each entity listed on Part (e) of Schedule 5.13 (other
than the Kennedy Project Companies) is subject to the applicable terms of and
any applicable covenants contained in (which shall, at a minimum, include
limitations on debt and liens of such entities) Project-Level Indebtedness
binding on such Person.

 

5.14        Margin Regulations; Investment Company Act.  (a)  None of the Loan
Parties is engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.  No portion of the proceeds of any
Credit Extension shall be used in any manner, whether directly or indirectly,
that causes or could reasonably be expected to cause, such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

 

(b)           None of the Loan Parties, or any of the Loan Parties’ Subsidiaries
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.15        Disclosure.  Neither this Agreement nor any other document,
certificate or written statement, in each case concerning any Loan Party or any
Subsidiary thereof (expressly excluding projections and other forward-looking
statements and, to the extent not prepared by Parent or its Subsidiaries,
general market data and information of a general economic or industry specific
nature), furnished to the Administrative Agent by or on behalf of any Loan Party
in connection herewith contains, as of the date prepared and taken as a whole,
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements contained herein and therein not
materially misleading, in light of the circumstances under which they were made;
provided that, to the extent any such other document, certificate or statement
constitutes a forecast or projection, the Loan Parties represent only that they
acted in good faith and utilized assumptions believed by them to be reasonable
at the time made and furnished (it being understood that forecasts and
projections are subject to significant contingencies and assumptions, many of
which are beyond the control of the Loan Parties and their respective
Subsidiaries, and that no assurance can be given that the projections or
forecasts will be realized).

 

5.16        Compliance with Laws.  Each Loan Party and each of their respective
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its material properties, except in such

 

92

--------------------------------------------------------------------------------


 

instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17        Energy Regulatory Matters.

 

(a)           Each of the Generation Portfolio Companies meets the requirements
for, and has been determined by FERC to be, either an “Exempt Wholesale
Generator” within the meaning of PUHCA or its generating facility meets the
requirement of a Qualifying Facility under PURPA. The Loan Parties, the Company
Group Parties and the Generation Portfolio Companies are not subject to or are
exempt from regulation under PUHCA (other than, with respect to the Generation
Portfolio Companies, maintaining status as a Qualifying Facility under PURPA or
an Exempt Wholesale Generator within the meaning of PUHCA).

 

(b)           Each of (i) the Generation Portfolio Companies that are a “public
utility” within the meaning of the FPA and not otherwise exempt from regulation
under Sections 205 and 206 of the FPA (“FPA-Jurisdictional Generation Portfolio
Companies”) have a validly-issued order from FERC, not subject to any pending
challenge or investigation: (x) authorizing it to engage in wholesale sales of
electricity and, to the extent permitted under its market-based rate tariff,
other products and services at market-based rates; and (y) granting such waivers
and authorizations as are customarily granted to power marketers by FERC,
including blanket authorizations to issue securities and assume liabilities
pursuant to Section 204 of the FPA (together, “FPA MBR Authorizations,
Exemptions and Waivers”).  As of the Closing Date, FERC had not issued any
orders imposing a rate cap, mitigation measure, or other limitation on the FPA
MBR Authorizations, Exemptions and Waivers of the FPA-Jurisdictional Generation
Portfolio Companies or any of the FPA-Jurisdictional Generation Portfolio
Companies’ authority to engage in sales of electricity at market-based rates,
other than rate caps and mitigation measures generally applicable to wholesale
suppliers participating in the applicable FERC-jurisdictional electric market
(although, to the knowledge of the Loan Parties, there are no generally
applicable challenges currently pending before FERC to the market-based rate
authorization of wholesale suppliers in the electric markets in which the
Generation Portfolio Companies make wholesale sales under their market-based
rate tariffs).

 

(c)           Each of the Generation Portfolio Companies that are not a
FPA-Jurisdictional Generation Portfolio Company (“Non-FPA-Jurisdictional
Generation Portfolio Companies”) have made all filings with and obtained all
authorizations necessary from the applicable Governmental Authority to generate
electric energy and sell electric energy, capacity or ancillary services at
wholesale or retail (“Non-FPA Sales Authorizations”).

 

(d)           The Thermal Utilities are subject to state public utility
commission regulation with respect to rates or financial organization.

 

(e)           No Loan Party, Company Group Party or Project Company will, as the
result of the ownership, construction, testing, repair, maintenance, use and/or
operation of any facility or the sale of electricity and other services related
to the sale of electricity from the facilities or the entering into of, or the
performance of any obligations under any of the

 

93

--------------------------------------------------------------------------------


 

agreements to which any of them are a party or the consummation of any
transaction contemplated thereby, be subject to regulation under the laws of any
state governing the rates charged by, or the financial or organizational
regulation of, electric utilities, electrical transmission and distribution
utilities, retail electric utilities, electrical public utilities, electric
public service companies, or other similar entities relating to the sale of
electricity.

 

(f)            None of the Lenders nor any “affiliate” (as that term is defined
in PUHCA) of any of them will, solely as a result of each Generation Portfolio
Company’s respective ownership, leasing or operation of its facility, the sale
or transmission of thermal energy or electricity therefrom or the Borrower’s,
any Loan Party’s, any Project Company’s, or any Generation Portfolio Company’s
entering into any Loan Document, or any transaction contemplated hereby or
thereby, be subject to regulation under the FPA, PUHCA, or state laws and
regulations respecting the rates of, or the financial or organizational
regulation of, public utilities, except that the exercise by the Administrative
Agent or the Lenders of certain foreclosure remedies allowed under the Loan
Documents may subject the Administrative Agent, the Lenders and their
“affiliates” (as that term is defined in PUHCA) to regulation under the FPA,
PUHCA or state laws respecting the rates of, or the financial or organizational
regulation of, public utilities.

 

5.18        Intellectual Property; Licenses, Etc.  Each Loan Party and each of
its Subsidiaries owns, or possesses rights to use, all of the IP Rights that are
reasonably necessary for the operation of their respective businesses, except
where failure to so own or possess such right, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
To the knowledge of the Borrower, the conduct of the respective businesses of
Loan Parties or any of their respective Subsidiaries is not infringing upon any
IP Rights owned by any other Person, except where such infringement could
reasonably be expected to have a Material Adverse Effect.

 

5.19        Solvency.  As of the Closing Date, each Loan Party, and the Loan
Parties and their Subsidiaries taken as a whole, is Solvent.

 

5.20        Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of their respective Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.21        Labor Matters.  Neither any Loan Party nor any of their respective
Subsidiaries has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years, that either individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

 

5.22        Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Permitted Prior Liens) on all right, title and interest of the respective
Loan Parties in the Collateral described therein.  Except for filings completed
on or prior to the Closing Date or as contemplated hereby or by the Collateral
Documents

 

94

--------------------------------------------------------------------------------


 

(subject to Section 4.7(b) of the Security Agreement in the case of IP Rights),
no filing or other action will be necessary to perfect or protect such Liens.

 

5.23        OFAC.  Neither any Loan Party, nor any of its Subsidiaries, nor, to
the knowledge of any Loan Party or its Subsidiaries, any director, officer,
employee, agent, Affiliate or representative thereof, is an individual or entity
currently the subject of any Sanctions, nor is any Loan Party or any Subsidiary
located, organized or resident in a Designated Jurisdiction.

 

5.24        Restricted Payments.  As of the Closing Date, no Contractual
Obligation limits the ability of any Subsidiary of the Borrower to make
Restricted Payments, directly or through one or more intermediate Subsidiaries
of the Borrower, to the Borrower or to otherwise transfer property to or invest
in the Borrower, except for any agreement in effect on the date hereof and set
forth on Schedule 5.24.

 

5.25        PATRIOT Act, Etc.  To the extent applicable, each Loan Party and its
Subsidiaries is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the PATRIOT Act.  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F. R., Subtitle B, Chapter V, as amended), any Sanctions or any other
applicable anti-corruption Law.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, in each case, other than Contingent Obligations as to
which no claim has been made, Obligations in respect of Secured Cash Management
Agreements and Obligations in respect of Secured Hedge Agreements, each of
Holdings and the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Company Group Party
to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form reasonably satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)           as soon as available, but in any event within 120 days (or earlier
as may be required for the filing of the Parent’s financial statements by the
SEC) after the end of each fiscal year of Parent (commencing with the fiscal
year ended December 31, 2013), a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous

 

95

--------------------------------------------------------------------------------


 

fiscal year, commencing with the first fiscal year for which such corresponding
figures are available, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (other than
(x) a result of the pending maturity of any of the Facilities or (y) a potential
Event of Default as a result of the failure to comply with the financial
covenants set forth in Section 7.11 (provided that, in the case of clause (y),
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying as to the Borrower’s intention to
exercise the Cure Right);

 

(b)           as soon as available, but in any event within 60 days (or earlier
as may be required for the filing of the Parent’s financial statements by the
SEC) after the end of each of the first three fiscal quarters of each fiscal
year of Parent (commencing with the fiscal quarter ended March 31, 2014), a
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal quarter and for
the portion of Parent’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
commencing with the first fiscal quarter for which such corresponding figures
are available, all in reasonable detail, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of Parent as fairly presenting, in all material respects, the
financial condition, results of operations, shareholders’ equity and cash flows
of Parent and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

 

(c)           as soon as available, but in any event no later than the earlier
of (i) twenty (20) Business Days following the occurrence of the annual investor
earnings presentation with respect to Parent and (ii) ninety (90) days following
the beginning of each fiscal year of Holdings, forecasts and projections
prepared by management of Holdings consistent with the type of information that
would be customarily found in earnings presentations delivered by public filing
companies (it being understood that delivery of earnings presentation material
that contain such forecasts and projections which are made available to the
public shall be sufficient for purposes hereof) (the “Annual Projections”).

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent, in form reasonably satisfactory to the Administrative Agent:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended March 31, 2014), (i) a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of Parent or Holdings and (ii) a copy
of management’s discussion and analysis with respect to such financial
statements;

 

96

--------------------------------------------------------------------------------


 

(b)           promptly after any request by the Administrative Agent, copies of
any audit reports, management letters or recommendations submitted to the board
of directors or similar governing authority (or the audit committee thereof) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

 

(c)           promptly, and in any event within fifteen (15) Business Days after
receipt thereof by any Loan Party or any Company Group Party, copies of (i) each
amendment to any Organization Document of any Loan Party or any Company Group
Party and (ii) each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party, any Company
Group Party or Parent;

 

(d)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
their respective Subsidiaries with any Environmental Law or Environmental Permit
that could reasonably be expected to have a Material Adverse Effect;

 

(e)           each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 6.01(a), a
certificate of a Responsible Officer of the Borrower either confirming that
there has been no change in the information set forth in the Collateral
Questionnaire delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section 6.02(e), as applicable, and/or
identifying any such changes;

 

(f)            if the Borrower elects to have an Acquisition Period apply with
respect to a Qualified Acquisition, written notice of such election no later
than the earlier of (i) 10 Business Days following the Qualified Acquisition
Closing Date with respect thereto and (ii) the date of delivery of the
Compliance Certificate required under Section 6.02(a) for the fiscal quarter
during which the Qualified Acquisition occurred; and

 

(g)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party, any Company Group Party
or any Project Company, or compliance with the terms of the Loan Documents, as
the Administrative Agent may from time to time reasonably request.

 

Any documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically (including by having been publicly filed with the SEC)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Parent posts such documents, or provides a link thereto on Parent’s
website on the Internet at the website address listed on Schedule 11.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent);  or (iii) if publicly filed with the SEC, as of the date
of such filing; provided that the Borrower shall promptly notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail

 

97

--------------------------------------------------------------------------------


 

electronic versions of such documents.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”  Notwithstanding the foregoing, the Borrower shall be
under no Obligation to mark any Borrower Materials “PUBLIC.”  Unless otherwise
marked “PUBLIC” all Borrower Materials will be presumed to be available for
non-Public Lenders only.

 

6.03        Notices.  Promptly notify the Administrative Agent:

 

(a)           of the existence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect (including as a result of a violation by any
Loan Party or any of their respective Subsidiaries of, or a liability of any
Loan Party or any of their respective Subsidiaries arising under, Environmental
Laws); and

 

(c)           within ten (10) days after any officer of a Loan Party knows of
the occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect.

 

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and

 

98

--------------------------------------------------------------------------------


 

stating what action the Borrower has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04        Payment of Obligations.  Except as could not reasonably be expected
to result in a Material Adverse Effect, pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Company Group Party and
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property (except for Liens described in Section 7.01).

 

6.05        Preservation of Existence, Etc.  (a)  Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all (i) issued patents and (ii) registered trademarks, trade names and
service marks, in each case with respect to clauses (i) and (ii), owned by any
Loan Party, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a)  Maintain, preserve and protect all
of its material tangible properties and equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent by the Borrower (or the Borrower’s
insurance agent and/or broker) of termination, lapse or cancellation of such
insurance.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including the United States Foreign Corrupt Practices
Act of 1977, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended)) and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

99

--------------------------------------------------------------------------------


 

6.09        Books and Records.  (a)  Maintain proper books of record and
account, in which true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the applicable Loan Party or such Company Group Party, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Loan Party or such Company Group Party, as the
case may be.

 

6.10        Inspection Rights.  Permit representatives of the Administrative
Agent to visit and inspect any of the properties of the Loan Parties and their
respective material Subsidiaries, to examine the corporate, financial and
operating records of the Loan Parties and their respective material
Subsidiaries, and make copies thereof or abstracts therefrom, and to discuss the
affairs, finances and accounts of the Loan Parties and their respective material
Subsidiaries with the directors, officers, and independent public accountants of
the Loan Parties, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided that the foregoing
shall, unless an Event of Default has occurred and is continuing, occur not more
than twice during any fiscal year of the Borrower; provided further, so long as
no Event of Default shall have occurred and be continuing, any visit pursuant to
this Section in excess of once per calendar year by the Administrative Agent
shall be at the expense of the Lenders; provided further, however, that when an
Event of Default exists the Administrative Agent may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and without
advance notice.

 

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions for
ongoing working capital and other general corporate purposes, including
acquisitions permitted under Section 7.03(g) and capital expenditures.

 

6.12        Covenant to Give Security.  (a)  Upon the formation or acquisition
of any new Company Group Party or Project Company (unless, in the case of a
Company Group Party or Project Company that is not wholly owned by a Loan Party
or Affiliate thereof, such Company Group Party’s or Project Company’s
Organization Documents prohibit Liens on Equity Interests of such Company Group
Party or such Project Company pursuant to the Security Agreement, or in the case
of any Project Company, such Lien is prohibited due to the terms of any
Project-Level Indebtedness binding upon such Person or expected to become
binding upon such Person within one hundred eighty (180) days (or such longer
period not to exceed 270 days as is reasonably acceptable to the Administrative
Agent), following its formation or acquisition by any Loan Party) owned directly
by any Loan Party, then the Borrower shall, at the Borrower’s expense, with
respect to the Equity Interests in each such Company Group Party or Project
Company:

 

(i)            within 15 Business Days (or such longer period as may be agreed
to by the Administrative Agent in its reasonable discretion) after such
formation or acquisition, duly execute and deliver to the Administrative Agent
Security Agreement Supplements and other security and pledge agreements, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent, together with all Pledged Equity issued by such Company
Group Party or Project Company and owned by a Loan

 

100

--------------------------------------------------------------------------------


 

Party and other instruments of the type specified in Section 4.01(a)(iii),
securing payment of all the Obligations of such Loan Party and constituting
Liens on all such properties (provided that in no event shall such security
interests or Liens apply to, in the case of any Foreign Subsidiary, more than
65% of the voting equity interests and 100% of non-voting equity interests in
such Foreign Subsidiary; provided further, that in no event shall any Foreign
Subsidiary or any direct or indirect Subsidiary of a Foreign Subsidiary be
required to pledge or grant a security interest in any of its assets pursuant to
this Section 6.12(a)(i));

 

(ii)           within 15 Business Days (or such longer period as may be agreed
to by the Administrative Agent in its reasonable discretion) after such
formation or acquisition, cause the Loan Parties or their Subsidiaries to take
whatever action (including the filing of Uniform Commercial Code financing
statements and the giving of notices) may be necessary to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting first priority Liens (other than with
respect to Permitted Prior Liens) on the properties purported to be subject to
the Security Agreement Supplements and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms; and

 

(iii)          within 15 Business Days (or such longer period as may be agreed
to by the Administrative Agent in its reasonable discretion) after such
formation or acquisition, to the extent reasonably requested by the
Administrative Agent, deliver to the Administrative Agent a signed copy of a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (i) and (ii) above,
and as to such other matters as the Administrative Agent may reasonably request
and being substantially consistent with the opinions delivered pursuant to
Section 4.01(a)(v) on the Closing Date.

 

(b)         Subject to any limitations set forth in the Security Agreement with
respect to particular types of assets or property, in the event that any Loan
Party acquires any assets or property not referred to in Section 6.12(a) or any
fee interest in any real property (with a fair market value, inclusive of
fixtures located thereon, in excess of the greater of (i) $10,000,000 and
(ii) 0.50% of Total Assets in the case of such real property), or any Person
owns any such assets or property at the time it becomes a Loan Party, and such
assets, property or interest in real property have not otherwise been made
subject to the Lien of the Collateral Documents in favor of the Administrative
Agent, for the benefit of Secured Parties, then such Loan Party shall promptly
take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, opinions and
certificates, including those which are similar to those described in
Section 4.01(a)(iii), with respect to each such asset, property or interest in
real property (other than Excluded Assets (as defined in the Security
Agreement)), that the Administrative Agent shall reasonably request to create in
favor of the Administrative Agent, for the benefit of Secured Parties, a valid
and perfected (subject to Section 4.7(b) of the Security Agreement in the case
of IP Rights) first priority (other than with respect to Permitted Prior Liens)
security interest in such assets, property or interest in real property. The
Administrative Agent shall receive from the applicable Loan Party within 90 days
following the date that such

 

101

--------------------------------------------------------------------------------


 

Loan Party acquires any fee interest in any real property with a fair market
value, inclusive of fixtures located thereon, in excess of the greater of
(i) $10,000,000 and (ii) 0.50% of Total Assets (“Mortgaged Property”) (or such
longer period of time as may be agreed to by the Administrative Agent in its
reasonable discretion) or, in the case of any real property owned by a Person at
the time it becomes a Loan Party, within 90 days following the date that such
Person becomes a Loan Party (or such longer period of time as may be agreed to
by the Administrative Agent in its reasonable discretion), the following
documents and instruments:

 

(i)            a mortgage duly authorized and executed, in proper form for
recording in the recording office of each jurisdiction where such Mortgaged
Property to be encumbered thereby is situated, in favor of the Administrative
Agent, for the benefit of the Secured Parties, together with such other
instruments as shall be necessary or appropriate (in the reasonable judgment of
the Administrative Agent) to create a Lien under applicable law, all of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent, which mortgage and other instruments shall be effective to create and/or
maintain a first priority Lien on such Mortgaged Property, as the case may be,
subject to no Liens other than Liens permitted by Section 7.01 applicable to
such Mortgaged Property;

 

(ii)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”), with endorsements
and in amounts reasonably acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers reasonably acceptable to and
reasonably required by the Administrative Agent, insuring the mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, other than Liens permitted by
Section 7.01, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem reasonably necessary or desirable and are
available in the relevant jurisdiction;

 

(iii)          American Land Title Association/American Congress on Surveying
and Mapping form surveys or such other forms of surveys as are reasonably
acceptable to the Administrative Agent, including ExpressMaps prepared by First
American Commercial Due Diligence Services, for which all necessary fees (where
applicable) have been paid, and dated no more than 90 days before the date on
which a mortgage in respect thereof is required to be delivered hereby (or such
other dates as shall be reasonably acceptable to the Administrative Agent),
either (i) certified by a land surveyor duly registered and licensed in the
States in which the property described in such surveys is located and reasonably
acceptable to the Administrative Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
reasonably acceptable to the Administrative Agent or (ii) as to ExpressMaps, in
form and substance reasonably acceptable to the issuer of the Mortgage Policies
to delete the standard survey exceptions and to issue endorsements to the same
extent as such exceptions could have been deleted and such

 

102

--------------------------------------------------------------------------------


 

endorsements issued had an ALTA/ACSM Survey been provided rather than an
ExpressMap;

 

(iv)          all such other items as shall be reasonably necessary in the
opinion of counsel to the Administrative Agent to create a valid and perfected
first priority mortgage Lien on such Mortgaged Property, subject only to Liens
permitted by Section 7.01;

 

(v)           opinions of local counsel for the Loan Parties in states in which
the Mortgaged Properties are located, with respect to the enforceability and
validity of the mortgages and any related fixture filings in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(vi)          to the extent any Mortgaged Property is subject to the provisions
of the Flood Insurance Laws, (i) (x) concurrently with the delivery of the
mortgage in favor of the Administrative Agent in connection therewith and (y) at
any other time if necessary for compliance with applicable Flood Insurance Laws,
a standard flood hazard determination form for such Mortgaged Property and
(ii) if improvements located on such Mortgaged Property are located in an area
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), evidence of
flood insurance in such amount as the Administrative Agent may from time to time
reasonably require, and otherwise to ensure compliance with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time (the “Flood Insurance Laws”).

 

(c)           If any Loan Party is prohibited from providing a Lien on the
Equity Interests it owns in a Project Company pursuant to the requirements of
Section 6.12(a) due to the terms of any Project-Level Indebtedness entered into
by such Project Company after the Closing Date, and such prohibition was not
implemented by the Borrower or any of its Affiliates primarily to prevent such
Equity Interests from being Collateral (as determined from the standpoint of the
Borrower (rather than any lenders of Project-Level Indebtedness)), then the
Borrower shall provide written notice of the foregoing to the Administrative
Agent and any such Lien on such Equity Interests under the Loan Documents shall
automatically be discharged and released without any further action by any
Person effective as of the time of entering into of such Project-Level
Indebtedness Document containing such prohibition.  The Administrative Agent
hereby agrees to execute and deliver such documentation (including, without
limitation, releases and UCC termination statements with respect to any such
pledge) at the Borrower’s expense as the Borrower may reasonably request to
evidence any such discharge and release provided for in this Section 6.12 and
the Lenders hereby authorize the Administrative Agent to do so.

 

(d)           In the event that any Subsidiary of any Loan Party which is a
Project Company shall no longer constitute a Project Company or any Loan Party
acquires any Subsidiary which is not a Project Company (unless, in the case of a
Subsidiary that is not wholly owned by a Loan Party or Affiliate thereof, such
Subsidiary’s Organization Documents prohibit the guarantee by such Subsidiary of
the Obligations pursuant to the Guaranty or the granting of a security interest
by such Subsidiary to secure the Obligations), and, in each case, such
Subsidiary is not a Foreign Subsidiary, the Borrower shall (a) cause such
Subsidiary to become a Guarantor hereunder and a Grantor under the Security
Agreement within fifteen (15) Business Days of the

 

103

--------------------------------------------------------------------------------


 

date thereof (or up to twenty (20) Business Days of the date thereof if
reasonably acceptable to the Administrative Agent) by executing and delivering
to the Administrative Agent a Counterpart Agreement and a Joinder Agreement
under the Security Agreement and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements and certificates reasonably requested by the Administrative Agent,
including those which are similar to those described in Sections 4.01(a)(iii),
(iv) and (v).  With respect to each such Subsidiary, the Borrower shall promptly
send to the Administrative Agent written notice setting forth with respect to
such Subsidiary (i) the date on which such Subsidiary shall no longer constitute
a Project Company or the date of acquisition of such Subsidiary, as applicable
and (ii) all of the data required to be set forth in Schedule 5.13 with respect
to all Subsidiaries of the Borrower.

 

6.13        Compliance with Environmental Law.  Except as could not reasonably
be expected to have a Material Adverse Effect (i) comply, and cause all lessees
and other Persons operating or occupying properties and facilities owned, leased
or operated by it or the Company Group Parties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
(ii) timely obtain and renew all Environmental Permits necessary for the
ownership, leasing, use, and operation of its and the Company Group Parties’
properties; and (iii) if required pursuant to applicable Environmental Law,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its and the Company Group Parties’ properties,
in accordance with the requirements of all Environmental Laws; provided,
however, that neither the Loan Parties nor any of the Company Group Parties
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

 

6.14        Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments and
documents as the Administrative Agent, or any Lender through the Administrative
Agent, may reasonably require from time to time in order to perfect (subject to
Section 4.7(b) of the Security Agreement in the case of IP Rights), preserve and
maintain the validity, effectiveness and priority of the Guaranty, the
Collateral Documents and the Liens intended to be created thereunder.

 

6.15        Maintenance of Energy Regulatory Authorizations and Status.  (a) 
Each of the FPA-Jurisdictional Generation Portfolio Companies shall maintain and
preserve its (i) FPA MBR Authorizations, Exemptions and Waivers and (ii) status
as either an Exempt Wholesale Generator within the meaning of PUHCA or a
Qualifying Facility under PURPA, except to the extent failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(b)           Each of the Non-FPA-Jurisdictional Generation Portfolio Companies
shall maintain and preserve its (i) Non-FPA Sales Authorizations and (ii) status
as either an Exempt Wholesale Generator within the meaning of PUHCA or a
Qualifying Facility under PURPA,

 

104

--------------------------------------------------------------------------------


 

except to the extent failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(c)           Each of the Thermal Utilities shall maintain and preserve its
authority under the appropriate state public utility commission to produce and
sell thermal energy.

 

6.16        Post-Closing Obligations.  As promptly as practicable, and in any
event within the time periods following the Closing Date specified on Schedule
6.16 or such later date as the Administrative Agent agrees to in writing in its
reasonable discretion, the Borrower and each other applicable Loan Party shall
deliver the documents or take the actions specified on Schedule 6.16; provided
that if (a) the Borrower or the applicable Grantor has closed any of the Deposit
Accounts listed on Schedule 6.16 on or prior to the date that is sixty (60) days
following the Closing Date or (b) any of the Deposit Accounts listed on Schedule
6.16 shall constitute an Excluded Account (as defined in the Security
Agreement), the Borrower or the applicable Grantor shall not be required to
deliver the applicable Control Agreement (as defined in the Security Agreement)
in respect of such Deposit Account pursuant to this Section 6.16.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, in each case, other than Contingent Obligations as to
which no claim has been made, Obligations in respect of Secured Cash Management
Agreements and Obligations in respect of Secured Hedge Agreements, the Borrow
shall not, nor shall it permit any Company Group Party, and solely in the case
of Section 7.17, Holdings shall not:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired
other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed (except for additions, improvements or other similar
ancillary assets thereto), (ii) the amount secured thereby is not increased
except as contemplated by Section 7.02(d), and except for underwriting, issuance
and other related transaction fees and expenses and (iii) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(d);

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 45 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

105

--------------------------------------------------------------------------------


 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts,
contractual obligations and leases (in each case, other than Indebtedness),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(i)            Liens on Equity Interests of Project Companies owned by Company
Group Parties securing Project-Level Indebtedness or otherwise created pursuant
to Contractual Obligations of such Project Company;

 

(j)            Liens on cash deposits and other funds maintained with a
depositary institution, in each case arising in the ordinary course of business
by virtue of any statutory or common law provision relating to a banker’s lien,
including Section 4-210 of the UCC, and/or arising from customary contractual
fee provisions, the reimbursement of funds advanced by a depositary or
intermediary institution (and/or its Affiliates) on account of investments made
or securities purchased, indemnity, returned check and other similar provisions;

 

(k)           Liens on assets or securities deemed to arise in connection with
the execution, delivery or performance of contracts to sell such assets or stock
otherwise permitted under this Agreement;

 

(l)            Liens resulting from restrictions on any Equity Interest or
undivided interests, as the case may be, of a Person providing for a breach,
termination or default under any joint venture, stockholder, membership, limited
liability company, partnership, owners’, participation or other similar
agreement between such Person and one or more other holders of Equity Interests
or undivided interests of such Person, as the case may be, if a Lien is created
on such Equity Interest or undivided interest, as the case may be, as a result
thereof;

 

(m)          other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed the greater of (x) $25,000,000 and (y) 10% of
Unencumbered Total Assets (which shall be measured as of the date such Lien is
created, incurred or assumed and shall take into account any Lien previously or
concurrently created, incurred or assumed pursuant to this clause (m) and then
outstanding as of such date);

 

(n)           (i) Liens securing Indebtedness permitted by Section 7.02(k);
provided that no such Lien incurred in connection with such Indebtedness shall
extend to or cover property other than the respective property so acquired, and
additions, improvements, warranties,

 

106

--------------------------------------------------------------------------------


 

and other similar assets, and the principal amount of Indebtedness secured by
any such Lien shall at no time exceed the original purchase price of such
property plus brokerage, acquisition, financing and other similar fees, costs
and expenses and (ii) Liens existing on any property or asset prior to the
acquisition thereof by any Company Group Party or existing prior to the time
such Person becomes a Company Group Party on any property or asset of any Person
that becomes a Company Group Party after the date hereof, provided that (A) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, as the case may be, (B) such Lien shall
not apply to any other property or asset of any Loan Party or Company Group
Party and (C) such Lien shall secure only those obligations that it secures on
the date of such acquisition or the date such Person becomes a Company Group
Party, as the case may be, and extensions, renewals and replacements thereof so
long as the principal amount secured does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest and premium thereon and fees, costs and expenses associated with such
extensions, renewals and replacements);

 

(o)           licenses and sublicenses of IP Rights in the ordinary course of
business; and

 

(p)           Liens on cash or Cash Equivalents at any time pledged by a Company
Group Party or the Borrower to secure Swap Contracts in respect of interest
rates on Incremental Term Loans permitted under Section 7.02(a).

 

7.02        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           obligations (contingent or otherwise) of the Borrower existing or
arising under any Swap Contract in respect of interest rates on Incremental Term
Loans, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates and (ii) such Swap Contract
is not for speculative purposes;

 

(b)           Indebtedness of a Company Group Party owed to the Borrower or a
wholly-owned Company Group Party, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party, constitute “Pledged Debt” under the Security
Agreement and (ii) be otherwise permitted under the provisions of Section 7.03
(c), (f) or (j);

 

(c)           Indebtedness under the Loan Documents;

 

(d)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.02(d) and any Permitted Refinancing Indebtedness in respect thereof;

 

(e)           Guarantees by any Loan Party in respect of Indebtedness otherwise
permitted hereunder of any other Loan Party, and Guarantees by any Company Group
Party that is not a Loan Party in respect of Indebtedness otherwise permitted
hereunder of any other Company Group Party that is not a Loan Party;

 

(f)            the incurrence by the Borrower or any Company Group Party of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument (except in the case of daylight
overdrafts) inadvertently drawn against

 

107

--------------------------------------------------------------------------------


 

insufficient funds in the ordinary course of business, so long as such
Indebtedness is covered within five (5) Business Days;

 

(g)           the incurrence by the Borrower or any Company Group Party of
Indebtedness consisting of (i) workers’ compensation claims and self-insurance
obligations and (ii) surety bonds provided by a Company Group Party in the
ordinary course of business;

 

(h)           the incurrence of Indebtedness that may be deemed to arise as a
result of agreements of the Borrower or any Company Group Party providing for
indemnification, adjustment of purchase price or any similar obligations, in
each case, incurred in connection with the disposition of any business, assets
or Equity Interests of any Subsidiary permitted hereunder; provided that the
aggregate maximum liability associated with such provisions may not exceed the
gross proceeds (including non-cash proceeds) of such disposition;

 

(i)            Indebtedness of the Borrower or any Company Group Party
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

 

(j)            (i) Guarantees and/or other credit support by a Company Group
Party of Indebtedness of a Project Company directly or indirectly owned by such
Company Group Party to the extent such Guarantees are required by the terms of
Project-Level Indebtedness; (ii) Guarantees and/or other credit support by the
Borrower of Indebtedness of a Project Company that constitute an Investment in
such Project Company permitted by Section 7.03(c)(i)(B) and/or
Section 7.03(c)(iii)(A) and/or (B) (which Guarantees and/or other credit support
will be deemed to be an Investment pursuant to such Section 7.03(c)(i)(B) and/or
7.03(c)(iii)(A) and/or (B)); (iii) to the extent constituting Indebtedness and
otherwise permitted by Section 7.03(c), (f) or (j), Letters of Credit and other
credit support by a Company Group Party to any Subsidiary or joint venture of
such Company Group Party; and (iv) (A) Permitted Guarantees and obligations in
respect of Letters of Credit and/or (B) other credit support in respect of
obligations that otherwise could have been guaranteed pursuant to a Permitted
Guarantee.

 

(k)           the incurrence by the Borrower or any Company Group Party of
Indebtedness represented by obligations in respect of Capitalized Leases,
mortgage financings or purchase money obligations, in each case, incurred for
the purpose of financing all or any part of the purchase price or cost of
design, construction, installation or improvement or lease of property (real or
personal), plant or equipment used or useful in the business of the Borrower or
any Company Group Party or incurred within 180 days thereafter, in an aggregate
principal amount, including all Permitted Refinancing Indebtedness incurred to
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (k), not to exceed at any time outstanding (x) in the
case of property (real or personal) that following the purchase thereof are
intended to be contributed to one or more Project Companies, an amount equal to
10% of Unencumbered Total Assets (which shall be measured as of the date such
Indebtedness is created, incurred or assumed and shall take into account any
Indebtedness previously or concurrently created, incurred or assumed pursuant to
this clause (k)(x) and then outstanding as of such date) (provided that,
following such contribution to one or more Project Companies, such amount shall
be reinstated in the amount of the Capitalized Lease, mortgage financing or
purchase money obligation actually contributed to the applicable Project Company
(so long as

 

108

--------------------------------------------------------------------------------


 

the Borrower and Company Group Parties are no longer liable with respect to such
Capitalized Lease, mortgage financing or purchase money obligation)) and (y) in
all other cases, $25,000,000;

 

(l)            unsecured Indebtedness of the Borrower and/or a Company Group
Party in an aggregate principal amount not to exceed the greater of
(i) $40,000,000 and (ii) 2.00% of Total Assets (which shall be measured as of
the date such Indebtedness is created, incurred or assumed and shall take into
account any Indebtedness previously or concurrently created, incurred or assumed
pursuant to this clause (l) and then outstanding as of such date) at any time
outstanding for all such Persons;

 

(m)          Indebtedness of the Borrower or any Company Group Party consisting
of obligations under deferred compensation, deferred purchase price, earn-outs
or similar arrangements incurred in connection with any acquisition permitted
under Section 7.03(g), (i) or (j);

 

(n)           (x) Indebtedness incurred by a Loan Party and owed to the Equity
Investor and (y) Indebtedness incurred by the Borrower and owed to the Parent
(including the Parent CSN Proceeds Loan); provided that, in the case of each of
clauses (x) and (y), (i) except in the case of the Parent CSN Proceeds Loan,
such Indebtedness is subordinated to the Obligations on terms and conditions
substantially in the form of Exhibit H (which subordinated debt may allow for
interest payments in cash and payments of principal to the extent such payments
could be made under Section 7.06(f)); provided, however, that (A) if the
Convertible Senior Notes shall no longer exist for any reason or (B) following
the conversion of all of the outstanding Convertible Senior Notes into equity
pursuant to the terms thereof, in the case of each of the foregoing clauses
(A) and (B), payments may continue to be made with respect to the Parent CSN
Proceeds Loan only if such Indebtedness is subordinated to the Obligations on
terms and conditions substantially in the form of Exhibit H, (ii) immediately
before and immediately after giving effect to the incurrence of any such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing and (iii) immediately after giving effect to the incurrence of such
Indebtedness, the Borrower shall be in pro forma compliance with the covenants
set forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) (provided that in the case of any
Indebtedness incurred by the Borrower pursuant to the preceding clause (y) at
any time from and after the First Amendment Effective Date until but not
including the date of delivery of the audited financial statements for the
fiscal year ended December 31, 2013 in accordance with Section 6.01(a), the
financial calculations for determining compliance with the preceding clause
(iii) shall be based upon the financial information delivered to the
Administrative Agent pursuant to Section III.C. of the First Amendment) or (b),
as though such Indebtedness had been incurred as of the first day of the most
recently completed Measurement Period and remained outstanding;

 

(o)        unsecured guarantees by (x) the Borrower of the Indebtedness
represented by the Convertible Senior Notes and (y) any Company Group Party of
the Indebtedness represented by the Convertible Senior Notes, but solely in the
case of this clause (y) to the extent that such Company Group Party guarantees
the Obligations;

 

109

--------------------------------------------------------------------------------


 

(p)        senior secured first lien or junior lien debt securities, senior
unsecured debt securities or subordinated debt securities, in each case issued
by the Borrower in a public offering, Rule 144A or other private placement or
bridge financing in an amount not to exceed the Incremental Term Loan Facility
Amount minus the principal amount of any Incremental Term Loan Facility incurred
on or prior to the date of the incurrence of any such Indebtedness pursuant to
this clause (q) (such debt securities, “Incremental Equivalent Debt”); provided
that, (i) no Event of Default shall exist before or after giving effect to the
incurrence of such Incremental Equivalent Debt unless the proceeds thereof are
being concurrently used to finance any Investment permitted pursuant to
Section 7.03(g), in which no case Event of Default shall exist at the time of
entering into a binding agreement in respect of such Investment; (ii) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except to the extent
any such representation and warranty itself is qualified by “materiality”,
“Material Adverse Effect” or any similar qualifier, in which case, it shall be
true and correct in all respects) on and as of the date of incurrence of such
Incremental Equivalent Debt, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 7.02(p), the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; provided that to the extent that such Incremental Equivalent Debt
will be used concurrently with the initial provision of such Incremental
Equivalent Debt to finance any Investment permitted pursuant to Section 7.03(g),
then such representations and warranties shall be limited to customary “SunGard”
representations and warranties (including those with respect to the target
contained in the acquisition or merger agreement to the extent failure of such
representations and warranties to be true and correct permits the Borrower or
relevant Affiliate thereof not to consummate the transactions contemplated
thereby), (iii) such Incremental Equivalent Debt shall not be Guaranteed by any
Person that is not a Guarantor; (iv) subject to the limitations in clauses
(v) and (vi) below, the terms and provisions of such Incremental Equivalent Debt
shall not be more restrictive, taken as a whole, to the Borrower and the other
Loan Parties than those applicable to any Facility at the time of incurrence of
such Incremental Equivalent Debt, unless such other terms (1) apply only after
the Latest Maturity Date of each Facility at the time of incurrence of such
Incremental Equivalent Debt, (2) shall also apply to the existing Facilities
(which such application shall not require the consent of the Lenders or the
Administrative Agent if so reasonably determined by the Borrower) or (3) relate
only to mandatory prepayments customary for such type of debt securities,
premiums (including make-whole provisions), interest, fees or (subject to the
foregoing) maturity or amortization; (v) the Weighted Average Life to Maturity
of such Incremental Equivalent Debt shall be no shorter than that of any
Facility in effect at the time of incurrence of such Incremental Equivalent
Debt; (vi) the Stated Maturity of such Incremental Equivalent Debt shall be no
shorter than the Latest Maturity Date at the time of incurrence of such
Incremental Equivalent Debt; and (vii) if such Incremental Equivalent Debt is in
the form of secured debt securities, a representative acting on behalf of the
holders of such Incremental Equivalent Debt shall have executed and delivered a
joinder to the Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable, to the Administrative Agent in
accordance with the terms thereof; provided that if such Indebtedness is the
initial issuance of Indebtedness designated as “Other First Lien Obligations” or
“Second Lien Obligations” thereunder, then the Borrower, the Guarantors, the
Administrative Agent and the

 

110

--------------------------------------------------------------------------------


 

representative for such Other First Lien Obligations shall have executed and
delivered the Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable; and

 

(q)           other senior unsecured Indebtedness of the Borrower; provided that
(i) no Default or Event of Default shall exist before or after giving effect to
the incurrence of such Indebtedness and (ii) the Borrower shall be in pro forma
compliance with the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b), as
though such Indebtedness had been incurred as of the first day of the most
recently completed Measurement Period and remained outstanding.

 

7.03        Investments.  Make or hold any Investments, except:

 

(a)           Investments held by the Borrower and the Company Group Parties in
the form of cash and Cash Equivalents;

 

(b)           advances to officers, directors and employees of the Borrower and
Company Group Parties in an aggregate amount not to exceed $1,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)           (i) Investments by the Borrower and the Company Group Parties in
their respective Subsidiaries in an amount equal to the sum of (A) amounts
outstanding on the date hereof, plus (B) any returns thereon from and after the
date hereof that do not constitute Available Cash;

 

(ii)           Investments by any Company Group Party in the Borrower or another
Company Group Party wholly-owned, directly or indirectly, by the Borrower; and

 

(iii)          Investments by the Borrower or a Company Group Party in a
Subsidiary owned, in whole or in part, by it on the Closing Date, plus
Investments that would be permitted by Section 7.03(g) (without giving effect to
clause (iii)(B) thereof) and other Investments, in each case made from, without
duplication, (A) an issuance of Equity Interests or debt by Parent that is
contributed to or loaned, in each case within six months prior to the date of
such Investment (subject to the delivery of a certificate from a Responsible
Officer certifying that the proceeds used to finance such Investment were
derived from such contribution or loan) to Holdings, and by Holdings to the
Borrower, on a subordinated basis in the form of Indebtedness of Holdings or the
Borrower (as applicable) permitted by Section 7.02(n), that does not constitute
Available Cash or (B) Available Cash that is not being used to support Other
Permitted Guarantees as contemplated by clause (b) of the definition thereof
pursuant to Section 7.02(j)(iv) or Section 7.03(e);

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors;

 

111

--------------------------------------------------------------------------------


 

(e)           to the extent constituting Investments, Guarantees and Permitted
Guarantees permitted by Section 7.02;

 

(f)            Investments existing on the date hereof (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 7.03(f);

 

(g)           the purchase or other acquisition of all or any portion of the
Equity Interests in, or in the case of a Company Group Party, the purchase by
such Company Group Party of all or substantially all of the property of, any
Person that, upon the consummation thereof, will be owned directly by the
Borrower or one or more of the Company Group Parties (including as a result of a
merger or consolidation with a Company Group Party); provided that, with respect
to each purchase or other acquisition made pursuant to this Section 7.03(g):

 

(i)            the Loan Parties shall comply with the requirements of
Section 6.12, to the extent applicable;

 

(ii)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course;

 

(iii)          (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (B) immediately after giving effect to such purchase or
other acquisition, the Borrower and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby, and the
Borrower shall deliver to the Administrative Agent a certificate of its chief
executive officer, chief financial officer, treasurer or controller
demonstrating such compliance calculations for this clause (B) in reasonable
detail; and

 

(iv)          the Borrower shall have delivered to the Administrative Agent and
each Lender, solely with respect to the consummation of any Qualified
Acquisition, at least one Business Day prior to the date on which any such
Qualified Acquisition is to be consummated (provided that if no Borrowing will
be made in connection with such Qualified Acquisition, the Borrower shall
deliver to the Administrative Agent and each Lender the following certificate no
later than three (3) Business Days following the closing date of such Qualified
Acquisition), a certificate of a Responsible Officer certifying that all of the
requirements set forth in this clause (g) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition
(or, in the case of clause (g)(i), will be satisfied within the periods required
by Section 6.12).

 

(h)           to the extent (if any) constituting an Investment, Swap Contracts
permitted by Section 7.02(a);

 

112

--------------------------------------------------------------------------------


 

(i)            to the extent constituting an Investment, Investments made
pursuant to the RoFo Agreement; provided that, with respect to each Investment
made pursuant to this Section 7.03(i):

 

(x)           the Loan Parties shall comply with the requirements of
Section 6.12, to the extent applicable;

 

(y)           (A) immediately before and immediately after giving pro forma
effect to any such Investment, no Default shall have occurred and be continuing
and (B) immediately after giving effect to such Investment, Borrower and its
Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such Investment had
been consummated as of the first day of the fiscal period covered thereby, and
the Borrower shall deliver to the Administrative Agent a certificate of its
chief executive officer, chief financial officer, treasurer or controller
demonstrating such compliance calculations in reasonable detail; and

 

(z)           the Borrower shall have delivered to the Administrative Agent and
each Lender, at least three Business Days prior to the date on which any such
Investment is to be consummated, a certificate of a Responsible Officer
certifying that all of the requirements set forth in this clause (i) have been
satisfied or will be satisfied on or prior to the consummation of such
Investment; and

 

(j)            so long as no Default has occurred and is continuing or would
result from such Investment, any other Investments made since the Closing Date
in an amount not to exceed the greater of (i) $40,000,000 and (ii) 2.00% of
Total Assets (which shall be measured as of the date such Investment is made and
shall take into account any Investment previously or concurrently made pursuant
to this clause (j) and then held as of such date) in the aggregate.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Unencumbered Company Group Party may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any Company Group Party; provided that when any wholly-owned
Company Group Party is merging with another Company Group Party, such
wholly-owned Company Group Party shall be the continuing or surviving Person;

 

(b)           (x) any Company Group Party that is a Loan Party may dispose of
all or substantially all of its assets (including any Disposition that is in the
nature of a liquidation) to (i) another Company Group Party that is a Loan Party
or (ii) to the Borrower and (y) any Company Group Party that is not a Loan Party
may dispose of all or substantially all of its assets (including any Disposition
that it is the nature of a liquidation) to any Company Group Party that is
wholly-owned, directly or indirectly, by the Borrower; and

 

113

--------------------------------------------------------------------------------


 

(c)           in connection with any acquisition permitted under Section 7.03,
any Company Group Party may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that the
Person surviving such merger shall be a wholly-owned Company Group Party.

 

7.05        Dispositions.  Make any Disposition or, in the case of any Company
Group Party, issue, sell or otherwise transfer or dispose of any of its Equity
Interests, except:

 

(a)           Dispositions of obsolete, damaged, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)           Dispositions of property, or issuances of its Equity Interests, by
any Company Group Party to the Borrower or to a Company Group Party that is
wholly-owned, directly or indirectly, by the Borrower;

 

(e)           Dispositions permitted by Sections 7.04 or 7.06;

 

(f)            Dispositions by the Borrower and the Company Group Parties not
otherwise permitted under this Section 7.05; provided that, (i) no Default has
occurred and is continuing at the time of and immediately after giving effect to
such Disposition and (ii) only if the relevant Disposition is in excess of
$10,000,000, after giving effect to such Disposition, the Borrower shall be in
pro forma compliance with all of the covenants set forth in Section 7.11 as if
such Disposition had occurred on the first day of the applicable Measurement
Period, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b);

 

(g)           Disposition of cash or Cash Equivalents;

 

(h)           licenses and sublicenses of IP Rights in the ordinary course of
business; and

 

(i)            lapse, abandonment, expiration or other Disposition of any IP
Rights that are immaterial or otherwise determined by Borrower or any Company
Group Party to be no longer economically practicable to maintain, worth the cost
of maintaining, or used or useful in any material respect, or the expiration of
IP Rights in accordance with their respective statutory terms,

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(i) shall be for fair market value.

 

114

--------------------------------------------------------------------------------


 

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except that:

 

(a)           each Company Group Party may make Restricted Payments to the
Borrower, or to any other Person that owns a direct Equity Interest in such
Company Group Party, ratably according to their respective holdings of the type
of Equity Interests in respect of which such Restricted Payment is being made;

 

(b)           the Borrower and each Company Group Party may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

 

(c)           the Borrower and each Company Group Party may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

 

(d)           the Borrower may declare and pay dividends in cash or Cash
Equivalents to Holdings not to exceed an amount necessary to permit Holdings and
Parent to pay (i) reasonable and customary corporate (including appropriate
allocations of shared costs and expenses of the corporate group of the Equity
Investor) and operating expenses (including reasonable out-of-pocket expenses
for legal, administrative and accounting services provided by third parties,
umbrella insurance costs, and compensation, benefits and other amounts payable
to officers and employees in connection with their employment in the ordinary
course of business) and (ii) so long as the Borrower is properly treated as a
disregarded entity and Holdings is properly treated as a partnership for U.S.
federal and applicable state and local income tax purposes, distributions to
Holdings which distributions shall be used by its equity holders to discharge
the relevant U.S. federal, state and local income tax liabilities of such equity
holders attributable to the Borrower; provided that the amount of any
distribution  pursuant to this clause (ii) shall not exceed the amount that the
Borrower would be required to pay in respect of the relevant U.S. federal, state
and local income taxes were it to pay such taxes as a stand alone corporate
taxpayer, taking into account any net operating loss carryovers and other tax
attributes arising from the Closing Date; provided, further, that any
distribution pursuant to this clause (ii) shall be used to discharge the
relevant tax liability of each such equity owner within 90 days of the
distribution;

 

(e)           the Borrower and each Company Group Party may issue common Equity
Interests to a Loan Party or, in the case of a Company Group Party, another
Company Group Party, in each case that is its direct parent;

 

(f)            so long as no Default has occurred and is continuing or would
result from such Restricted Payment, the Borrower may declare and pay dividends
in cash or Cash Equivalents to Holdings from Available Cash that is not being
used to support Other Permitted Guarantees as contemplated by clause (b) of the
definition thereof pursuant to Section 7.02(j)(iv) or 7.03(e); provided that
immediately after giving effect to such dividend payment or other distribution,
the Borrower shall be in pro forma compliance with all of the covenants set
forth in Section 7.11;

 

115

--------------------------------------------------------------------------------


 

(g)           the Borrower may declare and pay dividends in cash or Cash
Equivalents to Holdings not to exceed an amount necessary to permit Holdings and
Parent to pay franchise fees or similar taxes and fees required to maintain its
corporate existence;

 

(h)           any Restricted Payments made pursuant to the Exchange Agreement;

 

(i)            to the extent constituting a Restricted Payment, Restricted
Payments by the Borrower as required pursuant to the Management Services
Agreement to (i) pay monitoring, consulting, management, transaction, advisory,
termination or similar fees payable to the Equity Investor and indemnities,
reimbursements and reasonable and documented out-of-pocket fees and expenses of
the Equity Investor in connection therewith and (ii) reimburse the Equity
Investor for costs and expenses of Holdings and its Subsidiaries incurred in the
ordinary course of business, overhead costs and expenses and fees (including
administrative, legal, accounting, insurance, cash management, reporting and
compliance and/or similar expenses provided by third parties as well as trustee,
directors, managers and general partner fees) which are paid by the Equity
Investor on behalf of Holdings or its applicable Subsidiary; and

 

(j)            (i) the Borrower shall be permitted to make payments of principal
and interest under the Parent CSN Proceeds Loan so long as the proceeds thereof
are directly used to make corresponding payments of principal and interest under
the Convertible Senior Notes or (ii) the Borrower may declare and pay dividends
to Holdings so as to enable Holdings to satisfy demands made against Holdings
under the unsecured guarantee of Holdings of the Indebtedness represented by the
Convertible Senior Notes.

 

7.07        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Company Group Parties on the Closing Date or any business
substantially related or incidental thereto, or permit the Project Companies,
taken as a whole, to do the same.

 

7.08        Transactions with Affiliates.  Consummate any transaction of any
kind with any of its Affiliates, whether or not in the ordinary course of
business, other than:

 

(a)           on fair and reasonable terms substantially as favorable to the
Borrower or such Company Group Party as would be obtainable by the Borrower or
such Company Group Party at the time in a comparable arm’s length transaction
with a Person other than an Affiliate thereof;

 

(b)           a transaction between one or more Company Group Parties;

 

(c)           any employment agreement or director’s engagement agreement,
employee benefit plan, officer and director indemnification agreement or any
similar arrangement entered into by the Borrower or any Company Group Party and
approved by a Responsible Officer of the Borrower in good faith;

 

(d)           any issuance of Equity Interests (other than Disqualified Equity
Interests) of the Borrower or any Company Group Party;

 

(e)           Restricted Payments that do not violate the provisions of
Section 7.06;

 

116

--------------------------------------------------------------------------------


 

(f)            payments or advances to employees or consultants that are
incurred in the ordinary course of business or that are approved by a
Responsible Officer of the Borrower in good faith;

 

(g)           the existence of, or the performance by the Borrower or any
Company Group Party of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of the Company Group
Parties of its obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this Section 7.08(g) to the extent that the terms of
any such amendment or new agreement are not otherwise more disadvantageous to
the Lenders in any material respect than those such agreements to which the
Borrower or the Company Group Parties, as applicable, are party as of Closing
Date;

 

(h)           transactions required pursuant to the RoFo Agreement and the
Exchange Agreement;

 

(i)            licenses and sublicenses of IP Rights in the ordinary course of
business;

 

(j)            transactions pursuant to the Management Services Agreement; or

 

(k)           the incurrence by the Borrower of the Parent CSN Proceeds Loan on
the terms in effect on the First Amendment Effective Date and disclosed to the
Administrative Agent and without giving effect to any amendments, restatements,
supplements or other modifications thereof occurring after the First Amendment
Effective Date that would be materially adverse to the interests of the Lenders
or the Administrative Agent in their respective capacities as such.

 

7.09        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Company Group Party to make Restricted
Payments to the Borrower or to otherwise transfer property to or invest in the
Borrower, except for any agreement in effect on the date hereof and set forth on
Schedule 7.09 or (ii) of any Loan Party (other than NRG South Trent Holdings LLC
(to the extent such restrictions exist in agreements in respect of Indebtedness
thereof in effect as of the Closing Date)) to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations; provided,
however, that this clause (ii) shall not prohibit any negative pledge incurred
or provided in connection with Indebtedness permitted under
Section 7.02(j) (solely to the extent any such negative pledge relates to Equity
Interests subject to a Lien permitted by Section 7.01(i)) or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person (other than in respect of Indebtedness
permitted under Section 7.02(p)).

 

7.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the

 

117

--------------------------------------------------------------------------------


 

purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.11        Financial Covenants.

 

(a)           Borrower Leverage Ratio.  Commencing with the fiscal quarter
ending June 30, 2014 and as of the last day of each fiscal quarter thereafter,
permit the Borrower Leverage Ratio for the most recently completed Measurement
Period to be greater than (i) on any date of determination other than during an
Acquisition Period, 5.50: 1.00 and (ii) on any date of determination during an
Acquisition Period, 6.00:1.00; and

 

(b)           Borrower Interest Coverage Ratio.  Commencing with the fiscal
quarter ending June 30, 2014 and as of the last day of each fiscal quarter
thereafter, permit the Borrower Interest Coverage Ratio for the most recently
completed Measurement Period to be less than 1.75:1.00.

 

7.12        Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary of the Borrower or any Company Group Party, joint venture partner or
other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer or otherwise) of Sanctions.

 

7.13        Amendments of Organization Documents.  Amend any of the Organization
Documents of any such Person, other than amendments that do not, taken as a
whole, materially adversely affect the interests of any Agent, any Lender or any
Secured Party in their capacity as such.

 

7.14        Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

 

7.15        Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
unsecured Indebtedness, junior Lien Indebtedness or any Indebtedness which is
contractually subordinated to the Obligations, except (a) regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of, and only to the extent required by, and subject to any
subordination provisions contained in, the indenture or other agreement pursuant
to which such Indebtedness was issued or incurred or any subordination agreement
(including any subordination agreement entered into pursuant to Section 7.02(n))
in respect of such Indebtedness (provided that such regularly scheduled payments
of principal shall not exceed 1.00% per annum of the aggregate principal amount
of such Indebtedness), (b) prepayments and repayments of such Indebtedness made
from cash of the Borrower that at such time would be permitted to be distributed
to Holdings pursuant to Section 7.06(f), (c) prepayments and repayments of such
Indebtedness made with the proceeds of Permitted Refinancing Indebtedness in
respect thereof and (d) other prepayments, repayments,

 

118

--------------------------------------------------------------------------------


 

redemptions or similar transactions in an amount not to exceed the greater of
(i) $20,000,000 and (ii) 1.00% of Total Assets (which shall be measured as of
the date such transaction is consummated and shall take into account any
transaction previously or concurrently consummated pursuant to this clause (d)).

 

7.16        Amendment, Etc. of Indebtedness.  Amend, modify or change in any
manner any term or condition of any Indebtedness set forth in Schedule 7.02(d),
except for any refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(d), in a manner materially adverse to the interests of the Agents,
any Lender or any Secured Party in their capacity as such, taken as a whole.

 

7.17        Holding Company.  In the case of Holdings, engage in any business,
activity or transaction or own any interest (fee, leasehold or otherwise) in any
real property, or incur, assume, or suffer to exist any Indebtedness other than
(a) the ownership of all outstanding Equity Interests in the Borrower,
(b) maintaining its corporate existence, (c) participating in tax, accounting
and other administrative activities as the parent of a consolidated group of
companies, including the Borrower, (d) making Restricted Payments of amounts
received by it pursuant to Section 7.06, and making Investments in the Borrower,
(e) in respect of the execution and delivery of the Loan Documents to which it
is a party and the performance of its obligations thereunder, (f) the execution
and delivery of the Exchange Agreement and the performance of its obligations
thereunder, (g) incurring Indebtedness consisting of an unsecured guarantee of
the Indebtedness represented by the Convertible Senior Notes, (h) providing
Permitted Guarantees, and (i) activities incidental to the businesses or
activities described in clauses (a) through (h) of this Section.

 

7.18        Swap Contracts.  Enter into any Swap Contract other than as
permitted by Section 7.02(a).

 

7.19        Sales and Lease-Backs.  Become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which the
Borrower or such Company Group Party has sold or transferred or is to sell or to
transfer to any other Person.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation consisting of reimbursement of draws under a Letter
of Credit, or (ii) pay within five (5) Business Days after the same becomes due
any interest on any Loan or on any L/C Obligation or any fee due hereunder, or
(iii) pay within five (5) Business Days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.03(a), 6.05(a),
6.11, 6.12, or Article VII; or

 

119

--------------------------------------------------------------------------------


 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 45 days after written notice by the Administrative Agent
or any Lender to the Borrower; or

 

(d)           Representations and Warranties.  Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)           Cross-Default.

 

(i)            Any Loan Party, Company Group Party or Material Project Company
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), after giving effect to any
grace, waiver and any cure periods, in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) (x) in
the case of any Loan Party or Company Group Party, having an aggregate principal
amount then outstanding (excluding, for the avoidance of doubt, any undrawn
commitments)  of more than the Threshold Amount and (y) in the case of (1) any
Project Company that, individually or together with any other Project Company
that is in default under any of its Indebtedness or Guarantees or that is then
the subject of an event described in Section 8.01(f) or (g), made Restricted
Payments, directly or indirectly through Company Group Parties or otherwise, to
the Borrower in an amount equal to or greater than 20% of the Distributed Cash
during the most recently completed Measurement Period (any such Project Company,
a “Material Project Company”) or (2) any Company Group Party that is not a Loan
Party, the terms of which Indebtedness or Guarantee prohibit such Person from
making Restricted Payments as a result thereof, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which event of
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its Stated Maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or

 

(ii)           there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party, Company Group Party or Material
Project Company is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party, Company Group Party or Material Project Company is an Affected Party
(as so defined) and, in either event, (x) in the case of any Loan Party, the
Swap Termination Value (after

 

120

--------------------------------------------------------------------------------


 

giving effect to any netting arrangements) owed by such Loan Party as a result
thereof is greater than the Threshold Amount and (y) in the case of any Company
Group Party that is not a Loan Party or Material Project Company, the terms of
such Swap Contract prohibit such Person from making Restricted Payments as a
result thereof; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or Company Group
Party or any Material Project Company institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i)  Any Loan Party or
Company Group Party or any Material Project Company becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 45 days after its issue or
levy; or

 

(h)           Judgments.  There is entered against any Loan Party or Company
Group Party (i) one or more final judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party
insurance, which has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 20 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA. If a Material Adverse Effect would result as a result
thereof:  (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan, or (ii) the Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan; or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder, or the satisfaction in full
of all the Obligations (other than Contingent Obligations as to which no claim
has been made), ceases to be in full force and effect; or any Loan Party or any
Affiliate thereof that is the Equity Investor or a Subsidiary of the Equity
Investor contests in any manner the validity or enforceability of any material
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or

 

121

--------------------------------------------------------------------------------


 

obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms hereof or thereof) cease to create a valid and perfected
(subject to Section 4.7(b) of the Security Agreement in the case of IP Rights)
first priority Lien (subject to Permitted Prior Liens) on the Collateral
purported to be covered thereby; or

 

(m)          Certain Amendments.  Any addition, amendment or other modification
of any agreement or provision governing or related to the ability of any Project
Company or Company Group Party to make Restricted Payments, directly or
indirectly, to the Borrower shall become effective if such provisions as added,
amended or modified, taken as a whole, are materially more restrictive than such
provisions as in effect on the Closing Date; provided that, notwithstanding the
foregoing, no Event of Default pursuant to this clause (m) shall occur if
immediately after giving effect to any such addition, amendment or other
modification, the Borrower shall be in pro forma compliance with the covenants
set forth in Section 7.11 for the most recently completed Measurement Period,
such compliance to be calculated as if any Restricted Payments from such Company
Group Party or Project Company, as applicable, to the Borrower had not been, and
shall not be permitted by the terms of such provisions to be, made.

 

Notwithstanding anything to the contrary contained in this Article VIII, in the
event that the Borrower fails to comply with the requirements of Section 7.11,
until the expiration of the tenth day subsequent to the date the certificate
calculating such compliance is required to be delivered pursuant to
Section 6.02(a) (the period from such failure to comply to such tenth day, the
“Cure Period”), the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
the Borrower (collectively, the “Cure Right”), and upon the receipt by the
Borrower of such cash (the “Cure Amount”) pursuant to the exercise by the
Borrower of such Cure Right compliance with the covenants set forth in
Section 7.11 shall be recalculated giving effect to the following pro forma
adjustments:

 

(a)           Borrower Cash Flow shall be increased, solely for the purpose of
measuring compliance with Section 7.11 and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

 

(b)           if, after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of Section 7.11, the
Borrower shall be deemed to have satisfied the requirements of Section 7.11 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of Section 7.11 that had occurred shall be deemed cured for the purposes
of this Agreement.

 

Notwithstanding anything herein to the contrary, (a) in each two-fiscal-quarter
period there shall be at least one fiscal quarter in which the Cure Right is not
exercised, (b) in each eight-fiscal-quarter period, there shall be a period of
at least four consecutive fiscal quarters

 

122

--------------------------------------------------------------------------------


 

during which the Cure Right is not exercised, (c) the Cure Amount shall be no
greater than the amount required for purposes of complying with Section 7.11 as
of the relevant date of determination and (d) no more than five (5) Cure Rights
may be exercised  in the aggregate.

 

8.02        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders (or, in the case of clause 8.02(a) and
(c) below, (x) the Required Revolving Credit Lenders with respect to Revolving
Credit Commitments and (y) each L/C Issuer, with respect to the obligations of
such L/C Issuer to make L/C Credit Extensions and the requirement to Cash
Collateralize L/C Obligations in respect of Letters of Credit issued by it),
take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to 103% of the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents or at law or in equity;

 

provided, however, that upon the occurrence of an Event of Default set forth in
Section 8.01(f) with respect to any Loan Party under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender or L/C Issuer.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 or any other Loan Document (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

123

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize at 103% of the Outstanding Amount thereof that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above and any other
Cash Collateral provided in respect of L/C Obligations in accordance with the
terms of this Agreement shall be applied to satisfy drawings under such Letters
of Credit and other Obligations owing to the applicable L/C Issuer in respect of
Letters of Credit issued by it as they occur.  If any amount remains on deposit
as Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of  Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  (a)  Each of the Lenders and each L/C
Issuer hereby irrevocably appoints RBC to act on its behalf as the
Administrative Agent hereunder and under

 

124

--------------------------------------------------------------------------------


 

the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and each of the
L/C Issuers hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent,” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents as if set
forth in full herein with respect thereto.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;

 

125

--------------------------------------------------------------------------------


 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct;

 

(e)                                  shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer; and

 

(f)                                   shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative

 

126

--------------------------------------------------------------------------------


 

Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a financial institution with an
office in the United States, or an Affiliate of any such financial institution
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by RBC as Administrative Agent pursuant to this Section shall
also constitute its resignation as an L/C Issuer.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

127

--------------------------------------------------------------------------------


 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Arrangers listed on the cover page hereof
or elsewhere herein shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.08 and
11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the

 

128

--------------------------------------------------------------------------------


 

claim of any Lender or any L/C Issuer or in any such proceeding.  The
Administrative Agent (upon the instruction of the Required Lenders) is
authorized to credit bid any Obligation held by any Lender or any L/C Issuer on
a pro rata basis in a proceeding under any Debtor Relief Law without the prior
consent of such Lender or such L/C Issuer, as applicable.

 

9.10                        Collateral Matters.  Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and each of the L/C Issuers irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
the Discharge of the Secured Obligations, (ii) that is sold or as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 11.01.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property as set forth
herein or in the Collateral Documents.  In each case as specified in this
Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, in each case in accordance with the terms
of the Loan Documents and this Section 9.10.

 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

9.12                        Effectiveness of Resignation of Administrative
Agent.  All parties hereto acknowledge and agree that Bank of America has
resigned as Administrative Agent under the Existing Credit Agreement and each of
the other Loan Documents, effective as of the Closing Date, and the parties
hereto acknowledge, accept and approve such resignation (it being understood
that Article IX and Section 11.04 and any other provisions of the Existing
Credit Agreement or any other Loan Document regarding payment of costs and
expenses and indemnification of the Administrative Agent (as defined therein),
together with any provision of any Loan Document that shall accrue to the
benefit of any retiring or resigning Agent (as defined in the Existing Credit
Agreement), shall continue in effect for the benefit of Bank of America in
respect of any actions taken or omitted to be taken by it as Administrative
Agent (as defined in the Existing Credit Agreement) under the Loan Documents (as
defined in the Existing Credit

 

129

--------------------------------------------------------------------------------


 

Agreement) on or prior to the date hereof or hereafter taken pursuant to the
terms of this Agreement (collectively, the “Retained Rights”)).

 

By virtue of the resignation of Bank of America as Administrative Agent and the
appointment of RBC as Administrative Agent, all parties hereto acknowledge that
RBC has succeeded (by way of assignment) to the rights and interests (other than
the Retained Rights) of the Administrative Agent under all Loan Documents
(collectively, the “Agency Rights”), including with respect to all of the
Administrative Agent’s rights and interests as the secured party, on behalf of
the Secured Parties, with respect to the Collateral pledged to it pursuant to
Section 2 of the Security Agreement and any other provision of the Security
Agreement or any other Loan Document and as the holder of any Lien therein and
all rights under any agreements perfecting any such security interest.  For the
avoidance of doubt (and as a supplement to and in no way in limitation of the
foregoing paragraphs), effective as of the date hereof, Bank of America, in its
capacity as Administrative Agent, hereby absolutely and unconditionally grants,
assigns, transfers, conveys and delivers to RBC all of Bank of America’s rights,
title, interest, duties and obligations in all of the Agency Rights (the “Agency
Assignment”) (it being understood that Bank of America shall continue to enjoy
the Retained Rights), and each of the Loan Parties hereby consents to such
Agency Assignment.  This assignment is made without recourse, representations or
warranties of any kind or nature.  RBC hereby absolutely and unconditionally
accepts the foregoing assignment, assumes all of Bank of America’s rights,
duties and obligations as stated above pursuant to this Agreement and the other
Loan Documents and agrees to perform and to be bound by all of the terms,
covenants and conditions of such rights, title, interest, duties and obligations
which arise from and after the date hereof.  Notwithstanding anything herein to
the contrary, all of such assigned Liens shall in all respects be continuing and
in effect and are hereby reaffirmed.  Without limiting the generality of the
foregoing, any reference to Bank of America in any publicly filed document, to
the extent such filing relates to the Liens in the Collateral assigned hereby
and until such filing is modified to reflect the interests of RBC, shall, with
respect to such Liens, constitute a reference to Bank of America as collateral
representative of RBC (provided, that the parties hereto agree that Bank of
America’s role as such collateral representative shall impose no duties,
obligations or liabilities on Bank of America).

 

Bank of America, RBC and the Loan Parties agree to take any and all actions and
execute any and all instruments, agreements and other documents, including
acknowledgments or assignments, reasonably requested by RBC to evidence or
otherwise memorialize the Agency Assignment and the succession of RBC to the
Agency Rights.

 

Bank of America agrees that, to further effectuate the purposes of this
Agreement, it shall, within a reasonable period of time following the Closing
Date, in each case at the Borrower’s expense: (i) deliver all Collateral (if
any) constituting cash, securities, investments, financial assets or any other
property, including, without limitation, all certificated debt and equity
securities, that is in the possession of Bank of America (collectively, the
“Possessory Collateral”), including without limitation the property set forth on
Schedule 9.12, to such locations as RBC shall have notified Bank of America
prior to the Closing Date; (ii) execute all documents necessary to substitute
RBC as additional insured and/or loss payee with respect to the insurance
policies set forth on the certificates of insurance attached hereto on Schedule
9.12; (iii) authorize (and it so hereby authorizes) RBC to file Uniform
Commercial Code assignments

 

130

--------------------------------------------------------------------------------


 

or amendments with respect to the Uniform Commercial Code financing statement
filings listed on Schedule 9.12 as RBC may in its reasonable judgment deem
necessary or appropriate to evidence RBC’s succession as Administrative Agent
under this Agreement and the other Loan Documents (it being understood and
agreed that no other amendments to Uniform Commercial Code financing statements
are authorized hereby, and no amendment to change the secured party in such
financing statements is authorized prior to the Closing Date); (iv) execute
notices of assignments with respect to all control agreements listed on Schedule
9.12; and (v) execute any additional documents reasonably requested in writing
by RBC.  Each of the Borrower, on behalf of itself and the other Loan Parties,
and Bank of America authorizes the Borrower, the other Loan Parties and/or RBC
(and/or their respective counsel) to prepare and file at any time on or after
the Closing Date such Uniform Commercial Code assignments or amendments with
respect to the Uniform Commercial Code financing statements in the offices and
jurisdictions that RBC may in its reasonable judgment deem necessary or
appropriate to effectuate the Agency Assignment.  To the extent that for any
reason, with respect to any security interest, lien or other encumbrance, the
foregoing cannot be accomplished as of the Closing Date, Bank of America hereby
agrees to act as an agent of RBC, solely for purposes of maintaining the
continued perfection with respect to the relevant security interest, lien or
other encumbrance until the first to occur of the consummation of RBC’s
succession to Bank of America’s rights in its capacity as the Administrative
Agent with respect to such security interest, lien or other encumbrance and the
90th day after the Closing Date (provided that the parties hereto agree that
Bank of America’s role as such sub-agent shall impose no duties, obligations or
liabilities on Bank of America).  The parties hereto irrevocably direct Bank of
America to turn over to RBC all such Possessory Collateral.  Solely to effect
the foregoing, Bank of America hereby agrees to act as a gratuitous
non-fiduciary agent of RBC until the first to occur of such delivery and the
90th day after the Closing Date.

 

ARTICLE X
CONTINUING GUARANTY

 

10.01                 Guarantee of Secured Obligations.  Each of the Guarantors
hereby, jointly and severally, absolutely, unconditionally and irrevocably,
guarantees, as primary obligor and not merely as surety, to the Administrative
Agent, for the benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by each other Guarantor and the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations.  Each
Guarantor shall be liable under its guarantee set forth in this Section 10.01,
without any limitation as to amount, for all present and future Secured
Obligations, including specifically all future increases in the outstanding
amount of the Loans or other Secured Obligations and other future increases in
the Secured Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents, the Secured Cash Management
Agreements or the Secured Hedge Agreements on the Closing Date.  Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all Secured Obligations (including, without limitation, interest,
fees, costs and expenses) that would be owed by any other obligor on the Secured
Obligations but for the fact that they are unenforceable or not allowable due to
the existence of a proceeding under any Debtor Relief Law involving such other
obligor because it is the intention of the Guarantors and the Secured Parties
that the Secured Obligations which are guaranteed by

 

131

--------------------------------------------------------------------------------


 

the Guarantors pursuant hereto should be determined without regard to any
rule of law or order which may relieve the Borrower or any Guarantor of any
portion of such Secured Obligations.

 

10.02                 Limitation on Obligations Guaranteed.  (a) Notwithstanding
any other provision hereof, the right of recovery against each Guarantor under
this Article X shall not exceed $1.00 less than the lowest amount which would
render such Guarantor’s obligations under this Article X void or voidable under
applicable law, including, without limitation, the Uniform Fraudulent Conveyance
Act, Uniform Fraudulent Transfer Act or any similar foreign, federal or state
law to the extent applicable to the guaranty set forth herein and the
obligations of each Guarantor hereunder.  To effectuate the foregoing, the
Administrative Agent and the Guarantors hereby irrevocably agree that the
Secured Obligations of each Guarantor in respect of the guarantee set forth in
this Article X at any time shall be limited to the maximum amount as will result
in the Secured Obligations of such Guarantor with respect thereto hereof not
constituting a fraudulent transfer or conveyance after giving full effect to the
liability under such guarantee set forth in this Article X and its related
contribution rights but before taking into account any liabilities under any
other guarantee by such Guarantor.  For purposes of the foregoing, all
guarantees of such Guarantor other than the guarantee under this Article X will
be deemed to be enforceable and payable after the guaranty under this
Article X.  To the fullest extent permitted by applicable law, this
Section 10.02(a) shall be for the benefit solely of creditors and
representatives of creditors of each Guarantor and not for the benefit of such
Guarantor or the holders of any Equity Interest in such Guarantor.

 

(b)                                 Each Guarantor agrees that Secured
Obligations may at any time and from time to time be incurred or permitted in an
amount exceeding the maximum liability of such Guarantor under
Section 10.02(a) without impairing the guarantee contained in this Article X or
affecting the rights and remedies of any Secured Party hereunder.

 

10.03                 Nature of Guarantee; Continuing Guarantee; Waivers of
Defenses Etc.

 

(a)                                 Each Guarantor understands and agrees that
the guarantee contained in this Article X shall be construed as a continuing
guarantee of payment and performance and not merely of collectability.  Each
Guarantor waives diligence, presentment, protest, marshaling, demand for
payment, notice of dishonor, notice of default and notice of nonpayment to or
upon the Borrower or any of the other Guarantors with respect to the Secured
Obligations.  Without limiting the generality of the foregoing, this Guaranty
and the obligations of each Guarantor hereunder shall be valid and enforceable
and shall not be subject to any reduction, limitation, impairment, set-off,
defense, counterclaim, discharge or termination for any reason (other than a
Discharge of the Secured Obligations).

 

(b)                                 Each Guarantor agrees that the Secured
Obligations of each Guarantor hereunder are independent of the Secured
Obligations of each other Guarantor and of any other guarantee of the Secured
Obligations and when making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or other
guarantee for the Secured Obligations or any right of offset with respect
thereto, and any failure by any Secured Party to make any such demand, to

 

132

--------------------------------------------------------------------------------


 

pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

(c)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
any Secured Party from the Borrower, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment, remain liable for the Secured Obligations
until the Discharge of the Secured Obligations.

 

(d)                                 Without limiting the generality of the
foregoing, each Guarantor agrees that its obligations under and in respect of
the guarantee contained in this Article X and any security interest securing the
Secured Obligations shall not be affected by, and shall remain in full force and
effect without regard to, and hereby waives all rights, claims or defenses that
it might otherwise have (now or in the future) with respect to each of the
following (whether or not such Guarantor has knowledge thereof):

 

(i)                                     the validity or enforceability of this
Agreement or any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, any of the Secured Obligations or any guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party;

 

(ii)                                  any renewal, extension or acceleration of,
or any increase in the amount of the Secured Obligations, or any amendment,
supplement, modification or waiver of, or any consent to departure from, the
Loan Documents or any Secured Hedge Agreement or Secured Cash Management
Agreement;

 

(iii)                               any failure or omission to assert or enforce
or agreement or election not to assert or enforce, delay in enforcement, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under any Loan Document, any Secured Hedge Agreement or any
Secured Cash Management Agreement, at law, in equity or otherwise) with respect
to the Secured Obligations or any agreement relating thereto, or with respect to
any other guaranty of or security for the payment of the Secured Obligations;

 

(iv)                              any change, reorganization or termination of
the corporate structure or existence of the Borrower or any Guarantor or any of
their Subsidiaries and any corresponding restructuring of the Secured
Obligations;

 

133

--------------------------------------------------------------------------------


 

(v)                                 any settlement, compromise, release, or
discharge of, or acceptance or refusal of any offer of payment or performance
with respect to, or any substitution for, the Secured Obligations, or any
subordination of the Secured Obligations to any other obligations;

 

(vi)                              the validity, perfection, non-perfection or
lapse in perfection, priority or avoidance of any security interest or lien, the
release of any or all collateral securing, or purporting to secure, the Secured
Obligations or any other impairment of such collateral;

 

(vii)                           any exercise of remedies with respect to any
security for the Secured Obligations (including, without limitation, any
collateral, including the Collateral, securing or purporting to secure any of
the Secured Obligations) at such time and in such order and in such manner as
the Administrative Agent and the Secured Parties may decide and whether or not
every aspect thereof is commercially reasonable and whether or not such action
constitutes an election of remedies and even if such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
that any Guarantor would otherwise have, and without limiting the generality of
the foregoing or any other provisions hereof, each Guarantor hereby expressly
waives any and all benefits which might otherwise be available to such Guarantor
under applicable law; and

 

(viii)                        any other circumstance whatsoever which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Secured Obligations or which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower or any
Guarantor for the Secured Obligations, or of such Guarantor under the guarantee
contained in this Article X or of any security interest granted by any
Guarantor, whether in a proceeding under any Debtor Relief Law or in any other
instance.

 

(e)                                  In addition each Guarantor further waives
any and all other defenses, set-offs or counterclaims (other than a defense of
payment or performance in full hereunder) which may at any time be available to
or be asserted by it, the Borrower, or any other Guarantor or Person against any
Secured Party, including, without limitation, failure of consideration, breach
of warranty, statute of frauds, statute of limitations, accord and satisfaction
and usury, other than payment in full in cash of all Secured Obligations and a
termination of all Commitments.

 

10.04                 Rights of Reimbursement, Contribution and Subrogation.

 

In case any payment is made on account of the Secured Obligations by any
Guarantor or is received or collected on account of the Secured Obligations from
any Guarantor or its property:

 

(a)                                 If such payment is made by a Guarantor or
the Borrower or from its property in respect of the Secured Obligations of
another Guarantor, such Guarantor shall be entitled, subject to and upon (but
not before) the Discharge of the Secured Obligations, (A) to

 

134

--------------------------------------------------------------------------------


 

demand and enforce reimbursement for the full amount of such payment from such
other Guarantor and (B) to demand and enforce contribution in respect of such
payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment.  For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors (other
than the Guarantor whose primary obligations were so guaranteed by the other
Guarantors) based on the relative value of their assets and any other equitable
considerations deemed appropriate by the court.  For purposes of the foregoing,
all guarantees of such Guarantor other than the guarantee under Article X hereof
will be deemed to be enforceable and payable after the guaranty under Article X
hereof.

 

(b)                                 Any right of subrogation of any Guarantor or
the Borrower shall be enforceable solely after the Discharge of the Secured
Obligations and solely against the Guarantors or the Borrower, and not against
the Secured Parties, and neither the Administrative Agent nor any other Secured
Party shall have any duty whatsoever to warrant, ensure or protect any such
right of subrogation or to obtain, perfect, maintain, hold, enforce or retain
any collateral securing or purporting to secure any of the Secured Obligations
for any purpose related to any such right of subrogation.  If subrogation is
demanded by any Guarantor, then, after the Discharge of the Secured Obligations,
the Administrative Agent shall deliver to the Guarantors making such demand, or
to a representative of such Guarantors or of the Guarantors generally, an
instrument satisfactory to the Administrative Agent transferring, on a quitclaim
basis without any recourse, representation, warranty or any other obligation
whatsoever, whatever security interest the Administrative Agent then may hold in
whatever collateral securing or purporting to secure any of the Secured
Obligations that may then exist that was not previously released or disposed of
or acquired by the Administrative Agent.

 

(c)                                  All rights and claims arising under this
Section 10.04 or based upon or relating to any other right of reimbursement,
indemnification, contribution or subrogation that may at any time arise or exist
in favor of any Guarantor or the Borrower as to any payment on account of either
(x) the Secured Obligations or (y) any other obligation that is secured by any
collateral that also secures or purports to secure any of the Secured
Obligations, in each case made by it or received or collected from its property,
shall be fully subordinated to the Secured Obligations in all respects prior to
the Discharge of the Secured Obligations.  Until the Discharge of the Secured
Obligations, no Guarantor may demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim.  If any such payment or
distribution is made or becomes available to any Guarantor in any bankruptcy
case, receivership, or insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Secured Obligations.  If any such payment or distribution is
received by any Guarantor, it shall be held by such Guarantor in trust, as
trustee of an express trust for the benefit of the Secured Parties, and shall
forthwith be transferred and delivered by such Guarantor to the Administrative
Agent, in the exact form received and, if necessary, duly endorsed.

 

135

--------------------------------------------------------------------------------


 

(d)                                 The obligations of the Guarantors under this
Agreement and the other Loan Documents, including their liability for the
Secured Obligations and the enforceability of the security interests granted
thereby, are not contingent upon the validity, legality, enforceability,
collectability or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 10.04 or otherwise.  The invalidity,
insufficiency, unenforceability or uncollectability of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property.  The Secured Parties make no representations or
warranties in respect of any such right and shall have no duty to assure,
protect, enforce or ensure any such right or otherwise relating to any such
right.

 

10.05                 Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the Administrative
Agent’s Office.

 

10.06                 Subordination of Other Obligations.  Any Indebtedness of
the Borrower or any Guarantor now or hereafter held by any other Guarantor (the
“Obligee Guarantor”), whether as original creditor, assignee, or by way of
subrogation, restitution or otherwise, is hereby subordinated in right of
payment to the Secured Obligations, and any such Indebtedness collected or
received by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Administrative Agent on behalf of the
Secured Parties and shall forthwith be paid over to the Administrative Agent for
the benefit of the Secured Parties to be credited and applied against the
Secured Obligations but without affecting, impairing or limiting in any manner
the liability of the Obligee Guarantor under any other provision hereof.

 

10.07                 Financial Condition of Borrower and Guarantors.  Any
Credit Extension may be made to the Borrower or continued from time to time, and
any Secured Hedge Agreements and Secured Cash Management Agreements may be
entered into from time to time, in each case, without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower or
any Guarantor at the time of any such grant or continuation or at the time such
Secured Hedge Agreement or Secured Cash Management Agreement is entered into, as
the case may be.  No Secured Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower or any other Guarantor.  Each Guarantor has
adequate means to obtain information from the Borrower and each Guarantor on a
continuing basis concerning the financial condition of the Borrower and each
other Guarantor and its ability to perform its obligations under the Loan
Documents, Secured Cash Management Agreements and Secured Hedge Agreements, and
each Guarantor assumes responsibility for being and keeping informed of the
financial condition of Borrower and each other Guarantor and of all
circumstances bearing upon the risk of nonpayment of the Secured Obligations. 
Each Guarantor hereby waives and relinquishes any duty on the part of any
Secured Party to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrower or any other Guarantor now known or
hereafter known by any Secured Party.

 

10.08                 Bankruptcy, Etc.  The obligations of the Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or

 

136

--------------------------------------------------------------------------------


 

proceeding under any Debtor Relief Law, voluntary or involuntary, involving the
Borrower or any Guarantor or by any defense which the Borrower or any Guarantor
may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.  To the fullest extent
permitted by law, the Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Administrative Agent, or allow the claim of the Administrative
Agent in respect of, any interest, fees, costs, expenses or other Secured
Obligations accruing or arising after the date on which such case or proceeding
is commenced.

 

10.09                 Duration of Guaranty.  The guarantee contained in this
Article X shall remain in full force and effect until the Discharge of the
Secured Obligations.

 

10.10                 Reinstatement.  If at any time payment of any of the
Secured Obligations or any portion thereof is rescinded, disgorged or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, or if any
Secured Party repays, restores, or returns, in whole or in part, any payment or
property previously paid or transferred to the Secured Party in full or partial
satisfaction of any Secured Obligation, because the payment or transfer or the
incurrence of the obligation is so satisfied, or is declared to be void,
voidable, or otherwise recoverable under any state or federal law (collectively
a “Voidable Transfer”), or because such Secured Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer and as to all reasonable costs, expenses and attorney’s fees
of the Secured Party related thereto, the liability of each Guarantor hereunder
will automatically and immediately be revived, reinstated, and restored and will
exist as though the Voidable Transfer had never been made.

 

10.11                 Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.11, or otherwise under this Guaranty, as it relates to such Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a Discharge of the Secured Obligations.  Each Qualified ECP Guarantor
intends that this Section 10.11 constitute, and this Section 10.11 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

ARTICLE XI
MISCELLANEOUS

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document (other than the Fee Letter), and no
consent to any departure by any

 

137

--------------------------------------------------------------------------------


 

Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.02, or, solely in the case of the initial Credit Extension,
Section 4.01, without the written consent of each Lender party hereto at the
time of such Credit Extension;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  extend the stated expiration date of any
Letter of Credit beyond the Letter of Credit Expiration Date without the written
consent of each Lender that would be directly affected thereby and the L/C
Issuer of such Letter of Credit;

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments or
payments of increased costs or indemnities) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender directly entitled to
such payment;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iii) of the second proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly entitled to such amount; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees, or any other Obligations, at the Default Rate;

 

(f)                                   change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (ii) Section 2.16 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Revolving Credit Lender directly adversely affected thereby or
(iii) Section 2.12 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of (x) if such Facility is an
Incremental Facility comprised of Incremental Term Loan Commitments, the
Required Incremental Term Loan Lenders of such Series and (y) if such Facility
is the Revolving Credit Facility, the Required Revolving Credit Lenders;

 

(g)                                  (i) change any provision of this
Section 11.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, or the last sentence of Section 9.09 or clause (x) of the
first sentence of Section 11.06(a) without the written consent of each Lender,
(ii) change the definition of “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Revolving Credit Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without

 

138

--------------------------------------------------------------------------------


 

the written consent of each Revolving Credit Lender or (iii) change the
definition of “Required Incremental Term Loan Lenders” or any other provision
hereof specifying the number or percentage of Incremental Term Loan Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Incremental Term Loan Lender;

 

(h)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions without the
written consent of each Lender; or

 

(i)                                     release all or substantially all of the
value of the Guaranty without the written consent of each Lender;

 

and provided, further, that (i) no amendment (including any amendment of this
clause of Section 11.01), waiver or consent shall, unless in writing and signed
by the applicable L/C Issuer in addition to the Lenders required above, affect
the rights or duties of such L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter and the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and each such Defaulting Lender shall be deemed to
have approved or disapproved of any such amendment, waiver or consent hereunder
in the same proportion as the non-Defaulting Lenders), except that (a) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (b) no amendment, waiver or consent hereunder shall reduce the
principal of, or the rate of interest specified herein on, any Loan or L/C
Borrowing payable hereunder or under any other Loan Document without the written
consent of such Lender directly entitled to such amount and (c) no amendment,
waiver or consent hereunder shall postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments or
payments of increased costs or indemnities) of principal or interest due to the
Lenders (or any of them) hereunder or under such other Loan Document without the
written consent of such Lender directly entitled to such payment.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each directly and adversely affected Lender, or of each Lender
directly entitled to a payment amount, or each affected Lender, and that has
been approved by the Required Lenders, or any Lender rejects an Extension Offer
in accordance with Section 2.15 (a “Non-Extending Lender”), the Borrower may
replace such non-consenting Lender or Non-Extending Lender in accordance with
Section 11.13; provided that in the case of any non-consenting Lender such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph) and
in the case of any Non-Extending Lender, the replacement lender shall accept the
Extension Offer.

 

139

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document (including this Section 11.01), the consent of the Required Lenders
shall not be required to make any changes necessary to be made in connection
with any increase in the Commitments hereunder in accordance with Section 2.13
or any Extension pursuant to Section 2.15.

 

11.02                 Notices; Effectiveness; Electronic Communications. 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Loan Parties, the
Administrative Agent or any L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                                  if to any Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to (x) notices
to any Lender or any L/C Issuer pursuant to Article II if such Lender or such
L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication or
(y) the issuance of any Letter of Credit by Goldman Sachs Bank USA.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or

 

140

--------------------------------------------------------------------------------


 

intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the Loan
Parties, the Administrative Agent and each L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and each L/C Issuer.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete

 

141

--------------------------------------------------------------------------------


 

or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, any L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law or in equity in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all the Lenders and the L/C Issuers; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.  (a) Costs and
Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Arrangers, the Administrative Agent and their respective
Affiliates (including the reasonable and documented or invoiced fees and
expenses of one counsel per relevant jurisdiction for the Arrangers and the
Administrative Agent and one local counsel per relevant jurisdiction (which may
include a single counsel acting in multiple jurisdictions) and one special
counsel, including special regulatory counsel, per relevant jurisdiction), in
connection with the Transactions and the contemplated use of proceeds thereof
and the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the

 

142

--------------------------------------------------------------------------------


 

provisions hereof or thereof (whether or not the Transactions or the other
transactions contemplated hereby or thereby shall be consummated) and any
ancillary documents in connection therewith, (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees and expenses of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents and the Transactions, including its rights under
this Section and (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  The Borrower acknowledges that the Administrative Agent or the
Arrangers may receive a benefit, including without limitation, a discount,
credit or other accommodation, from counsel based on the fees such counsel may
receive on account of their relationship with the Administrative Agent or the
Arrangers.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Arrangers, the Administrative Agent (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, joint or several, (including the fees
and expenses of one counsel and local and special counsel for the Indemnitees
(except to the extent that an Indemnitee shall have been advised by counsel that
there are actual conflicting interests or there exists the reasonable likelihood
of a conflicting interest between such Indemnitee and another Indemnitee)) (in
each case, other than with respect to those losses, claims, damages, liabilities
and related expenses set forth in Sections 3.02, 3.04, and 3.05, which shall be
governed by the relevant terms and conditions set forth therein) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder and the consummation of the Transactions and the other transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by Holdings or any
of its Subsidiaries, or any Environmental Liability related in any way to
Holdings or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, defense or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower or any other Loan Party or any Affiliate
thereof or any of the Borrower’s or such Loan Party’s or such Affiliate’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses, (w) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the

 

143

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct of such Indemnitee, (x) result from a
claim brought by one Indemnitee against another Indemnitee (other than claims
against any Agent or Arranger in its capacity as such) and not arising out of or
involving any act or omission of any Loan Party or any of their subsidiaries or
Affiliates or (y) result from a claim brought by the Borrower or any other Loan
Party against such Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  This
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as in accordance with clause (c) of the
definition thereof of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  To the extent that
the Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to any L/C Issuer or any
Related Party of any of the foregoing, each Revolving Credit Lender severally
agrees to pay to such L/C Issuer or such Related Party, as the case may be, such
Revolving Credit Lender’s Applicable Percentage (determined as in accordance
with clause (a) of the definition thereof of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any L/C Issuer in its capacity as such, or against any Related Party of
any of the foregoing acting for any L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions or the other transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof.  No Indemnitee shall be liable for any damages (whether direct
or indirect, in contract or tort or otherwise) arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

144

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent and any L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns.  (a) Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (x) neither the Borrower nor any other Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and (y) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees and the Related Parties of each of the Administrative Agent, the L/C
Issuers and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 11.06(b), participations
in L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

145

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of any Commitment (which for
this purpose includes Loans outstanding thereunder) or, if such Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of any Incremental Term Loans, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans and Commitments assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;  provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Revolving Credit Commitment or Revolving
Credit Loan or rights or obligations associated therewith if such assignment is
to a Person that is not a Revolving Credit Lender, an Affiliate of such
Revolving Credit Lender or an

 

146

--------------------------------------------------------------------------------


 

Approved Fund with respect to such Revolving Credit Lender or (2) any
Incremental Term Loan Commitment or Incremental Term Loan to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of each L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of any Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to any Loan Party or any Loan Party’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning

 

147

--------------------------------------------------------------------------------


 

Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption, each
Incremental Amendment, each Extension Amendment and each Refinancing Amendment
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Loan Party, the Administrative Agent
or any L/C Issuer, sell participations to any Person (other than a natural
person or a Loan Party or any Loan Party’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04, and 3.05
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b), provided that such Participant agrees
to be subject to Section 3.01 as if it were a Lender.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan

 

148

--------------------------------------------------------------------------------


 

Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Resignation as L/C Issuer after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time any person acting as an L/C Issuer assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 11.06(b), such person
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer.  In the event of any such resignation as an L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of such resigning person as an L/C
Issuer.  If such person resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it hereunder and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to such resigning person to effectively assume the obligations of
such resigning person with respect to such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuers agrees to maintain
the confidentiality of the Information

 

149

--------------------------------------------------------------------------------


 

(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.13 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their respective obligations,
(g) with the consent of the Borrower, (h) to market data collectors, similar
services providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement and the other Loan Documents or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the

 

150

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer, irrespective of
whether or not such Lender or such L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender, each L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such L/C Issuer or their respective Affiliates may
have.  Each Lender and each L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of an original executed
counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or

 

151

--------------------------------------------------------------------------------


 

any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or if any Lender is a Defaulting Lender or a
Non-Extending Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)                                 such assigning Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 11.06.  In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, such Lender shall be deemed to

 

152

--------------------------------------------------------------------------------


 

have executed and delivered such documentation as may be required to give effect
to an assignment in accordance with Section 11.06.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED THAT IF NONE OF SUCH COURTS
CAN AND WILL EXERCISE JURISDICTION, THEN SUCH EXCLUSIVITY SHALL NOT APPLY;
PROVIDED, FURTHER, THAT SUIT FOR THE RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT
OBTAINED IN ANY SUCH NEW YORK STATE OR FEDERAL COURT MAY BE BROUGHT IN ANY COURT
OF COMPETENT JURISDICTION.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS IN ANY COURT REFERRED
TO IN SECTION 11.14(B).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

153

--------------------------------------------------------------------------------


 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY ACTION, CLAIM, COUNTERCLAIM OR LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Loan Parties
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, that do not directly or
indirectly give rise to, nor does any Loan Party rely on, any fiduciary duty on
the party of any of the Administrative Agent, the Arrangers or the Lenders,
(B) each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and none of the
Administrative Agent, the Arrangers or the Lenders is advising the Loan Parties
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction and (C) each of the Loan Parties is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the Transactions and the other transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, the Arrangers nor the Lenders has any obligation to the Loan Parties or
any of their respective Affiliates with respect to the Transactions or the other
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their respective Affiliates, and neither the Administrative
Agent, the Arrangers nor the Lenders nor their respective Affiliates has any
obligation to disclose any of such interests and

 

154

--------------------------------------------------------------------------------


 

transactions to, or furnish confidential information obtained by them from other
companies to, the Loan Parties or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers or the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby, and agrees that none of the Administrative Agent, the Arrangers or the
Lenders shall have any liability (whether direct or indirect) to the Loan
Parties in respect of such a fiduciary duty claim or to any Person asserting a
fiduciary duty claim on behalf of or in right of the Loan Parties, including the
stockholders, employees or creditors thereof.

 

11.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.18      USA PATRIOT Act.  Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” an anti-money laundering rules and
regulations, including the Act.  This notice is given in accordance with the
requirements of the Act and is effective for each Lender.

 

11.19      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11.20      Amended and Restated Credit Agreement.  It is the intention of each
of the parties hereto that the Existing Credit Agreement be amended and restated
in its entirety on the Closing Date and shall be deemed replaced and superseded
in all respects by this Agreement, except to evidence (i) the incurrence by the
Borrower of the “Obligations” under and as defined in Existing Credit Agreement
(whether or not such “Obligations” are contingent as of the Closing Date) and
(ii) the representations and warranties made by the Borrower and the other Loan
Parties prior to the Closing Date (which representations and warranties made
prior to the Closing Date shall not be superseded or rendered ineffective by
this Agreement as they pertain to the

 

155

--------------------------------------------------------------------------------


 

period prior to the Closing Date).  This Agreement does not constitute a
novation or termination of the obligations and liabilities existing under the
Existing Credit Agreement (or serve to terminate Section 11.04 of the Existing
Credit Agreement or any of the Borrower’s obligations thereunder with respect to
the Revolving Credit Lenders (as defined therein)), and all outstanding
“Obligations” under and as defined in the Existing Credit Agreement shall
constitute Obligations hereunder.  This Agreement constitutes an amendment of
the Existing Credit Agreement made under and in accordance with the terms of
Section 11.01 of the Existing Credit Agreement.  In addition, unless
specifically amended in connection herewith, each of the Loan Documents shall
continue in full force and effect.

 

Each Loan Party and each of the Revolving Credit Lenders (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement hereby
acknowledges that it has reviewed the terms and provisions of the Existing
Credit Agreement, the Existing Security Agreement, this Agreement, the Security
Agreement and the other Collateral Documents and consents to the amendment and
restatement of the Existing Credit Agreement, the Existing Security Agreement
and the other Collateral Documents effected pursuant to this Agreement, the
Security Agreement and the other Collateral Documents.  Each Loan Party hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all Obligations under each of the Loan
Documents to which is a party.  Each of the Revolving Credit Lenders (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement hereby
expressly authorizes and directs the Administrative Agent to execute such
documents or instruments as may be required or contemplated by the Existing
Credit Agreement, this Agreement, the Existing Security Agreement, the Security
Agreement and the other Collateral Documents, in each case, as contemplated by
and in accordance with the provisions of this Agreement and the Collateral
Documents.

 

On and after the Closing Date, (i) all references to the “Credit Agreement” in
the Loan Documents shall be deemed to refer to this Agreement, (ii) all
references to any section (or subsection) of the Credit Agreement in any Loan
Document shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be to this Agreement.

 

[Remainder of page intentionally left blank.]

 

156

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

NRG YIELD OPERATING LLC

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Vice President and Treasurer

 

 

 

 

 

NRG YIELD LLC

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Vice President and Treasurer

 

 

 

 

 

NRG SOUTH TRENT HOLDINGS LLC

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Treasurer

 

 

 

 

 

NRG ENERGY CENTER OMAHA HOLDINGS LLC

 

 

 

By:

/s/ Gaetan Frotte

 

Name:

Gaetan Frotte

 

Title:

Vice President and Treasurer

 

 

 

 

 

NRG ENERGY CENTER OMAHA LLC

 

 

 

By:

/s/ Gaetan Frotte

 

Name:

Gaetan Frotte

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as

 

Administrative Agent

 

 

 

By:

/s/ Rodica Dutka

 

Name:

Rodica Dutka

 

Title:

Manager, Agency

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender and L/C Issuer

 

 

 

By:

/s/ Frank Lambrinos

 

Name:

Frank Lambrinos

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender and L/C Issuer

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

 

 

 

By:

/s/ William Merritt

 

Name:

William Merritt

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

Name:

Vanessa Kurbatskiy

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, as a Lender

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Tyler R. Smith

 

Name:

Tyler R. Smith

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Lisa Wong

 

Name:

Lisa Wong

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Michael Getz

 

Name:

Michael Getz

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

By:

/s/ Anita Brickell

 

Name:

Anita Brickell

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

By:

/s/ Y. Joanne Si

 

Name:

Y. Joanne Si

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Sherrie I. Manson

 

Name:

Sherrie I. Manson

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------